Exhibit 10.1

 

 

 

MULTICURRENCY CREDIT AGREEMENT

DATED AS OF MAY 19, 2015

AMONG

FENIX PARTS, INC.,

FENIX PARTS CANADA, INC.,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

AND

BMO HARRIS BANK N.A.,

AS ADMINISTRATIVE AGENT

 

 

 

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1.

 

DEFINITIONS; INTERPRETATION

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Interpretation

     37   

Section 1.3.

 

Change in Accounting Principles

     38   

SECTION 2.

 

THE CREDIT FACILITIES

     38   

Section 2.1.

 

Term Loan Commitments

     38   

Section 2.2.

 

Revolving Credit Commitments

     38   

Section 2.3.

 

Letters of Credit

     39   

Section 2.4.

 

Applicable Interest Rates

     43   

Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     44   

Section 2.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

     44   

Section 2.7.

 

Swing Loans

     47   

Section 2.8.

 

Maturity of Loans

     49   

Section 2.9.

 

Prepayments

     50   

Section 2.10.

 

Default Rate

     53   

Section 2.11.

 

Evidence of Indebtedness

     53   

Section 2.12.

 

Fees

     54   

Section 2.13.

 

Place and Application of Payments

     55   

Section 2.14.

 

Non-Business Days

     56   

Section 2.15.

 

Payments Set Aside

     56   

Section 2.16.

 

Account Debit

     57   

Section 2.17.

 

Commitment Terminations

     57   

Section 2.18.

 

Replacement of Lenders

     57   

Section 2.19.

 

Defaulting Lenders

     58   

Section 2.20.

 

Cash Collateral for Fronting Exposure

     61   

Section 2.21.

 

Increase in U.S. Revolving Credit Commitments

     62   

Section 2.22.

 

Appointment and Authorization of U.S. Borrower.

     63   

Section 2.23.

 

Appointment of U.S. Borrower as Agent for Borrowers; Reliance by Administrative
Agent

     63   

SECTION 3.

 

TAXES; CHANGE IN CIRCUMSTANCES

     63   

Section 3.1.

 

Taxes

     63   

Section 3.2.

 

Change of Law

     67   

Section 3.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

     67   

Section 3.4.

 

Increased Costs

     68   

Section 3.5.

 

Funding Indemnity

     69   



--------------------------------------------------------------------------------

Section 3.6.

Discretion of Lender as to Manner of Funding

  70   

Section 3.7.

Lending Offices; Mitigation Obligations

  70   

SECTION 4.

CONDITIONS PRECEDENT

  70   

Section 4.1.

Initial Credit Event

  70   

Section 4.2.

All Credit Events

  73   

SECTION 5.

REPRESENTATIONS AND WARRANTIES

  74   

Section 5.1.

Organization and Qualification

  74   

Section 5.2.

Subsidiaries

  74   

Section 5.3.

Authority and Validity of Obligations

  75   

Section 5.4.

Use of Proceeds; Margin Stock

  75   

Section 5.5.

Financial Reports

  76   

Section 5.6.

No Material Adverse Change

  76   

Section 5.7.

Full Disclosure

  76   

Section 5.8.

Intellectual Property, Franchises, and Licenses

  76   

Section 5.9.

Governmental Authority and Licensing

  76   

Section 5.10.

Good Title

  77   

Section 5.11.

Litigation and Other Controversies

  77   

Section 5.12.

Taxes

  77   

Section 5.13.

Approvals

  77   

Section 5.14.

Affiliate Transactions

  77   

Section 5.15.

Investment Company

  77   

Section 5.16.

ERISA and Canadian Pension Plans

  78   

Section 5.17.

Compliance with Laws

  78   

Section 5.18.

OFAC

  79   

Section 5.19.

Canadian Anti Money Laundering Legislation

  79   

Section 5.20.

Labor Matters

  79   

Section 5.21.

Other Agreements

  80   

Section 5.22.

Solvency

  80   

Section 5.23.

No Default

  80   

Section 5.24.

No Broker Fees

  80   

Section 5.25.

Combination Agreements

  80   

SECTION 6.

AFFIRMATIVE COVENANTS

  81   

Section 6.1.

Maintenance of Business

  81   

Section 6.2.

Maintenance of Properties

  81   

Section 6.3.

Taxes and Assessments

  81   

Section 6.4.

Insurance

  81   

Section 6.5.

Financial Reports

  82   

Section 6.6.

Inspection; Field Audits

  84   

Section 6.7.

ERISA; Canadian Pension Plans and Canadian Benefit Plans

  85   

Section 6.8.

Compliance with Laws

  86   

Section 6.9.

Compliance with OFAC Sanctions Programs

  87   

Section 6.10.

Formation of Subsidiaries

  87   

 

-ii-



--------------------------------------------------------------------------------

Section 6.11.

Use of Proceeds; Margin Stock

  87   

Section 6.12.

Guaranties and Collateral

  88   

SECTION 7.

NEGATIVE COVENANTS AND FINANCIAL COVENANTS

  89   

Section 7.1.

Borrowings and Guaranties

  89   

Section 7.2.

Liens

  91   

Section 7.3.

Investments, Acquisitions, Loans and Advances

  92   

Section 7.4.

Mergers, Amalgamations, Consolidations and Sales

  93   

Section 7.5.

Maintenance of Subsidiaries

  94   

Section 7.6.

Dividends and Certain Other Restricted Payments

  94   

Section 7.7.

Burdensome Contracts With Affiliates

  95   

Section 7.8.

No Changes in Fiscal Year

  95   

Section 7.9.

Change in the Nature of Business

  95   

Section 7.10.

No Restrictions

  95   

Section 7.11.

Financial Covenants

  95   

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES

  96   

Section 8.1.

Events of Default

  96   

Section 8.2.

Non-Bankruptcy Defaults

  98   

Section 8.3.

Bankruptcy Defaults

  99   

Section 8.4.

Collateral for Undrawn Letters of Credit

  99   

Section 8.5.

Post-Default Collections

  100   

Section 8.6.

Implementation of CAM

  101   

SECTION 9.

ADMINISTRATIVE AGENT

  102   

Section 9.1.

Appointment and Authority

  102   

Section 9.2.

Rights as a Lender

  102   

Section 9.3.

Action by Administrative Agent; Exculpatory Provisions

  102   

Section 9.4.

Reliance by Administrative Agent

  103   

Section 9.5.

Delegation of Duties

  104   

Section 9.6.

Resignation of Administrative Agent

  104   

Section 9.7.

Non-Reliance on Administrative Agent and Other Lenders

  105   

Section 9.8.

L/C Issuer and Swing Line Lender.

  106   

Section 9.9.

Hedging Liability and Bank Product Obligations

  106   

Section 9.10.

Designation of Additional Agents

  107   

Section 9.11.

Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral

  107   

Section 9.12.

Authorization to Release, Limit or Subordinate Liens or to Release Guaranties

  108   

Section 9.13.

Authorization of Administrative Agent to File Proofs of Claim

  108   

 

-iii-



--------------------------------------------------------------------------------

SECTION 10.

THE GUARANTEES

  109   

Section 10.1.

The Guarantees

  109   

Section 10.2.

Guarantee Unconditional

  110   

Section 10.3.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

  111   

Section 10.4.

Subrogation

  111   

Section 10.5.

Subordination

  111   

Section 10.6.

Waivers

  112   

Section 10.7.

Limit on Recovery

  112   

Section 10.8.

Stay of Acceleration

  112   

Section 10.9.

Benefit to Guarantors

  112   

Section 10.10.

Keepwell

  112   

SECTION 11.

MISCELLANEOUS

  113   

Section 11.1.

Notices

  113   

Section 11.2.

Successors and Assigns

  114   

Section 11.3.

Amendments

  119   

Section 11.4.

Costs and Expenses; Indemnification

  120   

Section 11.5.

No Waiver, Cumulative Remedies

  122   

Section 11.6.

Right of Setoff

  122   

Section 11.7.

Sharing of Payments by Lenders

  123   

Section 11.8.

Survival of Representations

  124   

Section 11.9.

Survival of Indemnities

  124   

Section 11.10.

Counterparts, Integration; Effectiveness.

  124   

Section 11.11.

Headings

  125   

Section 11.12.

Severability of Provisions

  125   

Section 11.13.

Construction

  125   

Section 11.14.

Excess Interest

  125   

Section 11.15.

Lender’s and L/C Issuer’s Obligations Several

  126   

Section 11.16.

No Advisory or Fiduciary Responsibility

  126   

Section 11.17.

Governing Law; Jurisdiction; Consent to Service of Process

  127   

Section 11.18.

Waiver of Jury Trial

  127   

Section 11.19.

USA Patriot Act

  128   

Section 11.20.

Confidentiality

  128   

Section 11.21.

Canadian Anti-Money Laundering Legislation

  128   

Section 11.22.

Currency

  129   

Section 11.23.

Time is of the Essence

  129   

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Term Note

EXHIBIT D-2

—

U.S. Revolving Note

EXHIBIT D-3

—

Canadian Revolving Note

EXHIBIT D-4

—

Swing Note

EXHIBIT E

—

Borrowing Base Certificate

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT F

—

Compliance Certificate

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Assignment and Assumption

EXHIBIT I-1

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I-2

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I-3

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I-4

—

Form of U.S. Tax Compliance Certificate

SCHEDULE 1

—

Commitments

SCHEDULE 5.2

—

Subsidiaries

SCHEDULE 7.1

—

Permitted Indebtedness

SCHEDULE 7.3

—

Permitted Investments

 

-v-



--------------------------------------------------------------------------------

MULTICURRENCY CREDIT AGREEMENT

This Multicurrency Credit Agreement is entered into as of May 19, 2015, by and
among Fenix Parts, Inc., a Delaware corporation (the “U.S. Borrower”), Fenix
Parts Canada, Inc., a Canadian corporation (the “Canadian Borrower” and,
together with the U.S. Borrower, the “Borrowers” and individually a “Borrower”),
the direct and indirect Subsidiaries of U.S. Borrower from time to time party to
this Agreement, as U.S. Guarantors, the direct and indirect Subsidiaries of
Canadian Borrower from time to time party to this Agreement, as Canadian
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and BMO Harris Bank N.A., a national banking association,
as Administrative Agent as provided herein.

PRELIMINARY STATEMENT

Borrowers have requested, and the Lenders have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS; INTERPRETATION.

Section 1.1. Definitions. The following terms when used herein shall have the
following meanings:

“Account Debtor” means any Person obligated to make payment on any Receivable.

“Acquired Business” means the entity or assets acquired by U.S. Borrower or a
another Loan Party in an Acquisition, whether before or after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the equity interests of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that U.S. Borrower or another Loan Party is the surviving entity.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR =

LIBOR

1 - Eurodollar Reserve Percentage



--------------------------------------------------------------------------------

“Administrative Agent” means BMO Harris Bank N.A., in his capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 9.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

“Agreement” means this Multicurrency Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.12, until
the first Pricing Date, the rates per annum shown opposite Level II below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

  

TOTAL LEVERAGE RATIO FOR SUCH PRICING

DATE

   APPLICABLE MARGIN
FOR BASE RATE LOANS,
CANADIAN PRIME RATE
LOANS, AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:     APPLICABLE MARGIN
FOR EURODOLLAR
LOANS AND LETTER
OF CREDIT FEE SHALL
BE:     APPLICABLE MARGIN
FOR COMMITMENT
FEE SHALL BE:  

III

  

Greater than or equal to 2.25 to 1.0

     1.50 %      2.50 %      0.25 % 

II

  

Less than 2.25 to 1.0, but greater than or equal to 1.50 to 1.0

     1.00 %      2.00 %      0.25 % 

I

  

Less than 1.50 to 1.0

     0.50 %      1.50 %      0.25 % 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
U.S. Borrower ending on or after December 31, 2015, the date on which
Administrative Agent is in receipt of U.S. Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 6.5. The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If
U.S. Borrower has not delivered its financial statements by the date such
financial statements (and, in the case of the year-end financial statements,
audit report) are required to be delivered under Section 6.5, until such
financial statements and audit report are delivered, the Applicable Margin shall
be the highest Applicable Margin (i.e., Level III shall apply). If U.S. Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the

 

-2-



--------------------------------------------------------------------------------

Applicable Margin established by such financial statements shall be in effect
from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by Administrative Agent in
accordance with the foregoing shall be conclusive and binding on Borrowers and
the Lenders absent manifest error.

If, as a result of any restatement of or other adjustment to the financial
statements of U.S. Borrower or for any other reason, U.S. Borrower or
Administrative Agent determines that (i) the Total Leverage Ratio as calculated
by Borrowers as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, Borrowers shall immediately and retroactively be obligated to
pay to Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by Administrative Agent (or,
after the occurrence of any Event of Default described in Section 8.1(j) or
(k) with respect to any Borrower has occurred and is continuing, automatically
and without further action by Administrative Agent, any Lender or the
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
any other provision of the Loan Documents. Borrowers’ obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.

“Application” is defined in Section 2.3(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.2(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit H or any other form approved by Administrative
Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by Borrowers pursuant to Section 4.1 or on any update of any such list
provided by Borrowers to Administrative Agent, or any further or different
officers of Borrowers so named by any Authorized Representative of Borrowers in
a written notice to Administrative Agent.

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

-3-



--------------------------------------------------------------------------------

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by Administrative
Agent from time to time as its prime commercial rate as in effect on such day,
with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to
Administrative Agent at approximately 10:00 a.m. (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by Administrative Agent for sale to Administrative Agent at face value
of Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined, plus (ii) 1/2 of 1%,
and (c) the LIBOR Quoted Rate for such day plus 1.00%. As used herein, the term
“LIBOR Quoted Rate” means, for any day, the rate per annum equal to the quotient
of (i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR Quoted
Rate” be less than 0.00%.

“Base Rate Loan” means a Loan bearing interest at the rate specified in
Section 2.4(a).

“Borrower” and “Borrowers” each is defined in the introductory paragraph of this
Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to Borrower, is “continued” on the date a new Interest
Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 2.6. Borrowings of Swing Loans are made by
the Swing Line Lender in accordance with the procedures set forth in
Section 2.7.

“Borrowing Base Certificate” means the certificate in the form of Exhibit E, or
in such other form acceptable to Administrative Agent, to be delivered to
Administrative Agent and the Lenders pursuant to Sections 4.2 and 6.5.

 

-4-



--------------------------------------------------------------------------------

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or payment of a Canadian
Revolving Loan, on which banks are not authorized or required to close in
Toronto, Ontario. If the applicable Business Day relates to the determination of
the LIBOR Index Rate, then Business Day means any day on which banks on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England.

“CAM” means the mechanism for the allocation and exchange of interests in the
credits and collections thereunder established under Section 8.6 hereof.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 8.6.

“CAM Exchange Date” means the first date after the Closing Date on which there
shall occur any event described in subsection (j) or (k) of Section 8.1 with
respect to any Borrower.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal to
12 decimal places, of which (a) the numerator shall be the sum of (i) the
aggregate Obligations owed to such Lender and (ii) such Lender’s pro rata share
of the aggregate outstanding L/C Obligations, if any, of such Lender, in each
case immediately prior to the CAM Exchange Date and (b) the denominator shall be
the sum of (i) the aggregate Obligations owed to all the Lenders and (ii) the
aggregate outstanding L/C Obligations, in each case immediately prior to such
CAM Exchange Date. For purposes of computing each Lender’s CAM Percentage, all
Obligations which shall be denominated in Canadian Dollars shall be converted
into U.S. Dollars at the exchange rate in effect as of the Business Day
immediately preceding the CAM Exchange Date.

“Canadian AML Legislation” is defined in Section 11.21.

“Canadian Benefit Plans” shall mean all present and future material employee
benefit plans of any nature or kind whatsoever that are not Canadian Pension
Plans to which any Loan Party or any Subsidiary has any liability, contingent or
otherwise, for employees or former employees in Canada, other than Canadian
Union-Administered Plans.

“Canadian Borrower” is defined in the introductory paragraph of this Agreement.

“Canadian Borrowing Base” means, as of any time it is to be determined, the sum
of:

(a) 80% of the then outstanding unpaid amount of Eligible Receivables of the
Canadian Loan Parties; plus

(b) 50% of the value (computed pursuant to the gross margin retail method of
inventory valuation applied in accordance with GAAP, net of amounts for any
step-up in basis) of Eligible Inventory of the Canadian Loan Parties; minus

 

-5-



--------------------------------------------------------------------------------

(c) the sum of (i) Priority Payables then outstanding in respect of the Eligible
Receivables and the Eligible Inventory of the Canadian Loan Parties, (ii) the
sum of customer credits and reserves for returns as then established or
otherwise maintained by the Canadian Loan Parties on their books and records,
and (iii) the amount of reserves imposed from time to time on the Canadian
Borrowing Base by Administrative Agent acting in its reasonable discretion;

provided that (i) Administrative Agent shall have the right upon five
(5) Business Days’ notice to Borrowers to reduce the advance rates against
Eligible Receivables and Eligible Inventory in its reasonable discretion based
on results from any field audit or appraisal of the Collateral and (ii) the
Canadian Borrowing Base shall be computed only as against and on so much of such
Collateral as is included on the Borrowing Base Certificates furnished from time
to time by Borrowers pursuant to this Agreement and, if required by
Administrative Agent pursuant to any of the terms hereof or any Collateral
Document, as verified by such other evidence reasonably required to be furnished
to Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.

“Canadian Dollar Equivalent” means in relation to any Obligation or amount
denominated in U.S. Dollars, the amount of Canadian Dollars which would be
realized by converting U.S. Dollars into Canadian Dollars at the exchange rate
quoted to Administrative Agent, at approximately 11:00 a.m. (Toronto time) on
the date on which a computation thereof is required to be made by major banks in
the interbank foreign exchange market for the purchase of Canadian Dollars for
such currency.

“Canadian Dollars” and “Cdn$” each means the lawful currency of the Canada.

“Canadian Guarantee Agreement” means that certain Guarantee Agreement dated the
date of this Agreement among Canadian Borrower, the Canadian Guarantors and
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time

“Canadian Guarantors” means each direct and indirect Subsidiary of the Canadian
Borrower, collectively.

“Canadian Insolvency Legislation” means legislation in Canada relating to
reorganization, arrangement, compromise or re-adjustment of debt, dissolution or
winding-up, or any similar legislation, and specifically includes for greater
certainty the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada), the Winding-Up and Restructuring Act (Canada), as such
legislation may be amended or replaced from time to time.

“Canadian Lender” means each Lender with a Canadian Revolving Credit Commitment.

“Canadian L/C Sublimit” means U.S. $2,500,000, as reduced pursuant to the terms
hereof.

 

-6-



--------------------------------------------------------------------------------

“Canadian L/C Issuer” means Bank of Montreal, in its capacity as the issuer of
Canadian Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.3(h).

“Canadian L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Canadian Letters of Credit and all unpaid Canadian Reimbursement
Obligations.

“Canadian Letter of Credit” is defined in Section 2.3(a).

“Canadian Loan Parties” means Canadian Borrower and each of the Canadian
Guarantors, collectively.

“Canadian Participating Interest” is defined in Section 2.3(e).

“Canadian Participating Lender” is defined in Section 2.3(e).

“Canadian Pension Plan” means each plan which is a registered pension plan for
the purposes of the Income Tax Act (Canada) established, maintained or
contributed to by any Loan Party or any of its Subsidiaries having employees or
former employees in Canada.

“Canadian Pension Regulator” is defined in Section 8.1(h) hereof.

“Canadian Prime Rate” means, for any day, the rate per annum equal to the
greater of (a) the rate of interest per annum established by the Bank of
Montreal as the reference rate of interest then in effect for determining
interest rates on commercial loans denominated in Canadian Dollars made by it in
Canada (it being acknowledged and agreed that such rate may not be the Bank of
Montreal’s best or lowest rate) and (b) the CDOR Rate for 30 day Canadian Dollar
banker’s acceptances applicable on such day plus 1/2 of 1%.

“Canadian Prime Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(c) hereof.

“Canadian Reimbursement Obligation” is defined in Section 2.3(c).

“Canadian Revolver Percentage” means, for each Lender, the percentage of the
Canadian Revolving Credit Commitments represented by such Lender’s Canadian
Revolving Credit Commitment or, if the Canadian Revolving Credit Commitments
have been terminated, the percentage held by such Lender (including through
participation interests in Canadian Reimbursement Obligations) of the aggregate
principal amount of all Canadian Revolving Loans and Canadian L/C Obligations
then outstanding.

“Canadian Revolving Credit” means the credit facility for making Canadian
Revolving Loans and issuing Canadian Letters of Credit described in Section 2.2
and 2.3.

“Canadian Revolving Credit Commitment” means, as to any Lender, the obligation
of such Lender to make Canadian Revolving Loans and to participate in Canadian
Letters of Credit issued for the account of Canadian Borrower hereunder in an
aggregate principal or face amount

 

-7-



--------------------------------------------------------------------------------

at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1 attached hereto and made a part hereof, as the same
may be reduced or modified at any time or from time to time pursuant to the
terms hereof. Borrowers and the Lenders acknowledge and agree that the Canadian
Revolving Credit Commitments of the Lenders aggregate U.S. $5,000,000 on the
date hereof.

“Canadian Revolving Loan” is defined in Section 2.2(b) hereof and, as so
defined, includes a Base Rate Loan, Eurodollar Loan, or Canadian Prime Rate
Loan, each of which is a “type” of Canadian Revolving Loan hereunder.

“Canadian Revolving Note” is defined in Section 2.11 hereof.

“Canadian Security Agreement” means that certain Security Agreement dated the
date of this Agreement among Canadian Borrower, the Canadian Guarantors and
Administrative Agent, as Secured Party, as the same may be amended, modified,
supplemented or restated from time to time.

“Canadian Union-Administered Plans” means all present and future Canadian
pension plans and Canadian employee benefit plans of any type whatsoever,
administered entirely by a union or union representatives or by trustees of
which at least half are union representatives, other than a plan in respect of
which any director, officer, employee, agent or representative of any Loan Party
or any Subsidiary has acted or is acting as a trustee or has been or is involved
in the administration, to which any Loan Party or any Subsidiary has any
liability, contingent or otherwise, for the benefit of current or former
Canadian employees.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Lease” means any lease of Property that in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of
Administrative Agent or, if Administrative Agent and each applicable L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to Administrative
Agent and each applicable L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

-8-



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or the Government of Canada or
issued by any agency thereof and backed by the full faith and credit of the
United States or the Government of Canada, in each case maturing within one (1)
year from the date of acquisition thereof, (b) marketable direct obligations
issued or fully guaranteed by any state of the United States or any province of
Canada or any political subdivision of any such state or province or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the Laws of the United States or any
state thereof, the District of Columbia or Canada or any province thereof having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) deposit accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the Laws of the United States or any state thereof or under the Bank Act
(Canada), so long as the full amount maintained with any such other bank is
fully insured by the Federal Deposit Insurance Corporation or the Canada Deposit
Insurance Corporation, as applicable, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven (7) days, with respect
to securities satisfying the criteria in clauses (a) or (d) above, provided all
such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System, and (g) investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses
(a) through (f) above.

“CDOR Rate” means on any date, with respect to a particular term as specified
herein, the per annum rate of interest which is the rate based on an average
rate applicable to Canadian Dollar bankers’ acceptances for the applicable term
appearing on the “Reuters Screen CDOR Page” as of 10:00 A.M. (Toronto time) on
such date, or if such date is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:00 A.M.
(Toronto time) to reflect any error in any posted rate or in the posted average
annual rate); provided, however, if such rate does not appear on the Reuters
Screen CDOR Page as contemplated, then the CDOR Rate on any date shall be
calculated as the arithmetic mean of the rates for the term referred to above
applicable to Canadian Dollar bankers’ acceptances quoted by the Bank of
Montreal as of 10:00 A.M. (Toronto time) on such date, or if such date is not a
Business Day, then on the immediately preceding Business Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof or (c) the making or issuance of any request, rule,
guideline, interpretation, or directive (whether or not having the

 

-9-



--------------------------------------------------------------------------------

force of Law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by Administrative Agent for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 35% or more of
the outstanding capital stock or other equity interests of U.S. Borrower on a
fully diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of U.S. Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of U.S. Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Indebtedness of any Loan Party or any
Subsidiary shall occur.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in a
manner acceptable to Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to Administrative Agent, or any security
trustee therefor, by the Collateral Documents.

“Collateral Account” is defined in Section 8.4(b).

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
Administrative Agent, between Administrative Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of any Loan Party for any real
property where any Collateral is located, as such landlord waiver, bailee letter
or other agreement may be amended, restated, or otherwise modified from time to
time.

“Collateral Documents” means the U.S. Security Agreement, Canadian Security
Agreement and all other mortgages, deeds of trust, security agreements, pledge
agreements, assignments, confirmation agreements, deeds of hypothecs, debentures
and pledges of debentures, financing statements and other documents as shall
from time to time secure or relate to the Secured Obligations or any part
thereof.

 

-10-



--------------------------------------------------------------------------------

“Combination Agreements” means (a) Combination Agreement, dated as of August 27,
2014, between U.S. Borrower, as buyer, and the sellers referred to therein
relating to Don’s Automotive Mall, Inc., (b) Combination Agreement, dated as of
August 11, 2014, between U.S. Borrower, as buyer, and the sellers referred to
therein relating to Eiss Brothers, Inc., (c) Combination Agreement, dated as of
August 26, 2014, between U.S. Borrower, as buyer, and the sellers referred to
therein relating to Gary’s U-Pull It, Inc., (d) Combination Agreement, dated as
of August 14, 2014, between U.S. Borrower, as buyer, and the sellers referred to
therein relating to Green Oak Investments LLC, (e) Combination Agreement, dated
as of August 27, 2014, between U.S. Borrower, as buyer, and the sellers referred
to therein relating to Horseheads Automotive Recycling, Inc., (f) Combination
Agreement, dated as of August 18, 2014, between U.S. Borrower, as buyer, and the
sellers referred to therein relating to Leesville Auto Wreckers, Inc.,
(g) Combination Agreement, dated as of September 24, 2014, between
U.S. Borrower, as buyer, and the sellers referred to therein relating to
Standard Auto Wreckers Inc., (h) Combination Agreement, dated as of
September 30, 2014, between U.S. Borrower, as buyer, and the sellers referred to
therein relating to Jerry Brown, Ltd., and (i) Amended and Restated Combination
Agreement, dated as of November 10, 2014, between Canadian Borrower, as buyer,
and the sellers referred to therein relating to the assets of Goldy Metals
Incorporated, End of Life Vehicles Inc., Goldy Metals (Ottawa) Incorporated) and
the equity interests of 2434861 Ontario Inc., in each case as amended and as
described in the IPO Registration Statement.

“Commitments” means the U.S. Revolving Credit Commitments, the Canadian
Revolving Credit Commitments, and the Term Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit” means any of the U.S. Revolving Credit, the Canadian Revolving Credit,
or the Term Credit.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
any Canadian Insolvency Legislation, and all other liquidation, conservatorship,
bankruptcy,

 

-11-



--------------------------------------------------------------------------------

assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States of America, Canada or other applicable jurisdictions from time to
time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) has notified Borrowers,
Administrative Agent or any L/C Issuer or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrowers, to confirm in writing to Administrative
Agent and Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrowers), or (d) has, or has a direct or indirect
parent company that has, at any time after the Closing Date (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(b)) upon delivery of written notice of such determination to
Borrowers, the L/C Issuer, the Swing Line Lender and each Lender.

“Designated Disbursement Account” means the account of the relevant Borrower
maintained with Administrative Agent or its Affiliate and designated in writing
to Administrative Agent as such Borrower’s Designated Disbursement Account (or
such other account as the relevant Borrower and Administrative Agent may
otherwise agree).

 

-12-



--------------------------------------------------------------------------------

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 7.4(a), 7.4(b), or 7.4(d).

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Earn Out Obligations” means and includes any cash earn out obligations,
performance payments or similar obligations of the Loan Parties (or any of their
Subsidiaries) to any sellers arising out of or in connection with an
Acquisition, but excluding any working capital adjustments or payments for
services or licenses provided by such sellers.

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, provincial, and local
income taxes for such period, (c) all amounts charged in accordance with GAAP
for depreciation of fixed assets and amortization of intangible assets during
such period, (d) all non-cash stock compensation expense for such period, and
(e) for periods ending on or before June 30, 2016, the following adjustment to
the extent relating to the relevant period (which adjustments shall amortize or
otherwise reduce in amounts reasonably determined by Administrative Agent to the
extent relating to prior periods not included in the relevant rolling 4-quarter
testing period): (i) non-recurring expenses aggregating not more than $4,747,000
(or its U.S. Dollar Equivalent) incurred prior to, or within 30 days after, the
Closing Date in connection with this Agreement, the public offering of
U.S. Borrower’s common stock set forth in the Initial Registration Statement and
the acquisition of, and combination with, the initial Subsidiaries of Borrowers
described therein, (ii) non-recurring acquisition adjustments to Net Income for
periods prior to the Closing Date aggregating not more than $9,565,000, minus
the sum of (x) $1,127,000 in the aggregate representing adjustments for other
income for periods prior to the Closing Date and (y) $1,642,000 in the aggregate
representing adjustments for elimination of variable interest entity income and
related rent expense for periods prior to the Closing Date, (iii) non-recurring
salary and expenses aggregating not more than $1,568,000 (or its U.S. Dollar
Equivalent) incurred prior to the Closing Date relating to former owners of the
Subsidiaries of Borrowers acquired pursuant to the combinations expressly
described in the Initial Registration Statement to the extent no longer employed
by the Loan Parties after the Closing Date, (iv) non-recurring standard lost
margin from fire aggregating not more than $1,009,000 incurred prior to the
Closing Date, (v) non-recurring accounting, tax, and legal expenses aggregating
$1,126,000; and (vi) standard non-recurring items not otherwise referenced above
aggregating not more than $1,204,000. For purposes of this Agreement, (i) EBITDA
of an Acquired Business shall be determined in a manner consistent with the
foregoing determined by U.S. Borrower in good faith and established to the
reasonable satisfaction of Administrative Agent and (ii) Permitted Acquisitions
that have been consummated during any such period with respect to which EBITDA
is calculated shall be deemed to have occurred on the first day of such period
and EBITDA shall include the historical results of operations of the Acquired
Business adjusted for non-recurring expenses and non-recurring revenue
reasonably determined by U.S. Borrower in good faith and established to the
reasonable satisfaction of, and subject to the approval of, Administrative
Agent.

 

-13-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.2(b)(iii)).

“Eligible Inventory” means any raw materials or finished goods inventory of any
Loan Party (other than packaging, crating and supplies inventory) that:

(a) is an asset of such Person to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of Administrative Agent free and clear of any other Liens (other than Liens
permitted by Section 7.2(a) or (b) arising by operation of Law which are
subordinate to the Liens in favor of Administrative Agent);

(b) is located in the United States of America (in the case of a U.S. Loan
Party) or Canada or the United States of America (in the case of a Canadian Loan
Party) at a Permitted Collateral Location as set forth in (and as defined in)
the U.S. Security Agreement (in the case of a U.S. Loan Party) or Canadian
Security Agreement (in the case of a Canadian Loan Party) and, in the case of
any location not owned by such Person, which is at all times subject to a
Collateral Access Agreement;

(c) is not bill-and-hold inventory or otherwise so identified to a contract to
sell that it constitutes a Receivable;

(d) is not covered by a warehouse receipt or similar document;

(e) does not contain or bear any intellectual property rights licensed to the
relevant Loan Party unless the Administrative Agent is satisfied that it may
sell or otherwise dispose of such inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such inventory under the current
licensing agreement;

(f) all representations and warranties set forth in this Agreement and the
relevant Collateral Documents are true and correct with respect thereto;

(g) has not been delivered to any Canadian Loan Party in Canada within the
preceding 30 days, or if it has been delivered to a Canadian Loan Party in
Canada within the preceding 30 days, payment of such inventory has been made or
the supplier has waived or lost its rights to repossession under the Bankruptcy
and Insolvency Act (Canada), if applicable, or, to the extent applicable, any
similar legislation or Law of general application including, without limitation,
in connection with rights of revindication under the Civil Code of Quebec; and

(h) is not otherwise deemed to be ineligible in the reasonable judgment of
Administrative Agent (it being acknowledged and agreed that with five
(5) Business Days prior written notice any inventory or categories thereof of
any Loan Party may be deemed ineligible by Administrative Agent acting in is
reasonable judgment).

 

-14-



--------------------------------------------------------------------------------

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by either Borrower or any of its Subsidiaries.

“Eligible Receivables” means any Receivable of any Loan Party that:

(a) (i) arises out of the sale of goods or the performance of services in the
ordinary course of business that is not contingent upon the completion of any
further performance by such Loan Party or any other Person on its/their behalf,
(ii) does not represent a pre-billed Receivable or a progress billing or
retainage amount, (iii) does not relate to the payment of interest, and (iv) is
net of any deposits made by or for the account of the relevant Account Debtor;

(b) is payable in U.S. Dollars (in the case of any Loan Party) or Canadian
Dollars (in the case of any Canadian Loan Party) and the Account Debtor on such
Receivable is located within the United States of America or Canada;

(c) is the valid, binding and legally enforceable obligation of the Account
Debtor obligated thereon and such Account Debtor(i) is not a Subsidiary or an
Affiliate of any Loan Party, (ii) is not a shareholder, director, officer, or
employee of any Loan Party or of any of its Subsidiaries, (iii) is not the
United States of America or Canada, or any state, province, or political
subdivision thereof, or any department, agency or instrumentality of any of the
foregoing, unless the Assignment of Claims Act, the Financial Administration Act
(Canada), or any similar state, provincial, or local statute, as the case may
be, is complied with to the satisfaction of the Administrative Agent, (iv) is
not a debtor under any proceeding under any Debtor Relief Law, (v) is not an
assignor for the benefit of creditors, or (vi) has not sold all or substantially
all of its assets;

(d) is not evidenced by an instrument or chattel paper unless the same has been
endorsed and delivered to Administrative Agent;

(e) is an asset of such Person to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of Administrative Agent free and clear of any other Liens (other than Liens
permitted by Section 7.2(a) or (b) arising by operation of Law which are
subordinate to the Liens in favor of Administrative Agent);

(f) is not owing from an Account Debtor who is also a creditor or supplier of
such Person, and is not subject to any offset, counterclaim or other defense
with respect thereto;

(g) no surety bond was required or given in connection with said Receivable or
the contract or purchase order out of which the same arose;

 

-15-



--------------------------------------------------------------------------------

(h) is evidenced by an invoice to the Account Debtor dated not more than five
(5) Business Days subsequent to the shipment date of the relevant inventory or
completion of performance of the relevant services and is issued on ordinary
trade terms requiring payment within 30 days of invoice date, and has not been
invoiced more than once;

(i) is not unpaid more than 90 days after the original invoice date or more than
60 days after the original due date, and which has not been written off the
books of such Loan Party or otherwise designated as uncollectible;

(j) is not owed by an Account Debtor who is obligated on Receivables more than
25% of the aggregate unpaid balance of which do not satisfy a time period
specified in subsection (i) above unless Administrative Agent has approved the
continued eligibility thereof;

(k) would not cause the total Eligible Receivables owing from the Account Debtor
and its Affiliates to exceed 25% of all Eligible Receivables;

(l) is not owed by an Account Debtor located in any jurisdiction which requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Receivable, unless such Loan Party has filed
such report or qualified to do business in such jurisdiction;

(m) all representations and warranties set forth in this Agreement and the
Collateral Documents are true and correct with respect thereto;

(n) does not arise from a sale on a bill and hold, guaranteed sale, sale or
return, sale on approval, consignment or any other repurchase or return basis;
and

(o) is not otherwise deemed to be ineligible in the reasonable judgment of
Administrative Agent (it being acknowledged and agreed that with five
(5) Business Days prior written notice any Receivable of any Loan Party may be
deemed ineligible by Administrative Agent acting in its reasonable judgment).

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a governmental authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation,

 

-16-



--------------------------------------------------------------------------------

management, protection or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

“Event of Default” means any event or condition identified as such in
Section 8.1.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Excess U.S. Revolver Availability” means, as of any time the same is to be
determined, the amount (if any) by which (a) the lesser of the U.S. Borrowing
Base as then determined and computed or the U.S. Revolving Credit Commitments as
then in effect exceeds (b) the aggregate principal amount of U.S. Revolving
Loans, Swing Loans, and U.S. L/C Obligations then outstanding.

 

-17-



--------------------------------------------------------------------------------

“Excluded Deposit Account” means a deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (a) withheld income Taxes and federal, state,
provincial, local or foreign employment Taxes in such amounts as are required in
the reasonable judgment of a Loan Party to be paid to the Internal Revenue
Service or any other U.S., federal, state, provincial, or local or foreign
government agencies within the following month with respect to employees of such
Loan Party, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of any Loan Party, (c) amounts which are required to be pledged or
otherwise provided as security pursuant to any requirement of any Governmental
Authority or foreign pension requirement, and (d) amounts to be used to fund
payroll obligations (including, but not limited to, amounts payable to any
employment contracts between any Loan Party and their respective employees).

“Excluded Property” means (a) any equipment securing purchase money indebtedness
or Capitalized Lease Obligations if the granting of a Lien to any third party is
prohibited by the agreement(s) setting forth the terms and conditions applicable
to such Indebtedness but only if such Indebtedness and the Liens securing the
same are permitted by Sections 7.1(b) and 7.2(d) of the Credit Agreement,
provided that if and when the prohibition which prevents the granting of a Lien
in any such Property is removed, terminated or otherwise becomes unenforceable
as a matter of Law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the
Administrative Agent requested in connection with respect to any such
Indebtedness, the Excluded Property will no longer include such Property and the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property and the Collateral will be deemed to include,
and at all times to have included, such Property without further action or
notice by any Person; (b) any permit or license issued to any Loan Party as the
permit holder or licensee thereof or any lease to which any Loan Party is lessee
thereof, in each case only to the extent and for so long as the terms of such
permit, license, or lease effectively (after giving effect to Sections 9-406
through 9-409, inclusive, of the Uniform Commercial Code in the applicable state
(or any successor provision or provisions) or the PPSA or any other applicable
Law) prohibit the creation by such Loan Party of a security interest in such
permit, license, or lease in favor of the Administrative Agent or would result
in an effective invalidation, termination or breach of the terms of any such
permit, license or lease (after giving effect to Sections 9-406 through 9-409,
inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or the PPSA or any other applicable Law), in
each case unless and until any required consents are obtained, provided that the
Excluded Property will not include, and the Collateral shall include and the
security interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in any such Property is removed,
terminated, or otherwise becomes unenforceable as a matter of Law, the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property, and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (c) in the case of any U.S. Loan Party, equity
interests of any Foreign Subsidiary of such

 

-18-



--------------------------------------------------------------------------------

U.S. Loan Party which, if granted, would cause a material adverse effect on the
U.S. Borrower’s federal income tax liability, unless requested by the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, provided that Excluded Property shall not include, and the
Collateral shall include, (x) all voting and non-voting equity interests of any
Subsidiary of any Canadian Loan Party, (y) all non-voting equity interests of a
first-tier Foreign Subsidiary owned by any U.S. Loan Party and (z) voting equity
interests of a first-tier Foreign Subsidiary owned by any U.S. Loan Party
representing not more than 66% of the total voting power of all outstanding
voting equity interests of such Foreign Subsidiary, with equity interests of
such Foreign Subsidiary constituting “stock entitled to vote” within the meaning
of Treasury regulation section 1.956-2(c)(2) being treated as voting equity
interests of such Foreign Subsidiary for purposes of this clause (c); and
(d) Excluded Deposit Accounts.

“Excluded Swap Obligation” means any Swap Obligation of a Loan Party (other than
the direct counterparty of such Swap Obligation) if, and to the extent that, all
or a portion of the Guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the Guarantee of such Loan
Party or the grant of such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

-19-



--------------------------------------------------------------------------------

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBITDA for the four (4) consecutive fiscal quarters of the
U.S. Borrower then most recently completed less Unfinanced Capital Expenditures
of the Borrowers and their Subsidiaries during such period to (b) Fixed Charges
for the same four (4) consecutive fiscal quarters of the U.S. Borrower then
ended.

“Fixed Charges” means, with reference to any period, the sum of (a) all payments
of principal paid or required to be paid during such period with respect to
Indebtedness of the Borrowers and their Subsidiaries (excluding payments on the
Revolving Credits), including, for the avoidance of doubt, payments in respect
of Earn Out Obligations, (b) Interest Expense paid or required to be paid in
cash for such period, and (c) federal, state, and local income taxes (and
franchise taxes in lieu of income taxes) paid or required to be paid in cash by
the Borrowers and their Subsidiaries during such period, and (d) Restricted
Payments paid in cash during such period. For purposes of this Agreement,
Permitted Acquisitions that have been consummated during any such period with
respect to which Fixed Charges is calculated shall be deemed to have occurred on
the first day of such period and Fixed Charges shall be deemed to include Fixed
Charges arising from Indebtedness incurred to finance or assumed in connection
with the Acquisition as if incurred or otherwise outstanding on the first day of
such period as reasonably determined by U.S. Borrower in good faith and
established to the reasonable satisfaction of, and subject to the approval of,
Administrative Agent

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the Laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of outstanding Swing
Loans made by the Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

-20-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means and includes (a) with respect to the Secured Obligations
owing by the U.S. Loan Parties, each Domestic Subsidiary of the U.S. Borrower,
and U.S. Borrower, in its capacity as a guarantor of the Secured Obligations of
another U.S. Loan Party and (b) with respect to the Secured Obligations owing by
the Canadian Loan Parties, each U.S. Loan Party and each Subsidiary of the
Canadian Borrower, and Canadian Borrower, in its capacity as a guarantor of the
Secured Obligations of another Canadian Loan Party.

“Guaranty Agreements” means and includes the Guarantee of the U.S. Loan Parties
provided for in Section 10, the Canadian Guarantee Agreement, and any other
guaranty agreement executed and delivered in order to guarantee the Secured
Obligations or any part thereof in form and substance acceptable to the
Administrative Agent.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a

 

-21-



--------------------------------------------------------------------------------

pollutant and includes, without limitation, (a) asbestos, polychlorinated
biphenyls and petroleum (including crude oil or any fraction thereof) and
(b) any material classified or regulated as “hazardous,” “toxic,” or a
“pollutant” or words of like import pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement of the
type permitted under Section 7.1(c) as such Loan Party may from time to time
enter into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not more
than 90 days past due, including, without limitation, Earn Out Obligations to
the extent reflected as a liability on the balance sheet, (c) all indebtedness
secured by any Lien upon Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness, (d) all
Capitalized Lease Obligations of such Person, (e) all obligations of such Person
on or with respect to letters of credit, bankers’ acceptances and other
extensions of credit whether or not representing obligations for borrowed money,
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at

 

-22-



--------------------------------------------------------------------------------

the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends (determined exclusive of consideration required to be paid
in shares of U.S. Borrower’s common stock), (g) all net obligations (determined
as of any time based on the termination value thereof) of such Person under any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement; and (h) all Guarantees of such Person
in respect of any of the foregoing. For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of Borrowers and
their Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three
(3) months, on each day occurring every three (3) months after the commencement
of such Interest Period, (b) with respect to any Base Rate Loan (other than
Swing Loans), the last day of every calendar quarter and on the maturity date,
(c) with respect to any Canadian Prime Rate Loan, the last day of every calendar
quarter and on the maturity date, and (d) as to any Swing Loan, (i) bearing
interest by reference to the Base Rate, the last day of every calendar month,
and on the maturity date and (ii) bearing interest by reference to the Swing
Line Lender’s Quoted Rate, the last day of the Interest Period with respect to
such Swing Loan, and on the maturity date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the
case of Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, on
the date 1 to 5 Business Days thereafter as mutually agreed by the relevant
Borrower and the Swing Line Lender, provided, that:

(i) no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

(ii) no Interest Period with respect to any portion of the Term Loans shall
extend beyond a date on which the relevant Borrower is required to make a
scheduled payment of principal on the Term Loans unless the sum of (a) the
aggregate principal amount of Term Loans that are Base Rate Loans plus (b) the
aggregate principal amount

 

-23-



--------------------------------------------------------------------------------

of Term Loans that are Eurodollar Loans with Interest Periods expiring on or
before such date equals or exceeds the principal amount to be paid on the Term
Loans on such payment date;

(iii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, that if there is no numerically corresponding day in the month in
which such an Interest Period is to end or if such an Interest Period begins on
the last Business Day of a calendar month, then such Interest Period shall end
on the last Business Day of the calendar month in which such Interest Period is
to end.

“IPO Registration Statement” means U.S. Borrower’s S-1 Registration Statement
filed with the SEC on April 8, 2015, and all amendments and supplements thereto.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial, and local statutes, treaties, rules, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“L/C Issuer” means, (a) with respect to any Canadian Letter of Credit, the
Canadian L/C Issuer and (b) with respect to any U.S. Letter of Credit, the
U.S. L/C Issuer.

“L/C Obligations” means (i) with respect to Canadian Letter(s) of Credit, the
Canadian L/C Obligations and (ii) with respect to U.S. Letter(s) of Credit, the
U.S. L/C Obligations.

“L/C Sublimit” (i) with respect to Canadian Letters of Credit, the Canadian L/C
Sublimit and (ii) with respect to U.S. Letter(s) of Credit, the U.S. L/C
Sublimit.

“Legal Requirement” means any treaty, convention, statute, Law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, provincial or local.

 

-24-



--------------------------------------------------------------------------------

“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 1 and any other Person that shall have become party hereto pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
requires otherwise, the term “Lenders” includes the Swing Line Lender.

“Lending Office” is defined in Section 3.7.

“Letter of Credit” means a Canadian Letter of Credit or a U.S. Letter of Credit,
as the context may require.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by Administrative
Agent for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made as part of such Borrowing, provided that in
no event shall “LIBOR” be less than 0.00%.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market).

“Lien” means any mortgage, lien, security interest, pledge, charge, hypothec,
deemed trust, right or encumbrance of any kind in respect of any Property,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement and the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code,
PPSA or comparable Law of any jurisdiction.

“Loan” means any Revolving Loan (whether a U.S. Revolving Loan or Canadian
Revolving Loan), Swing Loan, or Term Loan, whether outstanding as a Base Rate
Loan, Canadian Prime Rate Loan or Eurodollar Loan or otherwise, each of which is
a “type” of Loan hereunder.

 

-25-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

“Loan Parties” means U.S. Loan Parties and the Canadian Loan Parties.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of any Borrower or of the Loan Parties and their
Subsidiaries taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document or the rights and
remedies of Administrative Agent and the Lenders thereunder or (ii) the
perfection or priority of any Lien granted under any Collateral Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $500,000 (or its U.S. Dollar Equivalent). For purposes of
determining Material Indebtedness, the “obligations” of any Loan Party or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
or such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
110% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each mortgage or deed of trust delivered to
Administrative Agent pursuant to Section 6.12(c), as the same may be amended,
modified, supplemented or restated from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition,
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, and (iii) the principal amount of any
Indebtedness permitted hereby which is secured by a prior perfected Lien on the
asset subject to such Disposition and is required to be repaid in connection
with such Disposition, (b) with respect to any Event of Loss of a Person, cash
and cash equivalent proceeds

 

-26-



--------------------------------------------------------------------------------

received by or for such Person’s account (whether as a result of payments made
under any applicable insurance policy therefor or in connection with
condemnation proceedings or otherwise), net of reasonable direct costs incurred
in connection with the collection of such proceeds, awards or other payments,
and (c) with respect to any offering of equity securities of a Person or the
issuance of any Indebtedness by a Person, cash and cash equivalent proceeds
received by or for such Person’s account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.

“Net Income” means, with reference to any period, the net income (or net loss)
of Borrowers and their Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, a Borrower
or another Subsidiary, and (b) the net income (or net loss) of any Person (other
than a Subsidiary) in which a Borrower or any of its Subsidiaries has an equity
interest in, except to the extent of the amount of dividends or other
distributions actually paid to such Borrower or any of its Subsidiaries during
such period.

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.3 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” and “Notes” each is defined in Section 2.11.

“Obligations” means all obligations of the U.S. Borrower and the Canadian
Borrower to pay principal and interest on the Loans, all Reimbursement
Obligations owing under the Applications, all fees and charges payable
hereunder, and all other payment obligations of any Borrower or any other Loan
Party arising under or in relation to any Loan Document, in each case whether
now existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired; provided,
that Obligations shall not include Excluded Swap Obligations.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 6.9.

“OFAC Sanctions Programs” means all Laws, regulations, and Executive Orders
administered by OFAC, including without limitation the Bank Secrecy Act,
anti-money

 

-27-



--------------------------------------------------------------------------------

laundering Laws (including, without limitation, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and all
economic and trade sanction programs administered by OFAC, any and all similar
United States federal Laws, regulations or Executive Orders, and any similar
Laws, regulations or orders adopted by any State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Participant” has the meaning assigned to such term in clause (d) of
Section 11.2.

“Participant Register” has the meaning specified in clause (d) of Section 11.2.

“Participating Interest” means either a U.S. Participating Interest or a
Canadian Participating Interest, as applicable.

“Participating Lender” means either a U.S. Participating Lender or a Canadian
Participating Lender, as applicable.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means for any Lender its U.S. Revolver Percentage, Canadian
Revolver Percentage, or Term Loan Percentage, as applicable; and where the term
“Percentage” is applied on an aggregate basis (including Section 9.6), such
aggregate percentage shall be calculated by aggregating the separate components
of the U.S. Revolver Percentage, Canadian Revolver Percentage and Term Loan
Percentage, and expressing such components on a single percentage basis.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from U.S. Borrower to Administrative Agent.

 

-28-



--------------------------------------------------------------------------------

“Permitted Acquisition” means (i) the Borrowers’ Acquisition of the other Loan
Parties and their assets concurrently with the effective date of this Agreement
as described in the Combination Agreements and (ii) any Acquisition occurring
after the Closing Date with respect to which all of the following conditions
shall have been satisfied:

(a) the Acquired Business is in an Eligible Line of Business and has its primary
operations within the United States of America or Canada;

(b) the Acquisition shall not be a Hostile Acquisition;

(c) the Total Consideration for the Acquired Business shall not exceed
$15,000,000 (or its U.S. Dollar Equivalent) unless the Acquisition has been
consented to in writing by the Required Lenders;

(d) Borrowers shall have notified Administrative Agent and Lenders not less than
30 days prior to any such Acquisition and furnished to Administrative Agent and
Lenders at such time reasonable details as to such Acquisition (including
sources and uses of funds therefor), and 3 year historical financial information
and 3 year pro forma financial forecasts of the Acquired Business on a
stand-alone basis as well as of Borrowers on a consolidated basis after giving
effect to the Acquisition and covenant compliance calculations reasonably
satisfactory to Administrative Agent demonstrating satisfaction of the condition
described in clause (g) below;

(e) if the Acquisition involves a merger with U.S. Borrower, U.S. Borrower shall
be the Person surviving the merger; if the Acquisition involves a merger or
amalgamation with Canadian Borrower, Canadian Borrower shall be the Person
surviving the merger or amalgamation;

(f) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, Borrowers shall have complied with the requirements of
Section 6.12 in connection therewith;

(g) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 7.11 on a pro forma basis (looking
back four completed fiscal quarters as if the Acquisition occurred on the first
day of such period and after giving effect to the payment of the purchase price
for the Acquired Business), and the pro forma Total Leverage Ratio shall be
0.25x below the maximum Total Leverage Ratio then permitted by such Section;

(h) EBITDA of the Acquired Business over the twelve (12) consecutive month
period preceding the Acquisition shall be greater than zero; and

(i) after giving effect to the Acquisition and any Credit Event in connection
therewith, U.S. Borrower shall have not less than U.S. $3,000,000 of Excess U.S.
Revolver Availability.

 

-29-



--------------------------------------------------------------------------------

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“PPSA” means the Personal Property Security Act, as the same may, from time to
time, be enacted and in effect in Ontario, provided that, if attachment,
perfection or priority of the Administrative Agent’s Liens are governed by the
personal property security Laws of any jurisdiction other than Ontario, “PPSA”
shall mean those personal property security Laws in such other jurisdiction for
the purposes of the provisions of this Agreement related to such attachment,
perfection or priority and for the definitions related to such provisions.

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary.

“Priority Payables” means, collectively: (a) the full amount of the obligations,
liabilities or indebtedness of any Loan Party which: (i) have a trust, deemed
trust or statutory lien imposed to provide for payment or a Lien, choate or
inchoate, ranking or capable of ranking senior to or pari-passu with Liens
securing the Obligations on any Collateral under any applicable Laws; or
(ii) have a right imposed to provide for payment ranking or capable of ranking
senior to or pari-passu with the Obligations under any applicable Laws,
including, but not limited to, claims for unremitted and/or accelerated rents,
utilities, taxes (including sales taxes and goods and services taxes and
harmonized sales taxes and withholding taxes), amounts payable to an insolvency
administrator, wages, employee withholdings or deductions and vacation pay,
severance and termination pay, including pursuant to the Wage Earner Protection
Program Act (Canada), government royalties and pension fund obligations
(including any amounts representing any unfunded liability, solvency deficiency
or wind-up deficiency with respect to a Canadian Pension Plan); and (b) the
amount equal to the aggregate value of any raw materials or finished goods
inventory of any Loan Party which Administrative Agent, in good faith, and on a
reasonable basis, considers is or may be subject to retention of title by a
supplier or a right of a supplier to recover possession thereof, where such
supplier’s right has priority over the Liens securing the Obligations,
including, without limitation, such inventory subject to a right of a supplier
to repossess goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act
(Canada) or any other applicable Federal, state, provincial or other Laws
granting revendication or similar rights to unpaid suppliers or any similar
applicable Laws or any other applicable jurisdiction, including without
limitation, the Civil Code of Quebec.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

-30-



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing, whether evidenced by accounts, instruments, chattel paper, or
general intangibles.

“Recipient” means (a) Administrative Agent, (b) any Lender, and (c) any
L/C Issuer, as applicable.

“Reimbursement Obligation” is defined in Section 2.3(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, (a) if there
are two (2) or fewer Lenders, 100% of such Lenders and (b) if there are more
than two (2) Lenders, two (2) or more Lenders whose outstanding Loans and
interests in Letters of Credit and Unused Revolving Credit Commitments
constitute more than 50% of the sum of the total outstanding Loans, interests in
Letters of Credit, and Unused Revolving Credit Commitments of the Lenders. For
purposes of calculating “Required Lenders”, an Obligation denominated in
Canadian Dollars and the Unused Revolving Credit Commitments for the Canadian
Revolving Credit Commitments shall be calculated using the U.S. Dollar
Equivalent of such amount. To the extent provided in the last paragraph of
Section 11.3, the total credit exposure (i.e., the unused Commitment, Loans, and
interests in Swing Loans and Letters of Credit) of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to Administrative Agent on or after the
Closing Date pursuant to an incumbency certificate of the type contemplated by
Section 4.1.

“Restricted Payments” is defined in Section 7.6.

 

-31-



--------------------------------------------------------------------------------

“Revolver Percentage” means, for any Lender, its U.S. Revolver Percentage or
Canadian Revolver Percentage, as applicable.

“Revolving Credit” the U.S. Revolving Credit or Canadian Revolving Credit, as
applicable.

“Revolving Credit Commitment” means, as to any Lender, its U.S. Revolving Credit
Commitment or Canadian Revolving Credit Commitment, as applicable.

“Revolving Loan” means any U.S. Revolving Loan or Canadian Revolving Loan, as
applicable.

“Revolving Note” means any U.S. Revolving Note or Canadian Revolving Note, as
applicable.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

“Secured Party” means (a) Administrative Agent, (b) each Lender (including the
Swing Line Lender), (c) the L/C Issuer, (d) each Affiliate of a Lender to which
any Loan Party is obligated in respect of Hedging Liability and/or Bank Product
Obligations, and (e) each Related Party entitled to indemnification under
Section 11.4. “Secured Party” shall also mean Administrative Agent (or its
collateral trustee) for the benefit of the parties listed in (a)-(e) above.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of
U.S. Borrower or of any of its direct or indirect Subsidiaries.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

-32-



--------------------------------------------------------------------------------

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.7.

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 11.2.

“Swing Line Lender’s Quoted Rate” is defined in Section 2.7(c).

“Swing Line Sublimit” means U.S. $5,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 2.7.

“Swing Note” is defined in Section 2.11.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Credit” means the credit facility for the Term Loans described in
Section 2.1.

“Term Loan” is defined in Section 2.1 and, as so defined, includes a Base Rate
Loan or a Eurodollar Loan, each of which is a “type” of Term Loan hereunder.

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make one or more Term Loans in the principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 1. Borrowers and the Lenders
acknowledge and agree that the Term Loan Commitments of the Lenders aggregate
U.S. 10,000,000 on the date hereof.

“Term Loan Maturity Date” means May 19, 2020.

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.

“Term Note” is defined in Section 2.11.

“Termination Date” means May 19, 2020, or such earlier date on which the
Revolving Credit Commitments are terminated in whole pursuant to Section 2.15,
8.2 or 8.3.

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a

 

-33-



--------------------------------------------------------------------------------

contingency, such shall be considered part of the Total Consideration to the
extent of the reserve, if any, required under GAAP to be established in respect
thereof by any Loan Party or any Subsidiary of a Loan Party), (c) the fair
market value of any equity securities, including any warrants or options
therefor, delivered in connection with any Acquisition, (d) the present value of
covenants not to compete entered into in connection with such Acquisition or
other future payments which are required to be made over a period of time and
are not contingent upon any Loan Party or its Subsidiary meeting financial
performance objectives (exclusive of salaries paid in the ordinary course of
business) (discounted at the Base Rate), but only to the extent not included in
clause (a), (b) or (c) above, and (e) the amount of indebtedness assumed in
connection with such Acquisition.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness of Borrower and its
Subsidiaries at such time, and (b) all Indebtedness of any other Person which is
directly or indirectly guaranteed by Borrower or any of its Subsidiaries or
which Borrower or any of its Subsidiaries has agreed (contingently or otherwise)
to purchase or otherwise acquire or in respect of which Borrower or any of its
Subsidiaries has otherwise assured a creditor against loss.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of
U.S. Borrower, the ratio of Total Funded Debt of Borrowers and their
Subsidiaries as of the last day of such fiscal quarter to EBITDA of Borrowers
and their Subsidiaries for the period of four fiscal quarters then ended.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by Borrowers and their
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness; provided that any Capital
Expenditures financed under either Revolving Credit shall be considered
Unfinanced Capital Expenditures.

“Unused Canadian Revolving Credit Commitments” means, at any time, the
difference between the aggregate Canadian Revolving Credit Commitments then in
effect and the aggregate outstanding principal amount of Canadian Revolving
Loans and Canadian L/C Obligations.

“Unused U.S. Revolving Credit Commitments” means, at any time, the difference
between the aggregate U.S. Revolving Credit Commitments then in effect and the
aggregate outstanding principal amount of U.S. Revolving Loans (determined
exclusive of Swing Loans) and U.S. L/C Obligations.

“U.S. Borrower” is defined in the introductory paragraph of this Agreement.

 

-34-



--------------------------------------------------------------------------------

“U.S. Borrowing Base” means, as of any time it is to be determined, the sum of:

(a) 80% of the then outstanding unpaid amount of Eligible Receivables of the
U.S. Loan Parties; plus

(b) 50% of the value (computed pursuant to the gross margin retail method of
inventory valuation applied in accordance with GAAP, net of amounts for any
step-up in basis) of Eligible Inventory of the U.S. Loan Parties; minus

(c) the sum of (i) Priority Payables then outstanding in respect of the Eligible
Receivables and the Eligible Inventory of the U.S. Loan Parties, (ii) the sum of
customer credits and reserves for returns as then established or otherwise
maintained by the U.S. Loan Parties on their books and records, and (iii) the
amount of reserves imposed from time to time on the U.S. Borrowing Base by
Administrative Agent acting in its reasonable discretion;

provided that (i) Administrative Agent shall have the right upon five
(5) Business Days’ notice to Borrowers to reduce the advance rates against
Eligible Receivables and Eligible Inventory in its reasonable discretion based
on results from any field audit or appraisal of the Collateral and (ii) the
U.S. Borrowing Base shall be computed only as against and on so much of such
Collateral as is included on the Borrowing Base Certificates furnished from time
to time by Borrowers pursuant to this Agreement and, if required by
Administrative Agent pursuant to any of the terms hereof or any Collateral
Document, as verified by such other evidence reasonably required to be furnished
to Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“U.S. Dollar Equivalent” means (a) the amount of any Obligation denominated in
U.S. Dollars, (b) in relation to any Obligation denominated in Canadian Dollars,
the amount of U.S. Dollars which would be realized by converting Canadian
Dollars into U.S. Dollars at the exchange rate quoted to the Administrative
Agent, at approximately 11:00 a.m. (London time) three (3) Business Days prior
to the date on which a computation thereof is required to be made by major banks
in the interbank foreign exchange market for the purchase of U.S. Dollars for
Canadian Dollars.

“U.S. Guarantors” means each direct and indirect Domestic Subsidiary of the
U.S. Borrower, collectively.

“U.S. Letter of Credit” is defined in Section 2.3(a).

“U.S. L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
U.S. Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.3(h).

“U.S. L/C Sublimit” means U.S. $7,500,000, as reduced pursuant to the terms
hereof.

 

-35-



--------------------------------------------------------------------------------

“U.S. L/C Obligations” means the aggregate undrawn face amounts of all
outstanding U.S. Letters of Credit and all unpaid U.S. Reimbursement
Obligations.

“U.S. Lender” means each Lender with a U.S. Revolving Credit Commitment.

“U.S. Loan Parties” means U.S. Borrower and each U.S. Guarantors, collectively.

“U.S. Participating Interest” is defined in Section 2.3(e).

“U.S. Participating Lender” is defined in Section 2.3(e).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Reimbursement Obligation” is defined in Section 2.3(c).

“U.S. Revolver Percentage” means, for each Lender, the percentage of the
U.S. Revolving Credit Commitments represented by such Lender’s U.S. Revolving
Credit Commitment or, if the U.S. Revolving Credit Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in U.S. Reimbursement Obligations) of the aggregate principal amount
of all U.S. Revolving Loans and L/C Obligations then outstanding.

“U.S. Revolving Credit” means the credit facility for making U.S. Revolving
Loans and issuing Letters of Credit described in Sections 2.2 and 2.3.

“U.S. Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make U.S. Revolving Loans and to participate in U.S. Letters of
Credit in an aggregate principal or face amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced or modified
at any time or from time to time pursuant to the terms hereof (including,
without imitation, Section 2.21). Borrowers and the Lenders acknowledge and
agree that the U.S. Revolving Credit Commitments of the Lenders aggregate
U.S. $20,000,000 on the date hereof.

“U.S. Revolving Loan” is defined in Section 2.2(a) hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
U.S. Revolving Loan hereunder.

“U.S. Revolving Note” is defined in Section 2.11 hereof.

“U.S. Security Agreement” means that certain Security Agreement dated the date
of this Agreement among U.S. Borrower, the U.S. Guarantors and Administrative
Agent, as Secured Party, as the same may be amended, modified, supplemented or
restated from time to time.

 

-36-



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 3.1.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by Law) or other equity interests are owned by Borrower and/or one or
more Wholly owned Subsidiaries within the meaning of this definition.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and Administrative Agent.

Section 1.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any Law or regulation herein shall, unless otherwise specified, refer to such
Law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

 

-37-



--------------------------------------------------------------------------------

Section 1.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either Borrowers or the
Required Lenders may by notice to the Lenders and Borrowers, respectively,
require that the Lenders and Borrowers negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of Borrowers and their Subsidiaries shall be
the same as if such change had not been made. No delay by Borrowers or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, Borrowers shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

SECTION 2. THE CREDIT FACILITIES.

Section 2.1. Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively for all the Lenders the “Term
Loans”) in U.S. Dollars to U.S. Borrower in the aggregate amount of such
Lender’s Term Loan Commitment. The Term Loans shall be advanced in a single
Borrowing on the Closing Date and shall be made ratably by the Lenders in
proportion to their respective Term Loan Percentages, at which time the Term
Loan Commitments shall expire. As provided in Section 2.6(a), U.S. Borrower may
elect that the Term Loans be outstanding as Base Rate Loans or Eurodollar Loans.
No amount repaid or prepaid on any Term Loan may be borrowed again.

Section 2.2. Revolving Credit Commitments. (a) U.S. Revolvng Credit Commitments.
Subject to the terms and conditions hereof, each U.S. Lender, by its acceptance
hereof, severally agrees to make a loan or loans (individually a “U.S. Revolving
Loan” and collectively for all the U.S. Lenders the “U.S. Revolving Loans”) in
U.S. Dollars to U.S. Borrower from time to time on a revolving basis up to the
amount of such U.S. Lender’s U.S. Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of U.S. Revolving Loans, Swing Loans,
and U.S. L/C Obligations at any time outstanding shall not exceed the lesser of
(i) the U.S. Revolving Credit Commitments in effect at such time and (ii) the
U.S. Borrowing Base as then determined and computed. Each Borrowing of
U.S. Revolving Loans shall be made ratably by the U.S. Lenders in proportion to
their respective U.S. Revolver Percentages. As provided in Section 2.6(a),
U.S. Borrower may elect that each Borrowing of U.S. Revolving Loans be either
Base Rate Loans or Eurodollar Loans. U.S. Revolving Loans may be repaid and the
principal amount thereof reborrowed before the Termination Date, subject to the
terms and conditions hereof.

 

-38-



--------------------------------------------------------------------------------

(b) Canadian Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Canadian Lender, by its acceptance hereof, severally agrees to make
a loan or loans (individually a “Canadian Revolving Loan” and collectively for
all the Canadian Lenders the “Canadian Revolving Loans”) in Canadian Dollars or
U.S. Dollars to Canadian Borrower from time to time on a revolving basis up to
the amount of such Canadian Lender’s Canadian Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Termination Date. The sum of the U.S. Dollar Equivalent of the aggregate
principal amount of Canadian Revolving Loans and Canadian L/C Obligations at any
time outstanding shall not exceed the lesser of (i) the Canadian Revolving
Credit Commitments in effect at such time and (ii) the Canadian Borrowing Base
as then determined and computed. Each Borrowing of Canadian Revolving Loans
shall be made ratably by the Canadian Lenders in proportion to their respective
Canadian Revolver Percentages. As provided in Section 2.6(a), Canadian Borrower
may elect that Canadian Revolving Loans be outstanding (i) if denominated in
Canadian Dollars, as Canadian Prime Rate Loans and (ii) if denominated in U.S.
Dollars, as Base Rate Loans or Eurodollar Loans. Canadian Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Termination Date,
subject to the terms and conditions hereof.

Section 2.3. Letters of Credit.

(a) General Terms. (i) Subject to the terms and conditions hereof, as part of
the U.S. Revolving Credit, the U.S. L/C Issuer shall issue standby and
commercial letters of credit (each a “U.S. Letter of Credit”) for the account of
U.S. Borrower in an aggregate undrawn face amount up to the U.S. L/C Sublimit.
Each U.S. Letter of Credit shall be issued by the U.S. L/C Issuer, but each
U.S. Lender shall be obligated to reimburse the U.S. L/C Issuer for such
Lender’s U.S. Revolver Percentage of the amount of each drawing thereunder and,
accordingly, each U.S. Letter of Credit shall constitute usage of the
U.S. Revolving Credit Commitment of each U.S. Lender pro rata in an amount equal
to its U.S. Revolver Percentage of the U.S. L/C Obligations then outstanding.

(ii) Subject to the terms and conditions hereof, as part of the Canadian
Revolving Credit, the Canadian L/C Issuer shall issue standby and commercial
letters of credit (each a “Canadian Letter of Credit”) for the account of
Canadian Borrower in an aggregate undrawn face amount up to the Canadian L/C
Sublimit. Each Canadian Letter of Credit shall be issued by the Canadian
L/C Issuer, but each Canadian Lender shall be obligated to reimburse the
Canadian L/C Issuer for such Lender’s Canadian Revolver Percentage of the amount
of each drawing thereunder and, accordingly, each Canadian Letter of Credit
shall constitute usage of the Canadian Revolving Credit Commitment of each
Canadian Lender pro rata in an amount equal to its Canadian Revolver Percentage
of the Canadian L/C Obligations then outstanding.

(b) Applications. At any time before the Termination Date, the relevant
L/C Issuer shall, at the request of the relevant Borrower, issue one or more
Letters of Credit (in U.S. Dollars in the case of U.S. Letters of Credit and
either in U.S. Dollars or Canadian Dollars in the case of Canadian Letters of
Credit), in a form satisfactory to the relevant L/C Issuer, with expiration
dates no later than the earlier of 12 months from the date of issuance (or which
are cancelable not later than 12 months from the date of issuance and each
renewal) or sixty (60) days prior to the

 

-39-



--------------------------------------------------------------------------------

Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the relevant Borrower in the form
then customarily prescribed by such L/C Issuer for the Letter of Credit
requested (each an “Application”). Each Borrower agrees that if on the
Termination Date any Letters of Credit issued for the account of such Borrower
remain outstanding, such Borrower shall then deliver to Administrative Agent,
without notice or demand, Cash Collateral in an amount equal to 110% of the
aggregate amount of each such Letter of Credit then outstanding (which shall be
held by Administrative Agent pursuant to the terms of Section 8.4).
Notwithstanding anything contained in any Application to the contrary: (i) the
relevant Borrower shall pay fees in connection with each Letter of Credit as set
forth in Section 2.12, (ii) except as otherwise provided in Sections 2.9, 2.19
or 2.20, unless an Event of Default exists, the relevant L/C Issuer will not
call for the funding by the relevant Borrower of any amount under a Letter of
Credit before being presented with a drawing thereunder, and (iii) if the
relevant L/C Issuer is not timely reimbursed for the amount of any drawing under
a Letter of Credit on the date such drawing is paid, the relevant Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which such Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to (x) in the case of a Letter of
Credit issued in U.S. Dollars, the sum of the Applicable Margin plus the Base
Rate from time to time in effect (computed on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed) and (y) in the
case of a Letter of Credit issued in Canadian Dollars, the sum of the Applicable
Margin plus the Canadian Prime Rate from time to time in effect (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed). If a L/C Issuer issues any Letter of Credit with an expiration
date that is automatically extended unless such L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless Administrative Agent or the Required Lenders instruct the L/C Issuer
otherwise, such L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after the Termination Date, (ii) the relevant Revolving Credit Commitments have
been terminated, or (iii) a Default or an Event of Default exists and either
Administrative Agent or the Required Lenders (with notice to Administrative
Agent) have given such L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. Each L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the relevant Borrower subject to the
conditions of Section 4 and the other terms of this Section 2.3.

(c) The Reimbursement Obligations. Subject to Section 2.3(b), the obligation of
a Borrower to reimburse the relevant L/C Issuer for all drawings under a Letter
of Credit (an “U.S. Reimbursement Obligation” in the case of any U.S. Letter of
Credit and a “Canadian Reimbursement Obligation” in the case of any Canadian
Letters of Credit) shall be governed by the Application related to such Letter
of Credit, except that reimbursement shall be made by no later than 12:00 Noon
on the date when each drawing is to be paid if the relevant Borrower has been
informed of such drawing by the L/C Issuer on or before 11:00 a.m. on the date
when such drawing is to be paid or, if notice of such drawing is given to such
Borrower after 11:00 a.m. on the date when such drawing is to be paid, by no
later than 12:00 Noon on the following Business Day, in immediately available
funds at Administrative Agent’s principal office in Chicago, Illinois, or such
other office as Administrative Agent may designate in writing to such Borrower

 

-40-



--------------------------------------------------------------------------------

(who shall thereafter cause to be distributed to the relevant L/C Issuer such
amount(s) in like funds). If a Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their participations
therein in the manner set forth in Section 2.3(e) below, then all payments
thereafter received by Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 2.3(e)
below.

(d) Obligations Absolute. Each Borrower’s obligation to reimburse L/C
Obligations owing by it as provided in subsection (c) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement and the relevant Application under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by a L/C Issuer under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, such Borrower’s obligations hereunder. None of Administrative
Agent, the Lenders, or the L/C Issuer shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant L/C Issuer; provided that the foregoing shall not be
construed to excuse the relevant L/C Issuer from liability to the relevant
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable Law) suffered by such Borrower that are caused by
the relevant L/C Issuer’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as determined by
a court of competent jurisdiction by final and nonappealable judgment), the
L/C Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, a
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(e) The Participating Interests. Each U.S. Lender (other than the U.S. Lender
acting as U.S. L/C Issuer in issuing the relevant U.S. Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the U.S. L/C Issuer, and
the U.S. L/C Issuer hereby agrees to sell to each such Lender (a
“U.S. Participating Lender”), an undivided percentage participating interest (a

 

-41-



--------------------------------------------------------------------------------

“U.S. Participating Interest”), to the extent of its U.S. Revolver Percentage,
in each U.S. Letter of Credit issued by, and each U.S. Reimbursement Obligation
owed to, the U.S. L/C Issuer; and each Canadian Lender (other than the Canadian
Lender acting as Canadian L/C Issuer in issuing the relevant Canadian Letter of
Credit), by its acceptance hereof, severally agrees to purchase from the
Canadian L/C Issuer, and the Canadian L/C Issuer hereby agrees to sell to each
such Canadian Lender (a “Canadian Participating Lender”), an undivided
percentage participating interest (a “Canadian Participating Interest”), to the
extent of its Canadian Revolver Percentage, in each Canadian Letter of Credit
issued by, and each Canadian Reimbursement Obligation owed to, the Canadian
L/C Issuer. Upon any failure by a Borrower to pay any Reimbursement Obligation
at the time required on the date the related drawing is to be paid, as set forth
in Section 2.3(c) above, or if the L/C Issuer is required at any time to return
to a Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A from the relevant L/C Issuer (with a copy to Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m., or not
later than 1:00 p.m. the following Business Day, if such certificate is received
after such time, pay to Administrative Agent for the account of the relevant
L/C Issuer an amount equal to such Participating Lender’s relevant Revolver
Percentage of such unpaid or recaptured Reimbursement Obligation together with
interest on such amount accrued from the date the related payment was made by
such L/C Issuer to the date of such payment by such Participating Lender at a
rate per annum equal to: (i) from the date the related payment was made by the
L/C Issuer to the date two (2) Business Days after payment by such Participating
Lender is due hereunder, at the greater of the Federal Funds Rate (or, in the
case of a Loan denominated in Canadian Dollars, the CDOR Rate for each such day
as determined by Administrative Agent) and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation for
each such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, (x) in the case of a U.S. Reimbursement
Obligation, the Base Rate in effect for each such day and (y) in the case of a
Canadian Reimbursement Obligation, the Canadian Prime Rate in effect for each
such day. Each such Participating Lender shall thereafter be entitled to receive
its applicable Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
L/C Issuer retaining its relevant Revolver Percentage thereof as a Lender
hereunder. The several obligations of the Participating Lenders to the
L/C Issuer(s) under this Section shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set off, counterclaim or defense to payment which any
Participating Lender may have or have had against any Borrower, the
L/C Issuer(s), Administrative Agent, any Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of any Commitment of any Lender, and each payment by a Participating Lender
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever.

(f) Indemnification. The relevant Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the relevant L/C Issuer (to the
extent not reimbursed by the relevant Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such

 

-42-



--------------------------------------------------------------------------------

L/C Issuer’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment) that such L/C Issuer
may suffer or incur in connection with any Letter of Credit issued by it. The
obligations of the Participating Lenders under this subsection (f) and all other
parts of this Section shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.

(g) Manner of Requesting a Letter of Credit. A Borrower shall provide at least
five (5) Business Days’ advance written notice to Administrative Agent of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by such Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to Administrative Agent and the relevant L/C Issuer, in each
case, together with the fees called for by this Agreement. Administrative Agent
shall promptly notify the relevant L/C Issuer of Administrative Agent’s receipt
of each such notice (and such L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by Administrative Agent or the
Required Lenders) and such L/C Issuer shall promptly notify Administrative Agent
and the Lenders of the issuance of the Letter of Credit so requested.

(h) Replacement of the L/C Issuer. A L/C Issuer may be replaced at any time by
written agreement among Borrowers, Administrative Agent, the replaced L/C Issuer
and the successor L/C Issuer. Administrative Agent shall notify the Lenders of
any such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the relevant Borrower shall pay all unpaid fees accrued for
the account of the replaced L/C Issuer. From and after the effective date of any
such replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the relevant L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

Section 2.4. Applicable Interest Rates.

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, or created by conversion from a Eurodollar Loan,
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Margin plus the Base Rate from time to time in
effect, payable by the relevant Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of

 

-43-



--------------------------------------------------------------------------------

360 days and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced or continued, or created by conversion from a
Base Rate Loan, until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Adjusted LIBOR
applicable for such Interest Period, payable by the relevant Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

(c) Canadian Prime Rate Loans. Each Canadian Prime Rate Loan shall bear interest
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Canadian Base Rate
from time to time in effect, payable by the Canadian Borrower on each Interest
Payment Date, and at maturity (whether by acceleration or otherwise).

(d) Rate Determinations. Administrative Agent shall determine each interest rate
applicable to the Loans and the Reimbursement Obligations hereunder, and its
determination thereof shall be conclusive and binding except in the case of
manifest error.

(e) Interest Act (Canada). For the purpose of complying with Interest Act
(Canada), it is expressly stated that where interest is calculated pursuant to a
rate based on a 365 or 366 day period (the “first rate”), the yearly rate or
percentage of interest to which the first rate is equivalent is the first rate
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 365 or 366 (as may be applicable). Canadian
Borrower and the Canadian Lenders acknowledge and agree that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the rates of interest charged under this Agreement in respect of Obligations
owing by Canadian Borrower are intended to be based on the nominal rate method
and are not effective rates or yields. The principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.

Section 2.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under a Credit shall be in an amount not less than
U.S. $100,000 or such greater amount which is an integral multiple of
U.S. $50,000. Each Borrowing of Eurodollar Loans advanced, continued or
converted under a Credit shall be in an amount equal to U.S. $1,000,000 or such
greater amount which is an integral multiple of U.S. $500,000. Each Borrowing of
Canadian Prime Rate Loans shall be in an amount not less than the U.S. Dollar
Equivalent of U.S. $100,000 or such greater amount which is an integral multiple
of U.S. $50,000. Without Administrative Agent’s consent, there shall not be more
than 8 Borrowings of Eurodollar Loans outstanding hereunder at any one time.

Section 2.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates.

(a) Notice to Administrative Agent. The relevant Borrower shall give notice to
Administrative Agent by no later than 10:00 a.m.: (i) at least three
(3) Business Days before the date on which such Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans and (ii) on the date such Borrower
requests the Lenders to advance a Borrowing of Base Rate

 

-44-



--------------------------------------------------------------------------------

Loans or, in the case of Canadian Borrower, Canadian Prime Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, subject to the terms
and conditions hereof, the relevant Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing or, subject
to the minimum amount requirement for each outstanding Borrowing set forth in
Section 2.5, a portion thereof, as follows (except in the case of Canadian Prime
Rate Loans which may not be converted to another type of interest rate option
hereunder but must first be repaid before Canadian Borrower elects to have such
amount, or any part thereof, consist of another type of Borrowing hereunder):
(i) if such Borrowing is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, the relevant Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the relevant Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by such
Borrower. The relevant Borrower shall give all such notices requesting the
advance, continuation or conversion of a Borrowing to Administrative Agent by
telephone, telecopy, or other telecommunication device acceptable to
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing), substantially in the form of
Exhibit B or Exhibit C, as applicable, or in such other form acceptable to
Administrative Agent. Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 10:00 a.m. at least three (3) Business Days before the date of the
requested continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon notice to Borrower by Administrative
Agent or the Required Lenders (or, in the case of an Event of Default under
Section 8.1(j) or 8.1(k) with respect to any Borrower, without notice), no
Borrowing of Eurodollar Loans shall be advanced, continued, or created by
conversion if any Default or Event of Default then exists. Borrowers agree that
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person Administrative Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation such telephonic notice shall govern if Administrative Agent
has acted in reliance thereon.

(b) Notice to the Lenders. Administrative Agent shall give prompt telephonic,
telecopy or other telecommunication notice to each Lender of any notice from a
Borrower received pursuant to Section 2.6(a) above and, if such notice requests
the Lenders to make Eurodollar Loans, Administrative Agent shall give notice to
such Borrower and each Lender by like means of the interest rate applicable
thereto promptly after Administrative Agent has made such determination.

(c) Borrower’s Failure to Notify. If a Borrower fails to give notice pursuant to
Section 2.6(a) above of the continuation or conversion of any outstanding
principal amount of a

 

-45-



--------------------------------------------------------------------------------

Borrowing of Eurodollar Loans before the last day of its then current Interest
Period within the period required by Section 2.6(a) and such Borrowing is not
prepaid in accordance with Section 2.9(a), such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans. In the event any Borrower fails
to give notice pursuant to Section 2.6(a) above of a Borrowing equal to the
amount of a Reimbursement Obligation and has not notified Administrative Agent
by 12:00 Noon on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, (i) in the case of U.S. Borrower, such Borrower shall be deemed
to have requested a Borrowing of Base Rate Loans under the U.S. Revolving Credit
(or, at the option of the Swing Line Lender, under the Swing Line) on such day
in the amount of the U.S. Reimbursement Obligation then due, which Borrowing
shall be applied to pay the U.S. Reimbursement Obligation then due, (ii) in the
case of Canadian Borrower and relating to a Canadian Letter of Credit issued in
U.S. Dollars, such Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans under the Canadian Revolving Credit on such day in the amount of
the Canadian Reimbursement Obligation then due, which Borrowing shall be applied
to pay the Canadian Reimbursement Obligation then due, and (iii) in the case of
Canadian Borrower and relating to a Canadian Letter of Credit issued in Canadian
Dollars, such Borrower shall be deemed to have requested a Borrowing of Canadian
Prime Rate Loans under the Canadian Revolving Credit on such day in the amount
of the Canadian Reimbursement Obligation then due, which Borrowing shall be
applied to pay the Canadian Reimbursement Obligation then due

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 4, each Lender
shall make available its Loan comprising part of such Borrowing in funds (and in
the relevant currency) immediately available (i) in the case of Loans to
U.S. Borrower, at the principal office of Administrative Agent in Chicago,
Illinois (or at such other location as Administrative Agent shall designate) and
(ii) in the case of Loans to Canadian Subsidiary, at such office in Canada as
Administrative Agent shall have previously specified in a notice to each
Canadian Lender (or at such other location as Administrative Agent shall
designate). Administrative Agent shall make the proceeds of each new Borrowing
available to the relevant Borrower at Administrative Agent’s principal office in
Chicago, Illinois or, if such Borrowing is to be made to Canadian Borrower, at
such office as Administrative Agent has previously specified in a notice to
Canadian Borrower (or in each case at such other location as Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the relevant Borrower’s Designated Disbursement Account or as the
relevant Borrower and Administrative Agent may otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless Administrative Agent
shall have been notified by a Lender prior to (or, in the case of a Borrowing of
Base Rate Loans or Canadian Prime Rate Loans, by 1:00 p.m. on) the date on which
such Lender is scheduled to make payment to Administrative Agent of the proceeds
of a Loan (which notice shall be effective upon receipt) that such Lender does
not intend to make such payment, Administrative Agent may assume that such
Lender has made such payment when due and Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
relevant Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to Administrative Agent, such Lender
shall, on demand, pay to Administrative Agent the amount made available to
relevant Borrower attributable to such

 

-46-



--------------------------------------------------------------------------------

Lender together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to such Borrower and
ending on (but excluding) the date such Lender pays such amount to
Administrative Agent at a rate per annum equal to: (i) from the date the related
advance was made by Administrative Agent to the date two (2) Business Days after
payment by such Lender is due hereunder, at the greater of the Federal Funds
Rate (or, in the case of a Loan denominated in Canadian Dollars, the CDOR Rate
for each such day as determined by Administrative Agent) and a rate determined
by Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day in the case of a
Loan denominated in U.S. Dollars and the Canadian Prime Rate in effect for each
such day in the case of a Loan denominated in Canadian Dollars. If such amount
is not received from such Lender by Administrative Agent immediately upon
demand, the relevant Borrower will, on demand, repay to Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 3.5 so that such Borrower will have no liability under such Section with
respect to such payment.

Section 2.7. Swing Loans.

(a) Generally. Subject to the terms and conditions hereof, as part of the
U.S. Revolving Credit, the Swing Line Lender may, in its discretion, make loans
in U.S. Dollars to U.S. Borrower under the Swing Line (individually a “Swing
Loan” and collectively the “Swing Loans”) which shall not in the aggregate at
any time outstanding exceed the Swing Line Sublimit. Swing Loans may be availed
of from time to time and borrowings thereunder may be repaid and used again
during the period ending on the Termination Date. Each Swing Loan shall be in a
minimum amount of U.S. $250,000 or such greater amount which is an integral
multiple of U.S. $100,000.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to (i) the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans under the
U.S. Revolving Credit as from time to time in effect (computed on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Swing Line Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed). Interest on each Swing
Loan shall be due and payable by U.S. Borrower on each Interest Payment Date and
at maturity (whether by acceleration or otherwise).

(c) Requests for Swing Loans. U.S. Borrower shall give Administrative Agent
prior notice (which may be written or oral) no later than 12:00 Noon on the date
upon which such Borrower requests that any Swing Loan be made, of the amount and
date of such Swing Loan, and, if applicable, the Interest Period requested
therefor. Administrative Agent shall promptly advise the Swing Line Lender of
any such notice received from such Borrower. After receiving such notice, the
Swing Line Lender shall in its discretion quote an interest rate to
U.S. Borrower at which the Swing Line Lender would be willing to make such Swing
Loan available to such

 

-47-



--------------------------------------------------------------------------------

Borrower for the Interest Period so requested (the rate so quoted for a given
Interest Period being herein referred to as “Swing Line Lender’s Quoted Rate”).
U.S. Borrower acknowledges and agrees that the interest rate quote is given for
immediate and irrevocable acceptance. If U.S. Borrower does not so immediately
accept the Swing Line Lender’s Quoted Rate for the full amount requested by such
Borrower for such Swing Loan, the Swing Line Lender’s Quoted Rate shall be
deemed immediately withdrawn and such Swing Loan shall bear interest at the rate
per annum determined by adding the Applicable Margin for Base Rate Loans under
the U.S. Revolving Credit to the Base Rate as from time to time in effect.
Subject to the terms and conditions hereof, the proceeds of each Swing Loan
extended to U.S. Borrower shall be deposited or otherwise wire transferred to
such Borrower’s Designated Disbursement Account or as such Borrower,
Administrative Agent, and the Swing Line Lender may otherwise agree. Anything
contained in the foregoing to the contrary notwithstanding, the undertaking of
the Swing Line Lender to make Swing Loans shall be subject to all of the terms
and conditions of this Agreement (provided that the Swing Line Lender shall be
entitled to assume that the conditions precedent to an advance of any Swing Loan
have been satisfied unless notified to the contrary by Administrative Agent or
the Required Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of U.S. Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
U.S. Borrower and Administrative Agent, request each U.S. Lender to make a
U.S. Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s U.S. Revolver Percentage of the amount of the Swing Loans outstanding
on the date such notice is given. Unless an Event of Default described in
Section 8.1(j) or 8.1(k) exists with respect to U.S. Borrower, regardless of the
existence of any other Event of Default, each U.S. Lender shall make the
proceeds of its requested U.S. Revolving Loan available to Administrative Agent
for the account of the Swing Line Lender, in immediately available funds, at
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by Administrative Agent), before 12:00 Noon on the Business Day
following the day such notice is given. Administrative Agent shall promptly
remit the proceeds of such Borrowing to the Swing Line Lender to repay the
outstanding Swing Loans.

(e) Participations. If any U.S. Lender refuses or otherwise fails to make a
U.S. Revolving Loan when requested by the Swing Line Lender pursuant to
Section 2.7(d) (because an Event of Default described in Section 8.1(j) or
8.1(k) exists with respect to U.S. Borrower or otherwise), such U.S. Lender
will, by the time and in the manner such Revolving Loan was to have been funded
to the Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
U.S. Revolver Percentage of the aggregate principal amount of Swing Loans that
were to have been repaid with such U.S. Revolving Loans. Each U.S. Lender that
so purchases a participation in a Swing Loan shall thereafter be entitled to
receive its U.S. Revolver Percentage of each payment of principal received on
the Swing Loan and of interest received thereon accruing from the date such
Lender funded to the Swing Line Lender its participation in such Loan. The
several obligations of the U.S. Lenders under this Section shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
shall not be subject to any set off, counterclaim or defense to payment which
any such Lender may have or have had against U.S. Borrower, any other Lender, or
any other Person whatsoever. Without

 

-48-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a U.S. Lender under this
Section shall be made without any offset, abatement, withholding, or reduction
whatsoever.

Section 2.8. Maturity of Loans.

(a) Scheduled Payments of Term Loans. U.S. Borrower shall make principal
payments on the Term Loans in installments on the last day of each March, June,
September, and December in each year, commencing with the calendar quarter
ending June 30, 2015, with the amount of each such principal installment to
equal the amount set forth in Column B below shown opposite of the relevant due
date as set forth in Column A below:

 

COLUMN A    COLUMN B  

PAYMENT DATE

  

SCHEDULED PRINCIPAL

PAYMENT ON TERM LOANS

 

06/30/2015

   $ 125,000.00   

09/30/2015

   $ 125,000.00   

12/31/2015

   $ 125,000.00   

03/31/2016

   $ 125,000.00   

06/30/2016

   $ 250,000.00   

09/30/2016

   $ 250,000.00   

12/31/2016

   $ 250,000.00   

03/31/2017

   $ 250,000.00   

06/30/2017

   $ 250,000.00   

09/30/2017

   $ 250,000.00   

12/31/2017

   $ 250,000.00   

03/31/2018

   $ 250,000.00   

06/30/2018

   $ 250,000.00   

09/30/2018

   $ 250,000.00   

12/31/2018

   $ 250,000.00   

03/31/2019

   $ 250,000.00   

06/30/2019

   $ 250,000.00   

09/30/2019

   $ 250,000.00   

12/31/2019

   $ 250,000.00   

03/31/2020

   $ 250,000.00   

, with a final payment of all principal and interest not sooner paid on the Term
Loans due and payable on Term Loan Maturity Date. Each such principal payment
shall be applied to the Lenders holding the Term Loans pro rata based upon their
Term Loan Percentages.

 

-49-



--------------------------------------------------------------------------------

(b) Revolving Loans. Each U.S. Revolving Loan, both for principal and interest
then outstanding, shall mature and be due and payable by U.S. Borrower on the
Termination Date. Each Canadian Revolving Loan, both for principal and interest
then outstanding, shall mature and be due and payable by Canadian Borrower on
the Termination Date.

(c) Swing Loans. Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by U.S. Borrower on the Termination
Date.

Section 2.9. Prepayments.

(a) Optional Prepayments. Any Borrower may prepay in whole or in part (but, if
in part, then: (i) if such Borrowing is of Base Rate Loans, in an amount not
less than U.S. $100,000, (ii) if such Borrowing is of Canadian Prime Rate Loans,
in an amount not less than the U.S. Dollar Equivalent of U.S. $100,000, (iii) if
such Borrowing is of Eurodollar Loans, in an amount not less than U.S. $500,000,
and (iv) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.5 and 2.7 remains outstanding) any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days prior notice by the
relevant Borrower to Administrative Agent or, in the case of a Borrowing of Base
Rate Loans or Canadian Prime Rate Loans, notice delivered by the relevant
Borrower to Administrative Agent no later than 10:00 a.m. on the date of
prepayment (or, in any case, such shorter period of time then agreed to by
Administrative Agent), such prepayment, in each case, to be made by the payment
of the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans or Swing Loans, accrued interest thereon to the date fixed for
prepayment plus any amounts due the Lenders under Section 3.4.

(b) Mandatory Prepayments.

(i) If any Loan Party or any Subsidiary of a Loan Party shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss with respect to any Property, then U.S. Borrower shall promptly notify
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by such Loan Party
or such Subsidiary in respect thereof) and, promptly upon receipt by such Loan
Party or such Subsidiary of the Net Cash Proceeds of such Disposition or Event
of Loss, U.S. Borrower shall prepay, or cause to be prepaid, the Obligations in
an aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (w) proceeds from a Disposition or Event of Loss relating to
Property of a Canadian Loan Party or its Subsidiaries shall only be applied to
the Obligations owing by the Canadian Loan Parties (unless and until such
proceeds are distributed to a U.S. Loan Party), (x) so long as no Default or
Event of Default then exists, this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of an Event of
Loss so long as such Net Cash Proceeds are applied to replace or restore the
relevant Property in accordance with the relevant Collateral Documents, (y) this
subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of Dispositions during any fiscal year of
U.S. Borrower not exceeding $500,000 (or its U.S. Dollar Equivalent) in the
aggregate so long as no Default or Event of Default then exists, and (z) in the
case of any

 

-50-



--------------------------------------------------------------------------------

Disposition not covered by clause (y) above, so long as no Default or Event of
Default then exists, if U.S. Borrower states in its notice of such event that
the relevant Loan Party or Subsidiary intends to reinvest, within 90 days of the
applicable Disposition, the Net Cash Proceeds thereof in assets similar to the
assets which were subject to such Disposition, then U.S. Borrower shall not be
required to make, or cause to be made, a mandatory prepayment under this
subsection in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually reinvested in such similar assets with such 90 day period.
Promptly after the end of such 90 day period, U.S. Borrower shall notify
Administrative Agent whether the relevant Loan Party or such Subsidiary has
reinvested such Net Cash Proceeds in such similar assets, and, to the extent
such Net Cash Proceeds have not been so reinvested, U.S. Borrower shall promptly
prepay, or cause to be prepaid, the Obligations in the amount of such Net Cash
Proceeds not so reinvested. The amount of each such prepayment shall be applied,
subject to clause (w) above, first to the outstanding Term Loans until paid in
full and then to the Revolving Credit, provided in each case that proceeds
relating to Eligible Inventory and Eligible Receivables then included in the
U.S. Borrowing Base or Canadian Borrowing Base shall first be applied to the
relevant Revolving Credit. If Administrative Agent or the Required Lenders so
request, all proceeds of such Disposition or Event of Loss shall be deposited
with Administrative Agent (or its agent) and held by it in the Collateral
Account. So long as no Default or Event of Default exists, Administrative Agent
is authorized to disburse amounts representing such proceeds from the Collateral
Account to or at U.S. Borrower’s direction for application to or reimbursement
for the costs of replacing, rebuilding or restoring such Property.

(ii) If after the Closing Date any Loan Party or any Subsidiary of a Loan Party
shall issue any Indebtedness, other than Indebtedness permitted by Section 7.1,
U.S. Borrower shall promptly notify Administrative Agent of the estimated Net
Cash Proceeds of such issuance to be received by or for the account of the
relevant Loan Party or such Subsidiary in respect thereof. Promptly upon receipt
by the relevant Loan Party or such Subsidiary of Net Cash Proceeds of such
issuance, U.S. Borrower shall prepay, or cause to be prepaid, the Obligations in
an aggregate amount equal to 100% of the amount of such Net Cash Proceeds. The
amount of each such prepayment shall be applied first to the outstanding Term
Loans until paid in full and then to the Revolving Credit (applied as between
the U.S. Revolving Credit and the Canadian Revolving Credit as Administrative
Agent shall determine in its discretion). U.S. Borrower acknowledges that its
performance hereunder shall not limit the rights and remedies of the Lenders for
any breach of Section 7.1 or any other terms of the Loan Documents.

(iii) U.S. Borrower shall, on each date the U.S. Revolving Credit Commitments
are reduced pursuant to Section 2.15, prepay the U.S. Revolving Loans, Swing
Loans, and, if necessary, prefund the U.S. L/C Obligations by the amount, if
any, necessary to reduce the sum of the aggregate principal amount of
U.S. Revolving Loans, Swing Loans, and U.S. L/C Obligations then outstanding to
the amount to which the U.S. Revolving Credit Commitments have been so reduced.
Canadian Borrower shall, on each date the Canadian Revolving Credit Commitments
are reduced pursuant to Section 2.15, prepay the Canadian Revolving Loans and,
if necessary, prefund the Canadian L/C

 

-51-



--------------------------------------------------------------------------------

Obligations by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Canadian Revolving Loans and Canadian L/C Obligations then
outstanding to the amount to which the Canadian Revolving Credit Commitments
have been so reduced.

(iv) If at any time the sum of the unpaid principal balance of the
U.S. Revolving Loans, Swing Loans, and U.S. L/C Obligations then outstanding
shall be in excess of the U.S. Borrowing Base as then determined and computed,
U.S. Borrower shall immediately and without notice or demand pay over the amount
of the excess to Administrative Agent for the account of the U.S. Lenders as and
for a mandatory prepayment on such Obligations, with each such prepayment first
to be applied to the U.S. Revolving Loans and Swing Loans until paid in full
with any remaining balance to be held by Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the U.S. Letters
of Credit. If at any time the U.S. Dollar Equivalent of the sum of the unpaid
principal balance of the Canadian Revolving Loans and Canadian L/C Obligations
then outstanding shall be in excess of the Canadian Borrowing Base as then
determined and computed (on a U.S. Dollar Equivalent basis), Canadian Borrower
shall immediately and without notice or demand pay over the amount of the excess
to Administrative Agent for the account of the Canadian Lenders as and for a
mandatory prepayment on such Obligations, with each such prepayment first to be
applied to the Canadian Revolving Loans until paid in full with any remaining
balance to be held by Administrative Agent in the Collateral Account as security
for the Obligations owing with respect to the Canadian Letters of Credit.

(v) If at any time the U.S. Dollar Equivalent of the sum of the unpaid principal
balance of the Canadian Revolving Loans and Canadian L/C Obligations then
outstanding shall be in excess of the Canadian Revolving Credit Commitments,
Canadian Borrower shall immediately and without notice or demand pay over the
amount of the excess to Administrative Agent for the account of the Canadian
Lenders as and for a mandatory prepayment on such Obligations, with each such
prepayment first to be applied to the Canadian Revolving Loans until paid in
full with any remaining balance to be held by Administrative Agent in the
Collateral Account as security for the Obligations owing with respect to the
Canadian Letters of Credit.

(vi) Unless the relevant Borrower otherwise directs, prepayments of Loans under
this Section 2.9(b) shall be applied first to Borrowings of Base Rate Loans (or,
in case of Loans in Canadian Dollars owing by Canadian Borrower, Borrowings of
Canadian Prime Rate Loans) until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire. Each prepayment of Loans under this Section 2.9(b) shall be made
by the payment of the principal amount to be prepaid and, in the case of any
Term Loans or Eurodollar Loans or Swing Loans, accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 3.3.
Each prefunding of L/C Obligations shall be made in accordance with Section 8.4.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed,

 

-52-



--------------------------------------------------------------------------------

repaid and borrowed again. No amount of the Term Loans paid or prepaid may be
reborrowed, and, in the case of any partial prepayment, such prepayment shall be
applied to the remaining amortization payments on the Term Loans in the inverse
order of maturity.

Section 2.10. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, Borrowers shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by Law) on the principal amount of all Loans and Reimbursement
Obligations, letter of credit fees and other amounts at a rate per annum equal
to:

(a) for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from time to
time in effect;

(b) for any Canadian Prime Rate Loan, the sum of 2.0% plus the Applicable Margin
plus the Canadian Prime Rate from time to time in effect;

(c) for any Eurodollar Loan or any Swing Loan bearing interest at Administrative
Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in effect thereon
at the time of such default until the end of the Interest Period applicable
thereto and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect;

(d) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 2.3 with respect to such Reimbursement Obligation;

(e) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.12 with respect to such Letter of Credit; and

(f) for any other amount owing hereunder not covered by clauses (a) through
(e) above, the sum of 2% plus the Applicable Margin plus the Base Rate from time
to time in effect;

provided, that in the absence of acceleration pursuant to Section 8.2 or 8.3,
any adjustments pursuant to this Section shall be made at the election of
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the relevant Borrower (which election may be
retroactively effective to the date of such Event of Default). While any Event
of Default exists or after acceleration, interest shall be paid on demand of
Administrative Agent at the request or with the consent of the Required Lenders.

Section 2.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of a Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

-53-



--------------------------------------------------------------------------------

(b) Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof (including the
currency thereof) and the Interest Period with respect thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder and (iii) the amount of any sum received
by Administrative Agent hereunder from a Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to subsections
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, that the failure of Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the relevant Borrower to repay the
Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term Loan and referred to
herein as a “Term Note”), Exhibit D-2 (in the case of its U.S. Revolving Loans
and referred to herein as a “U.S. Revolving Note”), Exhibit D-3 (in the case of
its Canadian Revolving Loans and referred to herein as a “Canadian Revolving
Note”), or Exhibit D-4 (in the case of its Swing Loans and referred to herein as
a “Swing Note”), as applicable (the Term Notes, U.S. Revolving Notes, Canadian
Revolving Notes, and Swing Note being hereinafter referred to collectively as
the “Notes” and individually as a “Note”). In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a Note payable to such Lender
or its registered assigns in the amount of the relevant Commitment or Swing Line
Sublimit, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 11.2) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 11.2, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

Section 2.12. Fees.

(a) U.S. Revolving Credit Commitment Fee. U.S. Borrower shall pay to
Administrative Agent for the ratable account of the Lenders in accordance with
their U.S. Revolver Percentages a commitment fee at the rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) on the average daily Unused U.S. Revolving Credit
Commitments. For the avoidance of doubt, the principal amount of Swing Loans
shall not be counted towards or considered usage of the U.S. Revolving Credit
Commitments for purposes of this Section. Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date, unless the U.S. Revolving Credit
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(b) Canadian Revolving Credit Commitment Fee. Canadian Borrower shall pay to
Administrative Agent for the ratable account of the Lenders in accordance with
their Canadian

 

-54-



--------------------------------------------------------------------------------

Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Canadian Revolving Credit
Commitments. Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Termination
Date, unless the Canadian Revolving Credit Commitments are terminated in whole
on an earlier date, in which event the commitment fee for the period to the date
of such termination in whole shall be paid on the date of such termination.

(c) U.S. Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any U.S. Letter of Credit pursuant to Section 2.3
hereof, U.S. Borrower shall pay to the L/C Issuer for its own account a fronting
fee equal to 0.125% of the face amount of (or of the increase in the face amount
of) such U.S. Letter of Credit. Quarterly in arrears, on the last day of each
March, June, September, and December, commencing on the first such date
occurring after the date hereof, U.S. Borrower shall pay to Administrative
Agent, for the ratable benefit of the Lenders in accordance with their
U.S. Revolver Percentages, a letter of credit fee at a rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) in effect during each day of such quarter applied
to the daily average face amount of U.S. Letters of Credit outstanding during
such quarter. In addition, U.S. Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
assignment, and other fees and charges for each U.S. Letter of Credit as
established by the L/C Issuer from time to time.

(d) Canadian Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Canadian Letter of Credit pursuant to Section 2.3
hereof, Canadian Borrower shall pay to the L/C Issuer for its own account a
fronting fee equal to 0.125% of the face amount of (or of the increase in the
face amount of) such Canadian Letter of Credit. Quarterly in arrears, on the
last day of each March, June, September, and December, commencing on the first
such date occurring after the date hereof, Canadian Borrower shall pay to
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Canadian Revolver Percentages, a letter of credit fee at a rate per annum
equal to the Applicable Margin (computed on the basis of a year of 360 days and
the actual number of days elapsed) in effect during each day of such quarter
applied to the daily average face amount of Canadian Letters of Credit
outstanding during such quarter. In addition, Canadian Borrower shall pay to the
L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other fees and charges for each Canadian
Letter of Credit as established by the L/C Issuer from time to time.

(e) Administrative Agent Fees. Borrower shall pay to Administrative Agent, for
its own use and benefit, the fees agreed to between Administrative Agent and
Borrower in a fee letter dated May 19, 2015, or as otherwise agreed to in
writing between them.

Section 2.13. Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and all other
Obligations payable by Borrowers under this Agreement and the other Loan
Documents, shall be made by the relevant Borrower (a) in the case of payments by
U.S. Borrower, to Administrative Agent by no later than

 

-55-



--------------------------------------------------------------------------------

12:00 Noon (Chicago time) on the due date thereof at the office of
Administrative Agent in Chicago, Illinois (or such other location as
Administrative Agent may designate to such Borrower) and (b) in the case of
payments by Canadian Borrower, to Administrative Agent no later than 12:00 Noon
local time at the place of payment to such office as Administrative Agent has
previously specified in a notice to Canadian Borrower, in each case for the
benefit of the Lender(s) or L/C Issuer entitled thereto. Any payments received
after such time shall be deemed to have been received by Administrative Agent on
the next Business Day. All such payments shall be made in U.S. Dollars (except
in the case of Loans or Reimbursement Obligations denominated in Canadian
Dollars and interest thereon, in which case all such payments shall be made in
Canadian Dollars), in immediately available funds at the place of payment, in
each case without set-off or counterclaim. Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. Unless Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders or the L/C Issuers hereunder that such Borrower
will not make such payment, Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuers, as the case
may be, the amount due. In such event, if a Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or L/C Issuer, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at a rate per annum equal to:
(i) from the date the distribution was made to the date two (2) Business Days
after payment by such Lender is due hereunder, at the greater of the Federal
Funds Rate (or, in the case of an Obligation denominated in Canadian Dollars,
the CDOR Rate for each such day as determined by Administrative Agent) and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day in the case of an Obligation denominated in U.S. Dollars and the Canadian
Prime Rate for each such day in the case of an Obligation denominated in
Canadian Dollars.

Section 2.14. Non-Business Days. Subject to the definition of Interest Period,
if any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.

Section 2.15. Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower or any other Loan Party is made to Administrative Agent, any
L/C Issuer or any Lender, or Administrative Agent, any L/C Issuer or any Lender
exercises its right of setoff, and

 

-56-



--------------------------------------------------------------------------------

such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent, such
L/C Issuer or such Lender in its discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Law or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the greater of the Federal Funds Rate (or, in the case of a
payment denominated in Canadian Dollars, the CDOR Rate for each such day as
determined by Administrative Agent) and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation for
each such day.

Section 2.16. Account Debit. Each Borrower hereby irrevocably authorizes
Administrative Agent to charge any of such Borrower’s deposit accounts
maintained with Administrative Agent or its affiliates for the amounts from time
to time necessary to pay any then due Obligations; provided that each Borrower
acknowledges and agrees that Administrative Agent shall not be under an
obligation to do so and Administrative Agent shall not incur any liability to
any Borrower or any other Person for Administrative Agent’s failure to do so.

Section 2.17. Commitment Terminations. U.S. Borrower shall have the right at any
time and from time to time, upon five (5) Business Days prior written notice to
Administrative Agent (or such shorter period of time agreed to by Administrative
Agent), to terminate the U.S. Revolving Credit Commitments without premium or
penalty and in whole or in part, any partial termination to be (i) in an amount
not less than U.S. $5,000,000 and (ii) allocated ratably among the U.S. Lenders
in proportion to their respective U.S. Revolver Percentages, provided that the
U.S. Revolving Credit Commitments may not be reduced to an amount less than the
sum of the aggregate principal amount of U.S. Revolving Loans, Swing Loans, and
U.S. L/C Obligations then outstanding. Canadian Borrower shall have the right at
any time and from time to time, upon five (5) Business Days prior written notice
to Administrative Agent (or such shorter period of time agreed to by
Administrative Agent), to terminate the Canadian Revolving Credit Commitments
without premium or penalty and in whole or in part, any partial termination to
be (i) in an amount not less than U.S. $1,000,000 and (ii) allocated ratably
among the Canadian Lenders in proportion to their respective Canadian Revolver
Percentages, provided that the Canadian Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Canadian Revolving Loans and Canadian L/C Obligations then outstanding. Any
termination of the applicable Revolving Credit Commitments below the relevant
L/C Sublimit or Swing Line Sublimit then in effect shall reduce such L/C
Sublimit and Swing Line Sublimit, as applicable, by a like amount.
Administrative Agent shall give prompt notice to each Lender of any such
termination of the relevant Commitments. Any termination of the Commitments
pursuant to this Section 2.17 may not be reinstated.

Section 2.18. Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to

 

-57-



--------------------------------------------------------------------------------

any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.1 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.7, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrowers may, at
their sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.2), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrowers shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 11.2;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.5 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.4 or payments required to be made pursuant to Section 3.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

Section 2.19. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

-58-



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 11.7 hereto shall be applied at such time or times as
may be determined by Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder; third,
to Cash Collateralize the relevant L/C Issuer’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.14; fourth, as Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrowers, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the relevant L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.14;
sixth, to the payment of any amounts owing to the Lenders, the relevant
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Loans are held by the Lenders pro
rata in accordance with their Percentages of the relevant Commitments without
giving effect to Section 2.13(a)(iv) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and no Borrower shall be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

-59-



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.20.

(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages of the relevant Commitments (calculated without regard to
such Defaulting Lender’s Commitments) but only to the extent that (x) the
conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless Borrowers shall have otherwise notified Administrative
Agent at such time, Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Loans and interests in L/C Obligations and
Swing Loans of any Non-Defaulting Lender to exceed the relevant Revolving Credit
Commitment of such Non-Defaulting Lender. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral; Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, Borrowers shall,
without prejudice to any right or remedy available to them hereunder or under
Law, (x) first, prepay Swing Loans in an amount equal to the Swing Lender’s
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s Fronting
Exposure in accordance with the procedures set forth in Section 2.20.

(b) Defaulting Lender Cure. If Borrowers, Administrative Agent, the Swing Line
Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include

 

-60-



--------------------------------------------------------------------------------

arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held pro rata by the Lenders in
accordance with their respective Percentages of the relevant Commitments
(without giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of a
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.20. Cash Collateral for Fronting Exposure At any time that there shall
exist a Defaulting Lender, within one (1) Business Day following the written
request of Administrative Agent or any L/C Issuer (with a copy to Administrative
Agent) Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The relevant Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the relevant Borrower shall, promptly upon demand
by Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Sections 2.19 or 2.20 in respect
of Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.20(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable

 

-61-



--------------------------------------------------------------------------------

Lender), or (B) the determination by Administrative Agent and each L/C Issuer
that there exists excess Cash Collateral; provided that, subject to
Section 2.20, the Person providing Cash Collateral and each L/C Issuer may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

Section 2.21. Increase in U.S. Revolving Credit Commitments. U.S. Borrower may,
on any Business Day prior to the Termination Date, with the written consent of
Administrative Agent, the relevant L/C Issuer, and the Swing Line Lender,
increase the aggregate amount of the U.S. Revolving Credit Commitments by
delivering an Increase Request substantially in the form attached hereto as
Exhibit J (or in such other form acceptable to Administrative Agent) to
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Revolver Increase”) identifying an
additional Lender (or additional U.S. Revolving Credit Commitment for an
existing Lender) and the amount of its U.S. Revolving Credit Commitment (or
additional amount of its U.S. Revolving Credit Commitment); provided, however,
that:

(a) the aggregate amount of all such Revolver Increases shall not exceed
U.S $20,000,000 and any such Revolver Increase shall be in an amount not less
than U.S. $5,000,000 (or such lesser amount then agreed to by Administrative
Agent);

(b) no Default or Event of Default shall have occurred and be continuing at the
time of the request or the effective date of the Revolver Increase; and

(c) each of the representations and warranties set forth in Section 5 and in the
other Loan Documents shall be and remain true and correct on the effective date
of such Revolver Increase, except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct as of such earlier
date.

The effective date of the Revolver Increase shall be agreed upon by
U.S. Borrower and Administrative Agent. Upon the effectiveness thereof,
Schedule 1 shall be deemed amended to reflect the Revolver Increase and the new
Lender (or, if applicable, existing Lender) shall advance U.S. Revolving Loans
in an amount sufficient such that after giving effect to its U.S. Revolving
Loans each Lender shall have outstanding its U.S. Revolver Percentage of all
U.S. Revolving Loans outstanding under the U.S. Revolving Credit Commitments. It
shall be a condition to such effectiveness that (A) if any Eurodollar Loans are
outstanding on the date of such effectiveness, such Eurodollar Loans shall be
deemed to be prepaid on such date and U.S. Borrower shall pay any amounts owing
to the Lenders pursuant to Section 3.5 and (B) U.S. Borrower shall not have
terminated any portion of the U.S. Revolving Credit Commitments pursuant to
Section 2.17. U.S. Borrower agrees to pay the expenses of Administrative Agent
(including reasonable attorneys fees) relating to any Revolver Increase.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its U.S. Revolving Credit Commitment and no Lender’s
U.S. Revolving Credit Commitment shall be increased without its consent thereto,
and each Lender may at its option, unconditionally and without cause, decline to
increase its U.S. Revolving Credit Commitment.

 

-62-



--------------------------------------------------------------------------------

Section 2.22. Appointment and Authorization of U.S. Borrower. Canadian Borrower
irrevocably appoints and authorizes U.S. Borrower as its agent hereunder to make
requests on such Borrower’s behalf under Section s hereof for Borrowings, to
select on such Borrower’s behalf the interest rate to be applicable to such
Borrowings, and to take such actions as agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Borrowers by the terms
thereof, together with all such powers as are

Section 2.23. Appointment of U.S. Borrower as Agent for Borrowers; Reliance by
Administrative Agent. Canadian Borrower hereby irrevocably authorizes and
appoints U.S. Borrower as its agent hereunder to make requests on such
Borrower’s behalf under Section 2 hereof for Borrowings, to select on such
Borrower’s behalf the interest rate to be applicable to such Borrowings, to
request Letters of Credit (and any amendments or extensions thereof), and to
take such actions as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Borrowers by the terms thereof, together
with all such powers as are reasonably incidental thereto. Canadian Borrower
irrevocably agrees that Administrative Agent, the L/C Issuer, and the Lenders
may conclusively rely on the authority of U.S. Borrower in exercising the powers
granted to the Borrowers by the terms of this Agreement, and Administrative
Agent, the L/C Issuer, and the Lenders shall be entitled to conclusively presume
that any action by U.S. Borrower under the Loan Documents is taken on behalf of
the Borrowers whether or not U.S. Borrower so indicates.

SECTION 3. TAXES; CHANGE IN CIRCUMSTANCES.

Section 3.1. Taxes.

(a) Certain Defined Terms. For purposes of this Section, the term “Lender”
includes any L/C Issuer and the term “applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower or
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Loan Parties. Each Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

-63-



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Borrowers and other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrowers by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
relevant Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.2(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Administrative Agent to the Lender from any other source against any
amount due to Administrative Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such
Borrower or other Loan Party shall deliver to Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the relevant Borrower and Administrative Agent, at the
time or times reasonably requested by such Borrower or Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by a Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by such
Borrower or Administrative Agent as will enable such Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s

 

-64-



--------------------------------------------------------------------------------

reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to U.S. Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of U.S. Borrower or Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to U.S. Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of U.S. Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

 

-65-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to U.S. Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of U.S. Borrower or Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit U.S. Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to U.S. Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by
U.S. Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by U.S. Borrower or
Administrative Agent as may be necessary for U.S. Borrower and Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify U.S. Borrower and Administrative Agent
in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net

 

-66-



--------------------------------------------------------------------------------

after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations under any Loan Document.

Section 3.2. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to Borrowers and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. Borrowers
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, Borrowers
may then elect to borrow the principal amount of the affected Eurodollar Loans
from such Lender by means of Base Rate Loans (or, in the case of the Canadian
Revolver, Canadian Prime Rate Loans) from such Lender, which Base Rate Loans
shall not be made ratably by the Lenders but only from such affected Lender.

Section 3.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a) Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b) the Required Lenders advise Administrative Agent that (i) LIBOR as
determined by Administrative Agent will not adequately and fairly reflect the
cost to such Lenders of funding their Eurodollar Loans for such Interest Period
or (ii) that the making or funding of Eurodollar Loans become impracticable,

then Administrative Agent shall forthwith give notice thereof to Borrowers and
the Lenders, whereupon until Administrative Agent notifies Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Lenders to make Eurodollar Loans shall be suspended.

 

-67-



--------------------------------------------------------------------------------

Section 3.4. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR) or any
L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the relevant
Borrower will pay to such Lender, L/C Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, L/C Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any lending office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time Borrowers will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or
L/C Issuer’s holding company for any such reduction suffered.

 

-68-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the relevant Borrower,
shall be conclusive absent manifest error. The relevant Borrower shall pay such
Lender or L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
neither Borrower shall be required to compensate a Lender or L/C Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or L/C Issuer, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.5. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or Swing Loan bearing
interest at the Swing Line Lender’s Quoted Rate or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Lender) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan or such Swing
Loan on a date other than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by a Borrower to borrow or continue a Eurodollar Loan or such Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or such Swing Loan
on the date specified in a notice given pursuant to Section 2.6(a) or 2.2(b),

(c) any failure by a Borrower to make any payment of principal on any Eurodollar
Loan or such Swing Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan or such Swing Loan as
a result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, such Borrower shall pay to such Lender
such amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the relevant
Borrower, with a copy to Administrative Agent, a certificate setting forth the
amount of such loss, cost or expense in reasonable detail and the amounts shown
on such certificate shall be conclusive absent manifest error.

 

-69-



--------------------------------------------------------------------------------

Section 3.6. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

Section 3.7. Lending Offices; Mitigation Obligations. Each Lender may, at its
option, elect to make its Loans hereunder at the branch, office or affiliate
specified in its Administrative Questionnaire (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to Borrowers and Administrative Agent. If any Lender requests compensation under
Section 3.4, or requires any Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.1, then such Lender shall (at the request of the
relevant Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or 3.4, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

SECTION 4. CONDITIONS PRECEDENT.

Section 4.1. Initial Credit Event. The obligation of each Lender and the
L/C Issuer to participate in the initial Credit Event hereunder is subject to
satisfaction or waiver by the applicable party of the following conditions
precedent:

(a) Administrative Agent shall have received each of the following, in each case
(x) duly executed by all applicable parties, (y) dated a date satisfactory to
Administrative Agent, and (z) in form and substance satisfactory to
Administrative Agent:

(i) this Agreement duly executed by Borrowers, the Guarantors, and the Lenders;

(ii) if requested by any Lender, such Lender’s duly executed Notes of the
relevant Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.11;

(iii) the U.S. Security Agreement duly executed by the U.S. Loan Parties, the
Canadian Guarantee Agreement and the Canadian Security Agreement duly executed
by the Canadian Loan Parties, together with (i) original stock certificates or
other similar instruments or securities representing all of the issued and
outstanding equity interests in each Subsidiary (limited in the case of any
first tier Foreign Subsidiary of U.S. Borrower

 

-70-



--------------------------------------------------------------------------------

to 66% of the Voting Stock and 100% of any other equity interests held by
U.S. Borrower as provided in Section 6.12) as of the Closing Date, (ii) stock
powers and voting proxies for the Collateral consisting of the equity interest
in each Subsidiary executed in blank and undated, (iii) UCC financing statements
to be filed against each U.S. Loan Party and PPSA financing statements to be
filed against each Canadian Loan Party, as debtor, in favor of Administrative
Agent, as Secured Party, (iv) Collateral Access Agreements to the extent
requested by Administrative Agent; (v) patent, trademark, and copyright
collateral agreements, in form and substance satisfactory to Administrative
Agent, to the extent requested by Administrative Agent, and (vi) a duly
completed and executed Perfection Certificate;

(iv) evidence of insurance required to be maintained under the Loan Documents,
naming Administrative Agent as mortgagee/lender’s loss payee and as an
additional insured, as applicable;

(v) copies of each Loan Party’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary (or comparable Responsible
Officer);

(vi) copies of resolutions of each Loan Party’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on each
Loan Party’s behalf, all certified in each instance by its Secretary or
Assistant Secretary (or comparable Responsible Officer);

(vii) copies of the certificates of good standing for each Loan Party (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization and of each state in which it
is qualified to do business as a foreign corporation or organization;

(viii) a list of each Borrower’s Authorized Representatives;

(ix) a certificate as to each Borrower’s Designated Disbursement Account;

(x) the initial fees called for by Section 2.12;

(xi) Administrative Agent shall have received a true and correct copy of the
Combination Agreements (including all amendments thereto and schedules and
exhibits relating thereto), which shall be in form and substance reasonably
satisfactory to Administrative Agent, and (i) the acquisition of the relevant
Loan Parties and their assets, as applicable, pursuant to the Combination
Agreements has closed or is concurrently closing with the initial Credit Event
without the waiver by Borrowers of any material conditions thereto; (ii) the
acquisition of the relevant Loan Parties and their assets, as applicable,
pursuant to the Combination Agreements have been approved by the directors

 

-71-



--------------------------------------------------------------------------------

of Borrowers and by the directors and, if required, shareholders of the other
Loan Parties and sellers under the Combination Agreements, (iii) all necessary
legal and regulatory approvals with respect to the acquisition shall have been
obtained; (iv) there is no injunction, temporary restraining order, or other
legal action in effect which would prohibit the closing of the acquisition of
the relevant Loan Parties and their assets, as applicable, pursuant to the
Combination Agreements or the closing and funding of the initial Credit Event
hereunder;

(xii) such evaluations and certifications as it may reasonably require in order
to satisfy itself as to the value of the Collateral, the financial condition of
the Loan Parties and their Subsidiaries, and the lack of material contingent
liabilities of the Loan Parties and their Subsidiaries, including: (a) a
certificate from a Responsible Officer of the U.S. Borrower certifying that
(i) the initial public offering of U.S. Borrower’s common stock has been
consummated and it is in receipt of not less than U.S. $81,000,000 of cash
proceeds from such issuance, (ii) Borrowers’ acquisition of the other Loan
Parties and their assets as described in the Combination Agreements has been
consummated in accordance with the terms thereof, (iii) no Loan Party is an
Affiliate of Administrative Agent or any Lender as of the Closing Date,
(iv) since December 31, 2014, no Material Adverse Effect has occurred, and
(v) the conditions set forth in Section 4.2 have been satisfied after giving
effect to this Agreement and Credit Events (if any) occurring on the Closing
Date, (b) a Borrowing Base Certificate containing calculations of the
U.S. Borrowing Base and Canadian Borrowing Base as of December 31, 2014, and
showing, among other things, U.S. Excess Availability of at least
U.S. $3,000,000 after giving effect to the initial Credit Event, provided
accounts payable of the Loan Parties and their Subsidiaries are at historically
normal levels reasonably acceptable to the Administrative Agent, (c) evidence
satisfactory to the Administrative Agent in the form of a pro forma covenant
compliance certificate showing that Borrowers’ EBITDA for the most
recently-ended twelve months (“TTM”) through December 31, 2014, is at least
$12,000,000, and that Borrowers’ Total Leverage Ratio is less than 1.75 to 1.0,
each calculated based on TTM EBITDA prior to the Closing Date and Indebtedness
outstanding on the Closing Date after giving effect to the initial Credit Event
(if any) hereunder, (d) receipt of a true and correct copy of the IPO
Registration Statement and all amendments and supplements thereto, and
(e) five-year projected financial statements for Borrowers and their
Subsidiaries, together with a closing balance sheet of Borrowers and their
Subsidiaries adjusted to give effect to the transactions contemplated by the
Combination Agreements and this Agreement and the form and substance acceptable
to the Administrative Agent;

(xiii) UCC and PPSA financing statement and, with respect to the U.S. Loan
Parties, tax and judgment lien search results against the Property of each Loan
Party evidencing the absence of Liens on its Property except as permitted by
Section 7.2;

(xiv) pay off and lien release letters from secured creditors of each Loan Party
setting forth, among other things, the total amount of indebtedness outstanding
and owing to them (or outstanding letters of credit issued for the account of
any such Loan Party) and containing an undertaking to cause to be delivered to
Administrative Agent

 

-72-



--------------------------------------------------------------------------------

UCC/PPSA termination statements and any other lien release instruments necessary
to release their Liens on the assets of such Loan Parties, which pay off and
lien release letters shall be in form and substance acceptable to Administrative
Agent;

(xv) the favorable written opinion of counsel to each U.S. Loan Party and the
separate favorable written opinion of counsel to each Canadian Loan Party, each
in form and substance satisfactory to Administrative Agent;

(xvi) each of the Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) including, without limitation, the information
described in Section 11.19 and forms or other information required by the
Administrative Agent or any Lender pursuant to any Canadian AML Legislation; and
Administrative Agent shall have received a fully executed Internal Revenue
Service Form W-9 for Borrower and Form W-8 Form for Canadian Borrower; and

(xvii) such other agreements, instruments, documents, certificates, and opinions
as Administrative Agent may reasonably request.

(b) The capital and organizational structure of the Loan Parties and their
Subsidiaries shall be satisfactory to Administrative Agent, the Lenders, and the
L/C Issuer.

Section 4.2. All Credit Events. The obligation of each Lender and the L/C Issuer
to participate in any Credit Event (including any initial Credit Event)
hereunder is subject to the following conditions precedent:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date, in which case they
shall be true and correct as of such earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) after giving effect to such extension of credit, (a) the aggregate principal
amount of all Swing Loans, U.S. Revolving Loans and U.S. L/C Obligations
outstanding under this Agreement shall not exceed the lesser of (i) the
U.S. Revolving Credit Commitments and (ii) the U.S. Borrowing Base as then
determined and computed and (b) the aggregate principal amount of all Canadian
Revolving Loans and Canadian L/C Obligations outstanding under this Agreement
shall not exceed the lesser of (i) the Canadian Revolving Credit Commitments and
(ii) the Canadian Borrowing Base as then determined and computed;

 

-73-



--------------------------------------------------------------------------------

(d) in the case of a Borrowing Administrative Agent shall have received the
notice required by Section 2.6, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees called for by Section 2.12, and, in the
case of an extension or increase in the amount of a Letter of Credit, a written
request therefor in a form acceptable to the L/C Issuer together with fees
called for by Section 2.12; and

(e) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of Law or regulation applicable to
Administrative Agent, the L/C Issuer, or any Lender (including Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the relevant
Borrower on the date on such Credit Event as to the facts specified in
subsections (a) through (d), both inclusive, of this Section; provided, that the
Lenders may continue to make advances under the relevant Revolving Credit, in
the sole discretion of the Lenders with such Revolving Credit Commitments,
notwithstanding the failure of Borrowers to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants to Administrative Agent, the Lenders,
and the L/C Issuer as follows:

Section 5.1. Organization and Qualification. Each Loan Party (a) is duly
organized, validly existing, and in good standing as a corporation, limited
liability company, or partnership, as applicable, under the Laws of the
jurisdiction in which it is organized, (b) has full and adequate power to own
its Property and conduct its business as now conducted, and (c) is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except, with respect to this clause (c),
where the failure to do so would not have a Material Adverse Effect.

Section 5.2. Subsidiaries. Each Subsidiary that is not a Loan Party (a) is duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is organized, (b) has full and adequate power to own
its Property and conduct its business as now conducted, and (c) is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except, with respect to this clause (c),
where the failure to do so would not have a Material Adverse Effect. Schedule
5.2 identifies each Subsidiary (including Subsidiaries that are Loan Parties),
the jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by any
Loan Party and its Subsidiaries and, if such percentage is not 100% (excluding
directors’

 

-74-



--------------------------------------------------------------------------------

qualifying shares as required by Law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and non-assessable and all such shares and other
equity interests indicated on Schedule 5.2 as owned by the relevant Loan Party
or another Subsidiary are owned, beneficially and of record, by such Loan Party
or such Subsidiary free and clear of all Liens other than the Liens granted in
favor of Administrative Agent pursuant to the Collateral Documents or otherwise
permitted by this Agreement. There are no outstanding commitments or other
obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.

Section 5.3. Authority and Validity of Obligations. Each Loan Party has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for (in the case of a
Borrower), to guarantee the Secured Obligations (in the case of each Guarantor),
to grant to Administrative Agent the Liens described in the Collateral Documents
executed by such Loan Party, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. The Loan Documents delivered by
the Loan Parties and their Subsidiaries have been duly authorized, executed, and
delivered by such Persons and constitute valid and binding obligations of such
Loan Parties and their Subsidiaries enforceable against each of them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar Laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at Law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by any Loan Party or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of Law or any judgment, injunction,
order or decree binding upon any Loan Party or any Subsidiary of a Loan Party or
any provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of any Loan Party or any Subsidiary of a Loan Party, (b) contravene
or constitute a default under any covenant, indenture or agreement of or
affecting any Loan Party or any Subsidiary of a Loan Party or any of their
respective Property, or (c) result in the creation or imposition of any Lien on
any Property of any Loan Party or any Subsidiary of a Loan Party other than the
Liens granted in favor of Administrative Agent pursuant to the Collateral
Documents.

Section 5.4. Use of Proceeds; Margin Stock. Borrowers shall use the proceeds of
the Term Loans to partially finance the closing of the Combination Agreements on
the Closing Date; and Borrowers shall use the proceeds of any Revolving Credit
to partially finance the closing of the Combination Agreements on the Closing
Date, to finance certain fees and expenses associated with the closing of the
credit facilities under this Agreement and certain fees and expenses associated
with the consummation of the transactions contemplated by the Combination
Agreements (other than investment banking fees), to fund (in the form of a
Letter of Credit) the escrow required under the terms of Canadian Borrower’s
Combination Agreement, for capital expenditures and Permitted Acquisitions
entered into after the Closing Date, and for

 

-75-



--------------------------------------------------------------------------------

their general working capital purposes. No Loan Party nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of the Loan Parties
and their Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.

Section 5.5. Financial Reports. The unaudited pro forma consolidated balance
sheet of Borrowers and their Subsidiaries as at December 31, 2014, and the
related unaudited pro forma consolidated statements of income, retained earnings
and cash flows of Borrowers and their Subsidiaries for the fiscal year then
ended, and accompanying notes thereto set forth in IPO Registration Statement,
heretofore furnished to Administrative Agent and the Lenders, fairly present the
consolidated financial condition of Borrowers and their Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis. No
Loan Party nor any of its Subsidiaries has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 5.5.

Section 5.6. No Material Adverse Change. Since December 31, 2014, there has been
no Material Adverse Effect.

Section 5.7. Full Disclosure. The statements and information furnished to
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading,
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to Administrative Agent and the Lenders, the Loan Parties only
represent that the same were prepared on the basis of information and estimates
the Loan Parties believed to be reasonable.

Section 5.8. Intellectual Property, Franchises, and Licenses. The Loan Parties
and their Subsidiaries own, possess, or have the right to use all necessary
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

Section 5.9. Governmental Authority and Licensing. The Loan Parties and their
Subsidiaries have received or otherwise have the permitted use of all licenses,
permits, and approvals of all Governmental Authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain, maintain or
otherwise secure the use of the same could reasonably be expected to have a
Material Adverse Effect. No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
any Loan Party, threatened.

 

-76-



--------------------------------------------------------------------------------

Section 5.10. Good Title. The Loan Parties and their Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of Borrowers and their Subsidiaries
furnished to Administrative Agent and the Lenders (except for sales of assets in
the ordinary course of business), subject to no Liens other than such thereof as
are permitted by Section 7.2.

Section 5.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of any Loan Party threatened, against any Loan Party or any Subsidiary
or any of their Property which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.12. Taxes. All Tax returns required to be filed by any Loan Party or
any Subsidiary in any jurisdiction have, in fact, been filed, and all Taxes upon
any Loan Party or any Subsidiary of a Loan Party or upon any of its Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid, except such Taxes, if any, as are being contested in good faith
and by appropriate proceedings which prevent enforcement of the matter under
contest and as to which adequate reserves established in accordance with GAAP
have been provided. No Loan Party knows of any proposed additional Tax
assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for Taxes on the books of each Loan Party and each of
its Subsidiaries have been made for all open years, and for its current fiscal
period.

Section 5.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the consummation of the transactions contemplated by the
Combination Agreements or the valid execution, delivery or performance by any
Loan Party or any Subsidiary of a Loan Party of any Loan Document, except for
such approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.

Section 5.14. Affiliate Transactions. No Loan Party nor any of its Subsidiaries
is a party to any contracts or agreements with any of its Affiliates on terms
and conditions which are less favorable to such Loan Party or such Subsidiary
than would be usual and customary in similar contracts or agreements between
Persons not affiliated with each other.

Section 5.15. Investment Company. No Loan Party nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

-77-



--------------------------------------------------------------------------------

Section 5.16. ERISA and Canadian Pension Plans. (a) Each Loan Party and each
other member of its Controlled Group has fulfilled its obligations under the
minimum funding standards of and is in compliance in all material respects with
ERISA and the Code to the extent applicable to it and has not incurred any
liability to the PBGC or a Plan under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA. No Loan Party nor any of
its Subsidiaries has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

(b) The Canadian Pension Plans (if any) are duly registered under the Income Tax
Act (Canada) and all other applicable Laws which require registration and no
event has occurred which is reasonably likely to cause the loss of such
registered status. All material obligations (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and Canadian Benefit Plans and any
funding agreements therefor have been performed in a timely fashion, in each
case where the failure to do so could reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Loan Party, there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans by any Loan Party or any Subsidiary. To the knowledge of
each Loan Party, there are no material outstanding disputes concerning the
assets of the Canadian Pension Plans or the Canadian Benefit Plans. Based on the
most recent actuarial valuations filed with government authorities (including,
without limitation, the Canadian Pension Regulator), (i) each of the Canadian
Pension Plans was fully funded on a solvency basis as of the date of such
actuarial valuations, (ii) no retirement plan constituted under a Canadian
Pension Plan or Canadian Benefit Plan was unfunded, and (iii) no group insurance
plan had a deficit reserve.

Section 5.17. Compliance with Laws. (a) The Loan Parties and their Subsidiaries
are in compliance with all Legal Requirements applicable to or pertaining to
their Property or business operations, where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Except as disclosed in the IPO Registration Statement and except for such
matters, individually or in the aggregate, which could not reasonably be
expected to result in a Material Adverse Effect, the Loan Parties represent and
warrant that: (i) the Loan Parties and their Subsidiaries, and each of the
Premises, comply in all material respects with all applicable Environmental
Laws; (ii) the Loan Parties and their Subsidiaries have obtained, maintain and
are in compliance with all approvals, permits, or authorizations of Governmental
Authorities required for their operations and each of the Premises; (iii) the
Loan Parties and their Subsidiaries have not, and no Loan Party has knowledge of
any other Person who has, caused any Release, threatened Release or disposal of
any Hazardous Material at, on, or from any of the Premises in any material
quantity and, to the knowledge of each Loan Party, none of the Premises are
adversely affected by any such Release, threatened Release or disposal of a
Hazardous Material; (iv) the Loan Parties and their Subsidiaries are not subject
to and have no notice or knowledge of any Environmental Claim involving any Loan
Party or any Subsidiary of a Loan Party or any of the Premises, and there are no
conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for such an Environmental

 

-78-



--------------------------------------------------------------------------------

Claim; (v) none of the Premises contain and have contained any: (1) underground
storage tanks, (2) material amounts of asbestos containing building material,
(3) landfills or dumps, (4) hazardous waste management facilities as defined
pursuant to any Environmental Law, or (5) sites on or nominated for the National
Priority List or similar state list; (vi) the Loan Parties and their
Subsidiaries have not used a material quantity of any Hazardous Material and
have conducted no Hazardous Material Activity at any of the Premises;(vii) none
of the Premises are subject to any, and no Loan Party has knowledge of any
imminent restriction on the ownership, occupancy, use or transferability of the
Premises in connection with any (1) Environmental Law or (2) Release, threatened
Release or disposal of a Hazardous Material; and (viii) there are no conditions
or circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons; and (ix) the Loan Parties and
their Subsidiaries have no knowledge of any capital expenditures necessary to
bring the Premises or their respective business or equipment into compliance
with Environmental Laws. The Loan Parties have delivered to Administrative Agent
and the Lenders complete and accurate copies of all material environmental
reports, studies, assessments and investigation results in the Loan Parties’
possession or control and that relate to any Loan Party’s or Subsidiary’s
operations or to any of the Premises.

Section 5.18. OFAC. (a) Each Loan Party is in compliance with the requirements
of all OFAC Sanctions Programs applicable to it, (b) each Subsidiary of each
Loan Party is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) each Loan Party has provided to
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding such Loan Party and its Affiliates and Subsidiaries necessary
for Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of each Loan Party’s
knowledge, no Loan Party nor any of its Affiliates or Subsidiaries is, as of the
date hereof, named on the current OFAC SDN List.

Section 5.19 Canadian Anti Money Laundering Legislation. No Loan Party nor any
Subsidiary organized under the Laws of Canada or any province or other political
subdivision thereof (a) is a charity registered with the Canada Revenue Agency
and it does not solicit charitable financial donations from the public and none
of the Loans under this Agreement and none of the other services and products,
if any, to be provided by Administrative Agent or any Lender under or in
connection with this Agreement will be used by, on behalf of or for the benefit,
of any Person other than the Loan Parties and their Subsidiaries; and (b) is in
breach of any Canadian AML Legislation applicable to it.

Section 5.20. Labor Matters. There are no strikes, lockouts or slowdowns against
any Loan Party or any Subsidiary of a Loan Party pending or, to the knowledge of
any Loan Party, threatened. There are no collective bargaining agreements in
effect between any Loan Party or any Subsidiary of a Loan Party and any labor
union; and no Loan Party nor any of its Subsidiaries is under any obligation to
assume any collective bargaining agreement to or conduct any negotiations with
any labor union with respect to any future agreements. Each Loan Party and its
Subsidiaries have remitted on a timely basis all amounts required to have been
withheld and remitted (including withholdings from employee wages and salaries
relating to income tax, employment insurance, and pension plan contributions),
goods and services tax and all other amounts which if not paid when due could
result in the creation of a Lien against any of its Property, except for Liens
permitted by Section 8.8.

 

-79-



--------------------------------------------------------------------------------

Section 5.21. Other Agreements. No Loan Party nor any of its Subsidiaries is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.

Section 5.22. Solvency. The Loan Parties and their Subsidiaries, individually
and taken in the aggregate, are solvent, able to pay their debts as they become
due, and have sufficient capital to carry on their business and all businesses
in which they are about to engage.

Section 5.23. No Default. No Default or Event of Default has occurred and is
continuing.

Section 5.24. No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby; and
Borrowers hereby agree to indemnify Administrative Agent and the Lenders
against, and agree that they will hold Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

Section 5.25. Combination Agreements. Borrowers have heretofore delivered to
Administrative Agent and the Lenders true and correct copies of the Combination
Agreements and the Combination Agreements have not been amended or modified in
any material respect and no material condition to the effectiveness thereof or
the obligations of Borrowers or the relevant sellers thereunder have been waived
(except minimum EBITDA for certain sellers required by their Combination
Agreements that have been disclosed to the Administrative Agent in writing and
are being waived by Borrowers in connection with the closing of the Combination
Agreements). Each Borrower has all necessary right, power, and authority to
consummate the transactions contemplated by the Combination Agreements to which
it is a party to and to perform all of its obligations thereunder. The
Combination Agreements have been duly authorized, executed, and delivered by the
relevant Borrowers. The Combination Agreements constitutes the valid and binding
obligation of the relevant Borrower party thereto enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and the Combination Agreements do not, nor does the
observance or performance by Borrowers of any of the matters and things therein
provided for (a) contravene or constitute a default in any material respect
under any provision of law or any judgment, injunction, order, or decree binding
upon such Person or any provision of the charter, articles of incorporation, or
by-laws, of such Person, as applicable, (b) contravene or constitute a default
under any covenant, indenture, or agreement of or affecting such Person or any
of its Property where such contravention or default would reasonably be expected
to have a material adverse effect on the financial condition, Property,
business, or operations of such Person, or (c) result in the creation or
imposition of any Lien on any such Person’s Property

 

-80-



--------------------------------------------------------------------------------

(other than Liens in favor of Administrative Agent granted pursuant to the
Collateral Documents). No authorization, consent, license, or exemption from, or
filing or registration with, any court or governmental department, agency, or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery, or performance by any Borrower of
the Combination Agreements to which it is a party or of any other instrument or
document executed and delivered in connection therewith, except for such thereof
that have heretofore been obtained and remain in full force and effect. No
Borrower is in default as of the Closing Date in any material respect of its
obligations under the Combination Agreements. Each of the representations and
warranties of the relevant Borrowers made in the Combination Agreements shall be
true and correct in all material respects, taken as a whole, as of the Closing
Date.

SECTION 6. AFFIRMATIVE COVENANTS.

Each Loan Party agrees that, so long as any credit is available to or in use by
any Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 11.3:

Section 6.1. Maintenance of Business. Each Loan Party shall, and shall cause
each of its Subsidiaries to, preserve and maintain its existence, except as
otherwise provided in Section 7.4(c). Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 7.4(c). Each Loan Party shall, and shall cause each Subsidiary to,
preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect.

Section 6.2. Maintenance of Properties. Each Loan Party shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person.

Section 6.3. Taxes and Assessments. Each Loan Party shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all Taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

Section 6.4. Insurance. Each Loan Party shall insure and keep insured, and shall
cause each of its Subsidiaries to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and

 

-81-



--------------------------------------------------------------------------------

risks (including flood insurance with respect to any improvements on real
Property consisting of building or parking facilities in an area designated by a
governmental body as having special flood hazards), and in such amounts, as are
insured by Persons similarly situated and operating like Properties, but in no
event at any time in an amount less than the replacement value of the
Collateral. Each Loan Party shall also maintain, and shall cause each of its
Subsidiaries to maintain, insurance with respect to the business of such Loan
Party and its Subsidiaries, covering commercial general liability, statutory
worker’s compensation and occupational disease, statutory structural work act
liability, and business interruption and such other risks with good and
responsible insurance companies, in such amounts and on such terms as
Administrative Agent or the Required Lenders shall reasonably request, but in
any event as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Loan Parties shall in any event maintain
insurance on the Collateral to the extent required by the Collateral Documents.
All such policies of insurance shall contain satisfactory mortgagee/lender’s
loss payable endorsements, naming Administrative Agent (or its security trustee)
as mortgagee or a loss payee, assignee or additional insured, as appropriate, as
its interest may appear, and showing only such other loss payees, assignees and
additional insureds as are satisfactory to Administrative Agent. Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than thirty (30) days’ (ten (10) days’ in the case of nonpayment of
insurance premiums) prior written notice to Administrative Agent in the event of
cancellation of the policy for any reason whatsoever and a clause specifying
that the interest of Administrative Agent shall not be impaired or invalidated
by any act or neglect of any Loan Party or any Subsidiary of a Loan Party, or
the owner of the premises or Property or by the occupation of the premises for
purposes more hazardous than are permitted by said policy. Borrower shall
deliver to Administrative Agent (a) on the Closing Date and at such other times
as Administrative Agent shall reasonably request, certificates evidencing the
maintenance of insurance required hereunder, (b) prior to the termination of any
such policies, certificates evidencing the renewal thereof, and (c) promptly
following request by Administrative Agent, copies of all insurance policies of
the Loan Parties and their Subsidiaries. Borrower also agrees to deliver to
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

Section 6.5. Financial Reports. The Loan Parties shall, and shall cause each of
their Subsidiaries to, maintain proper books of records and accounts reasonably
necessary to prepare financial statements required to be delivered pursuant to
this Section 6.5 in accordance with GAAP and shall furnish to Administrative
Agent and each Lender and L/C Issuer:

(a) as soon as available, and in any event no later than 45 days after the last
day of each calendar quarter, a Borrowing Base Certificate showing the
computation of the U.S. Borrowing Base and the Canadian Borrowing Base in
reasonable detail as of the close of business on the last day of such month,
together with an accounts receivable and accounts payable aging, inventory
turnover report and inventory margin report, prepared by Borrowers and certified
to by a Financial Officer of U.S. Borrower;

(b) as soon as available, and in any event no later than 45 days after the last
day of each fiscal quarter of each fiscal year of U.S. Borrower, a copy of the
consolidated and consolidating balance sheet of Borrowers and their Subsidiaries
as of the last day of

 

-82-



--------------------------------------------------------------------------------

such fiscal quarter and the consolidated and consolidating statements of income,
retained earnings, and cash flows of Borrowers and their Subsidiaries for the
fiscal quarter and for the fiscal year to date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by Borrower in accordance
with GAAP (subject to the absence of footnote disclosures and year end audit
adjustments) and certified to by a Financial Officer of U.S. Borrower;

(c) as soon as available, and in any event no later than 120 days after the last
day of each fiscal year of U.S. Borrower, a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of Borrowers and their
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of BDO USA LLP or another firm of
independent public accountants of recognized national standing, selected by
U.S. Borrower and reasonably satisfactory to Administrative Agent and the
Required Lenders, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the consolidated financial condition of Borrowers and their Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of any Loan Party’s or any of its Subsidiary’s operations
and financial affairs given to it by its independent public accountants;

(e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by any Loan Party or any
Subsidiary of a Loan Party to its stockholders or other equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
any Loan Party or any Subsidiary of a Loan Party with any securities exchange or
the Securities and Exchange Commission or any successor agency;

(f) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of any Loan Party or any Subsidiary of a Loan
Party or of notice of any material noncompliance with any applicable Law,
regulation or guideline relating to any Loan Party or any Subsidiary of a Loan
Party or their respective business;

 

-83-



--------------------------------------------------------------------------------

(g) as soon as available, and in any event no later than 30 days after the end
of each fiscal year of U.S. Borrower, a copy of Borrowers’ consolidated and
consolidating business plan for the then current fiscal year, such business plan
to show Borrowers’ projected consolidated and consolidating revenues, expenses
and balance sheet on a quarter by quarter basis, such business plan to be in
reasonable detail prepared by U.S. Borrower and in form satisfactory to
Administrative Agent (which shall include a summary of all assumptions made in
preparing such business plan);

(h) notice of any Change of Control;

(i) promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of any Loan Party, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against any Loan Party or any Subsidiary of a Loan Party or any of
their Property which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, (ii) the occurrence of any Material Adverse
Effect, or (iii) the occurrence of any Default or Event of Default hereunder;

(j) with each of the financial statements delivered pursuant to subsections (b)
and (c) above, a written certificate in the form attached hereto as Exhibit F
signed by a Financial Officer of U.S. Borrower to the effect that to the best of
such officer’s knowledge and belief no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by the
relevant Loan Party or its Subsidiary to remedy the same. Such certificate shall
also set forth the calculations supporting such statements in respect of
Section 7.11 (Financial Covenants); and

(k) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary of a Loan Party, or compliance with the terms of any Loan Document,
as Administrative Agent or any Lender may reasonably request.

Section 6.6. Inspection; Field Audits. Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit Administrative Agent and each Lender, and
each of their duly authorized representatives and agents to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Loan Parties hereby authorize such accountants to discuss with
Administrative Agent and such Lenders the finances and affairs of the Loan
Parties and their Subsidiaries) at such reasonable times and intervals as
Administrative Agent or any such Lender may designate and, so long as no Default
or Event of Default exists, with reasonable prior notice to U.S. Borrower.
Borrowers shall pay to Administrative Agent charges for field audits of the
Collateral, inspections and visits to Property, inspections of corporate books
and financial records, examinations and copies of books of accounts and
financial record and other activities permitted in this Section performed by

 

-84-



--------------------------------------------------------------------------------

Administrative Agent or its agents or third party firms, in such amounts as
Administrative Agent may from time to time request (Administrative Agent
acknowledging and agreeing that any internal charges for such audits and
inspections shall be computed in the same manner as it at the time customarily
uses for the assessment of charges for similar collateral audits); provided,
however, that, in the absence of any Default or Event of Default, after the
first anniversary of this Agreement Borrowers shall not be required to pay
Administrative Agent for more than 1 such audit per calendar year (it being
acknowledged and agreed that Borrowers shall pay Administrative Agent for all
such audits as Administrative Agent may require in its discretion during the
first year of this Agreement in addition to any pre-closing audits). In
addition, Administrative Agent may obtain (or direct Borrowers to obtain and
provide to Administrative Agent) appraisals on the inventory of the Loan Parties
and their Subsidiaries, or portions thereof, from time to time as Administrative
Agent may designate, which appraisal reports shall in each case be prepared by
an appraiser acceptable to Administrative Agent and be in such format and
contain such detail as Administrative Agent may request. The costs and expenses
incurred in obtaining any such inventory appraisal shall in each case be borne
by Borrowers (whether obtained by Administrative Agent or Borrowers).

Section 6.7. ERISA; Canadian Pension Plans and Canadian Benefit Plans.

(a) ERISA. Each Loan Party shall, and shall cause each of its Subsidiaries to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. Each Loan Party
shall, and shall cause each of its Subsidiaries to, promptly notify
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by any Loan Party or any Subsidiary of a Loan Party of any
material liability, fine or penalty, or any material increase in the contingent
liability of any Loan Party or any Subsidiary of a Loan Party with respect to
any post-retirement Welfare Plan benefit.

(b) Canadian Pension Plans and Canadian Benefit Plans. Each Loan Party shall,
and shall cause each Subsidiary to, promptly pay and discharge all obligations
and liabilities arising under each Canadian Pension Plan and Canadian Benefit
Plan (in this Section, collectively the “Canadian Plans” or individually, a
“Canadian Plan”) of a character which if unpaid or unperformed could reasonably
be expected to result in the imposition of a Lien against any of its Property.
Each Loan Party shall, and shall cause each Subsidiary to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any material
reportable event with respect to a Canadian Plan, (b) receipt of any notice from
the Canadian Pension Regulator of its intention to seek termination or wind-up,
in whole or in part, of any Canadian Plan or appointment of a trustee therefor,
or (c) the occurrence of any event with respect to any Canadian Plan which would
result in the incurrence by any Loan Party or any Subsidiary of any material
liability, fine or penalty, or any material increase in the contingent liability
of any Loan Party or any Subsidiary with respect to any Canadian Plan. The Loan
Parties shall cause to be delivered to the Administrative Agent (a) promptly
after receipt thereof a copy of any material direction,

 

-85-



--------------------------------------------------------------------------------

order, notice, ruling or opinion from any governmental authority (including
without limitation the Canadian Pension Regulator) with respect to any Canadian
Plan, (b) any default or violation notice under any Canadian Plan or any suit,
action, claim or proceeding commenced or threatened with respect to any Canadian
Plan or its assets that could result in any material liability, payment of
taxes, fine or penalty or (c) any material change in the funding or contribution
requirements for any Canadian Plan.

Section 6.8. Compliance with Laws. (a) Each Loan Party shall, and shall cause
each of its Subsidiaries to, comply in all respects with all Legal Requirements
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

(b) Without limiting Section 6.8(a) above, each Loan Party shall, and shall
cause each of its Subsidiaries to, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect: (i) comply in all material respects
with, and maintain each of the Premises in compliance in all material respects
with, all applicable Environmental Laws; (ii) require that each tenant and
subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for the operation of their business and each
of the Premises; (iv) cure any material violation by it or at any of the
Premises of applicable Environmental Laws; (v) not allow the presence or
operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to applicable Environmental Law; (vi) not manufacture, use, generate, transport,
treat, store, Release, dispose or handle any Hazardous Material (or allow any
tenant or subtenant to do any of the foregoing) at any of the Premises except in
the ordinary course of its business and in compliance with all applicable
Environmental Laws; (vii) within ten (10) Business Days notify Administrative
Agent in writing of and provide any reasonably requested documents upon learning
of any of the following in connection with any Loan Party or any Subsidiary of a
Loan Party or any of the Premises: (1) any material Environmental Liability;
(2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability of any Premises arising from or in connection with any
(x) Release, threatened Release or disposal of a Hazardous Material or
(y) Environmental Law; or (5) any environmental, natural resource, health or
safety condition, which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect; (viii) conduct at its expense any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other corrective or response action necessary to remove,
remediate, clean up, correct or abate any material Release, threatened Release
or violation of any applicable Environmental Law, (ix) abide by and observe any
restrictions on the use of the Premises imposed by any Governmental Authority as
set forth in a deed or other instrument affecting any Loan Party’s or any of its
Subsidiary’s interest therein; (x) promptly provide or otherwise make available
to Administrative Agent any reasonably requested environmental record concerning
the Premises which any Loan Party or any Subsidiary of a Loan Party possesses or
can reasonably obtain; and (xi) perform, satisfy, and implement any operation,

 

-86-



--------------------------------------------------------------------------------

maintenance or corrective actions or other requirements of any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.

Section 6.9. Compliance with OFAC Sanctions Programs. (a) Each Loan Party shall
at all times comply with the requirements of all OFAC Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.

(b) Each Loan Party shall provide Administrative Agent, the L/C Issuer, and the
Lenders any information regarding the Loan Parties, their Affiliates, and their
Subsidiaries necessary for Administrative Agent, the L/C Issuer, and the Lenders
to comply with all applicable OFAC Sanctions Programs; subject however, in the
case of Affiliates, to such Loan Party’s ability to provide information
applicable to them.

(c) If any Loan Party obtains actual knowledge or receives any written notice
that any Loan Party, any Affiliate or any Subsidiary of any Loan Party is named
on the then current OFAC SDN List (such occurrence, an “OFAC Event”), such Loan
Party shall promptly (i) give written notice to Administrative Agent, the L/C
Issuer, and the Lenders of such OFAC Event, and (ii) comply in all material
respects with all applicable Laws with respect to such OFAC Event (regardless of
whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and each Loan Party hereby authorizes and consents to Administrative
Agent, the L/C Issuer, and the Lenders taking any and all steps Administrative
Agent, L/C Issuer, or the Lenders deem necessary, in their sole discretion, to
avoid violation of all applicable Laws with respect to any such OFAC Event,
including the requirements of the OFAC Sanctions Programs (including the
freezing and/or blocking of assets and reporting such action to OFAC).

Section 6.10. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, Borrowers shall provide Administrative Agent and
the Lenders notice thereof and timely comply with the requirements of
Section 6.12 (at which time Schedule 5.2 shall be deemed amended to include
reference to such Subsidiary). Except for Foreign Subsidiaries existing on the
Closing Date and identified on Schedule 5.2, no Loan Party, nor shall it permit
any of its Subsidiaries to, form or acquire any Foreign Subsidiary outside of
Canada.

Section 6.11. Use of Proceeds; Margin Stock. Borrowers shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 5.4. No Borrower nor any Subsidiary will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock or in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Loan or any other extension of credit made hereunder will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.

 

-87-



--------------------------------------------------------------------------------

Section 6.12. Guaranties and Collateral.

(a) Guaranties. The payment and performance of the Secured Obligations shall at
all times be guaranteed by (a) with respect to the Secured Obligations owing by
the U.S. Loan Parties, each Domestic Subsidiary of the U.S. Borrower, and
U.S. Borrower, in its capacity as a guarantor of the Secured Obligations of
another U.S. Loan Party and (b) with respect to the Secured Obligations owing by
the Canadian Loan Parties, each U.S. Loan Party and each Subsidiary of the
Canadian Borrower, and Canadian Borrower, in its capacity as a guarantor of the
Secured Obligations of another Canadian Loan Party.

(b) Collateral. The Secured Obligations shall be secured by valid, perfected,
and enforceable Liens on all right, title, and interest of each Loan Party in
all of its real property, personal property, and fixtures, whether now owned or
hereafter acquired or arising, and all proceeds, products, and profits thereof;
provided, however, that: (i) the Collateral shall not include Excluded Property,
(ii) until an Event of Default has occurred and is continuing and thereafter
until otherwise required by Administrative Agent or the Required Lenders, Liens
on vehicles or other goods which are subject to a certificate of title Law need
not be perfected provided that the total value of such property at any one time
not so perfected shall not exceed $250,000 (or its U.S. Dollar Equivalent) in
the aggregate, provided that, notwithstanding the foregoing, within sixty (60)
days of the Closing Date the U.S. Loan Parties shall cause the Administrative
Agent’s Lien to be so noted on all certificates of title for such goods owned,
held or otherwise acquired by the U.S. Loan Parties on the Closing Date and the
Canadian Loan Parties shall provide all vehicle information necessary to
specifically file PPSA filings against such goods owned, held or otherwise
acquired by the Canadian Loan Parties on the Closing Date, (iii) the Collateral
need not include (or be perfected if a Lien is granted) those assets of any Loan
Party as to which Administrative Agent in its sole discretion determines that
the cost of obtaining a security interest in or perfection thereof are excessive
in relation to the value of the security to be afforded thereby, and (iv) the
Collateral granted by the Canadian Loan Parties shall only secure the Canadian
Obligations. Each Loan Party acknowledges and agrees that the Liens on the
Collateral shall be granted to Administrative Agent for the benefit of the
holders of the Secured Obligations and shall be valid and perfected first
priority Liens (to the extent perfection by filing, registration, recordation,
possession or control is required herein or in any other Loan Document) subject
to the proviso appearing at the end of the preceding sentence and to Liens
permitted by Section 7.2, in each case pursuant to one or more Collateral
Documents from such Persons, each in form and substance satisfactory to
Administrative Agent.

(c) Liens on Real Property. In the event that any Loan Party owns or hereafter
acquires any real property, such Loan Party shall promptly notify the
Administrative Agent thereof and execute and deliver to Administrative Agent a
charge, mortgage or deed of trust (together with any acknowledgment and
direction or other documentation necessary in the opinion of the Administrative
Agent) acceptable in form and substance to Administrative Agent for the purpose
of granting to Administrative Agent (or a security trustee therefor) a Lien on
such real property to secure the relevant Secured Obligations, shall pay all
taxes, costs, and expenses incurred by Administrative Agent in recording such
charge, mortgage or deed of trust, and shall supply to Administrative Agent at
Borrowers’ cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance from a
title insurer acceptable to Administrative Agent insuring the validity of such
mortgage or deed of trust and its status as a first Lien (subject to Liens
permitted by this Agreement) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
Administrative Agent in connection therewith.

 

-88-



--------------------------------------------------------------------------------

(d) Depository Banks. Within 30 days of the Closing Date, each Loan Party shall
maintain Administrative Agent (or one of its Affiliates) as its primary
depository bank, including for its principal operating, administrative, cash
management, lockbox arrangements, collection activity, and other deposit
accounts for the conduct of its business. Except for Excluded Deposit Accounts,
within 30 days of the Closing Date, all deposit accounts shall be maintained
with Administrative Agent or such other bank(s) reasonably acceptable to
Administrative Agent subject to deposit account control agreements in favor of
Administrative Agent on terms reasonably satisfactory to Administrative Agent
(all such deposit accounts maintained with Administrative Agent or with such
other bank(s) subject to a deposit account control agreement being hereinafter
collectively referred to as the “Assigned Accounts”). Each Loan Party shall make
such arrangements as may be reasonably requested by Administrative Agent to
assure that all proceeds of the Collateral are deposited (in the same form as
received) in one or more Assigned Accounts. Any proceeds of Collateral received
by any Loan Party shall be promptly deposited into an Assigned Account and,
until so deposited, shall held by it in trust for Administrative Agent and the
Lenders. Each Loan Party acknowledges and agrees that Administrative Agent has
(and is hereby granted to the extent it does not already have) a Lien on each
Assigned Account and all funds contained therein to secure the relevant Secured
Obligations. Administrative Agent agrees with the Loan Parties that if and so
long as no Default or Event of Default has occurred or is continuing, amounts on
deposit in the Assigned Accounts will (subject to the rules and regulations as
from time to time in effect applicable to such demand deposit accounts) be made
available to the relevant Loan Party for use in the conduct of its business.
Upon the occurrence of any Default or Event of Default, Administrative Agent may
apply the funds on deposit in any and all such Assigned Accounts to the Secured
Obligations (whether or not then due).

(e) Further Assurances. Borrower agrees that it shall, and shall cause each
Guarantor to, from time to time at the request of Administrative Agent or the
Required Lenders, execute and deliver such documents and do such acts and things
as Administrative Agent or the Required Lenders may reasonably request in order
to provide for or perfect or protect such Liens on the Collateral. In the event
Borrower or any Guarantor forms or acquires any other Subsidiary after the date
hereof, except as otherwise provided in Sections 6.12(a) and 6.12(b) above,
Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty and such Collateral
Documents as Administrative Agent may then require, and Borrower shall also
deliver to Administrative Agent, or cause such Subsidiary to deliver to
Administrative Agent, at Borrower’s cost and expense, such other instruments,
documents, certificates, and opinions reasonably required by Administrative
Agent in connection therewith.

SECTION 7. NEGATIVE COVENANTS AND FINANCIAL COVENANTS.

Section 7.1. Borrowings and Guaranties. No Loan Party shall, nor shall it permit
any of its Subsidiaries to, issue, incur, assume, create or have outstanding any
Indebtedness, or incur liabilities under any Hedging Agreement, or be or become
liable as endorser, guarantor, surety or

 

-89-



--------------------------------------------------------------------------------

otherwise for any Indebtedness or undertaking of any Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any Person; provided, however, that the foregoing
shall not restrict nor operate to prevent:

(a) the Secured Obligations of the Loan Parties and their Subsidiaries owing to
Administrative Agent and the Lenders (and their Affiliates);

(b) purchase money indebtedness and Capitalized Lease Obligations of the Loan
Parties and their Subsidiaries in an amount not to exceed $2,000,000 (or its
U.S. Dollar Equivalent) in the aggregate at any one time outstanding;

(c) obligations of the Loan Parties and their Subsidiaries arising out of
interest rate, foreign currency, and commodity Hedging Agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(e) intercompany advances from time to time owing between the Loan Parties in
the ordinary course of business to finance their working capital needs;

(f) existing Indebtedness set forth on Schedule 7.1 hereto;

(g) Indebtedness in respect of netting services, overdraft protection and
similar arrangements, in each case, in connection with cash management and
deposit accounts;

(h) Indebtedness arising from agreements of a Loan Party or its Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with a
Permitted Acquisition;

(i) replacements, renewals, refinancings or extensions of any Indebtedness
described in subsection (f) of this Section that (i) does not exceed the
aggregate principal amount (plus accrued interest and applicable premium and
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended, (ii) does not have a weighted average life to maturity
at the time of such replacement, renewal, refinancing or extension that is less
than the weighted average life to maturity of the Indebtedness being replaced,
renewed, refinanced or extended, and (iii) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Indebtedness being
replaced, renewed, refinanced or extended;

 

90



--------------------------------------------------------------------------------

(j) unsecured Earn Out Obligations arising in connection with Permitted
Acquisitions; and

(k) unsecured indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $500,000 (or its
U.S. Dollar Equivalent) in the aggregate at any one time outstanding.

Section 7.2. Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which any Loan Party or any Subsidiary of a Loan Party is
a party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 8.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Loan Parties and their Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $250,000 (or its U.S. Dollar
Equivalent) at any one time outstanding;

(d) Liens on equipment of any Loan Party or any Subsidiary of a Loan Party
created solely for the purpose of securing indebtedness permitted by
Section 7.1(b), representing or incurred to finance the purchase price of such
Property, provided that no such Lien shall extend to or cover other Property of
such Loan Party or such Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;

(e) any interest or title of a lessor under any operating lease, including the
filing of Uniform Commercial Code or PPSA financing statements solely as a
precautionary measure in connection with operating leases entered into by any
Loan Party or any Subsidiary of a Loan Party in the ordinary course of its
business;

 

-91-



--------------------------------------------------------------------------------

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of any Loan Party or any Subsidiary of a Loan
Party;

(g) bankers’ Liens, rights of setoff and other similar Liens (including under
Section 4-210 of the Uniform Commercial Code) in one or more deposit accounts
maintained by any Loan Party or any Subsidiary of a Loan Party, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non-consensual and arise by operation of Law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(h) Liens granted in favor of Administrative Agent pursuant to the Collateral
Documents;

(i) with respect to any Canadian Loan Party or its Property, reservations,
limitations, provisos and conditions expressed in any original grants from the
Crown or other grants of real property, or interests in real property;

(j) the right reserved to or vested in any municipal or Governmental Authority
by the terms of any lease, license, franchise, grant or permit acquired by that
Person or by any statutory provision to terminate the lease, license, franchise,
grant or permit, or to require annual or other payments as a condition to its
continuance; and

(k) other Liens not otherwise permitted in subsections (a)-(j) above granted
with respect to obligations that do not in the aggregate exceed $250,000 (or its
U.S. Dollar Equivalent) at any time outstanding, so long as such Liens do not
encumber any Property at any time included in the U.S. Borrowing Base or the
Canadian Borrowing Base and, to the extent covering any other Collateral, are
junior to the Liens granted pursuant to the Collateral Documents.

Section 7.3. Investments, Acquisitions, Loans and Advances. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, make,
retain or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided,
however, that the foregoing shall not apply to nor operate to prevent:

(a) Cash Equivalents;

 

-92-



--------------------------------------------------------------------------------

(b) the Loan Parties’ existing investments in their respective Subsidiaries
outstanding on the Closing Date;

(c) intercompany advances made from time to time between the Loan Parties in the
ordinary course of business to finance their working capital needs;

(d) promissory notes and other non-cash consideration received in connection
with dispositions permitted by Section 7.4;

(e) investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured investment or other transfer of title
with respect to any secured investment;

(f) Permitted Acquisitions;

(g) other investments existing on the Closing Date not otherwise permitted above
and listed and identified on Schedule 7.3;

(h) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $100,000 (or its
U.S. Dollar Equivalent) in the aggregate at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 7.4. Mergers, Amalgamations, Consolidations and Sales. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, be a party to any merger,
amalgamation or consolidation or amalgamation, or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of any Loan Party
to one another in the ordinary course of its business;

(c) the merger of any Loan Party with and into Borrower or any other Loan Party,
provided that, in the case of any merger involving Borrower, Borrower is the
corporation surviving the merger;

 

-93-



--------------------------------------------------------------------------------

(d) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(e) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the relevant Loan Party or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and

(f) the Disposition of Property of any Loan Party or any Subsidiary of a Loan
Party (including any Disposition of Property as part of a sale and leaseback
transaction) aggregating for all Loan Parties and their Subsidiaries not more
than $250,000 (or its U.S. Dollar Equivalent) during any fiscal year of
Borrower, provided that (i) each such Disposition shall be made for fair value
and (ii) at least 80% of the total consideration received at the closing of such
Disposition shall consist of cash and at least 80% of the total consideration
received after taking into account all final purchase price adjustments and/or
contingent payments (including working capital adjustment or earn-out
provisions) expressly contemplated by the transaction documents, when received
shall consist of cash.

Section 7.5. Maintenance of Subsidiaries. No Loan Party shall assign, sell or
transfer, nor shall it permit any of its Subsidiaries to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary, (b) any
transaction permitted by Section 7.4(c) above, and (c) Liens on the capital
stock or other equity interests of Subsidiaries granted to Administrative Agent
pursuant to the Collateral Documents.

Section 7.6. Dividends and Certain Other Restricted Payments. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests),
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, or (c) directly or indirectly pay
Management Fees (collectively referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent:

(i) the making of dividends or distributions by any Subsidiary to any Borrower;
and

(ii) the repurchase or redemption of the exchangeable preferred shares issued by
Fenix Parts Canada, Inc. outstanding on the Closing Date for consideration
consisting solely of shares of the common stock of U.S. Borrower plus any
accrued but unpaid dividends (if any) payable thereon that are subsequently
permitted hereby but only to the extent required to be paid pursuant to the
terms of such exchangeable preferred shares as in effect on the Closing Date.

 

-94-



--------------------------------------------------------------------------------

Section 7.7. Burdensome Contracts With Affiliates. No Loan Party shall, nor
shall it permit any of its Subsidiaries to, enter into any contract, agreement
or business arrangement with any of its Affiliates on terms and conditions which
are less favorable to such Loan Party or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

Section 7.8. No Changes in Fiscal Year. The fiscal year of Borrowers and their
Subsidiaries ends on December 31st of each year; and no Loan Party shall, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 7.9. Change in the Nature of Business. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, engage in any business or activity if as a
result the general nature of the business of such Loan Party or any of its
Subsidiaries would be changed in any material respect from the general nature of
the business engaged in by it as of the Closing Date.

Section 7.10. No Restrictions. Except as provided herein, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party or any
Subsidiary of a Loan Party to: (a) pay dividends or make any other distribution
on any Subsidiary’s capital stock or other equity interests owned by such Loan
Party or any other Subsidiary, (b) pay any indebtedness owed to any Loan Party
or any other Subsidiary, (c) make loans or advances to any Loan Party or any
Subsidiary, (d) transfer any of its Property to any Loan Party or any other
Subsidiary, or (e) guarantee the Secured Obligations and/or grant Liens on its
assets to Administrative Agent as required by the Loan Documents.

Section 7.11. Financial Covenants.

(a) Net Worth. Borrowers shall at all times maintain Net Worth of Borrowers and
their Subsidiaries determined on a consolidated basis in an amount not less than
(i) $         plus (ii) 50% of Net Income for each fiscal quarter of Borrower
ending on June 30, 2015, and thereafter for which such Net Income is a positive
amount (i.e., there shall be no reduction to the minimum amount of Net Worth
required to be maintained hereunder for any fiscal quarter in which Net Income
is less than zero).

(b) Total Leverage Ratio. As of the last day of each fiscal quarter of
U.S. Borrower, Borrowers shall not permit the Total Leverage Ratio to be greater
than 2.75 to 1.0.

(c) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
U.S. Borrower, Borrowers shall maintain a Fixed Charge Coverage Ratio of not
less than 1.20 to 1.0.

 

-95-



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT AND REMEDIES.

Section 8.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation or of
any fee or other Obligation payable hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.5, 6.6, 6.11, or 7, or of any provision in any Loan
Document dealing with the use, disposition or remittance of the proceeds of
Collateral or requiring the maintenance of insurance thereon;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within thirty (30) days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of any Loan Party or (ii) written notice thereof is given to
Borrower by Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) as of the date of the issuance or making or deemed
making thereof;

(e) (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or (iii) any of the Collateral Documents shall for
any reason fail to create a valid and perfected first priority Lien in favor of
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms hereof, or (iv) any Loan Party takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder;

(f) default shall occur under any Material Indebtedness issued, assumed or
guaranteed by any Loan Party or any Subsidiary of a Loan Party, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Material Indebtedness (whether or not
such maturity is in fact accelerated), or any such Material Indebtedness shall
not be paid when due (whether by demand, lapse of time, acceleration or
otherwise);

(g) (i) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party or any

 

-96-



--------------------------------------------------------------------------------

Subsidiary of a Loan Party, or against any of their respective Property, in an
aggregate amount for all such Persons in excess of $250,000 (or its U.S. Dollar
Equivalent) (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Subsidiary of a Loan Party to enforce any such
judgment, or (ii) any Loan Party or any Subsidiary of a Loan Party shall fail
within thirty (30) days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(h) (i) any Loan Party or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$100,000 (or its U.S. Dollar Equivalent) which it shall have become liable to
pay to the PBGC, to a Plan under Title IV of ERISA or to a Canadian Pension Plan
or Canadian Benefit Plan; or notice of intent to terminate a Plan or Plans shall
be filed under Title IV of ERISA by any Loan Party or any Subsidiary, or any
other member of its Controlled Group, any plan administrator or any combination
of the foregoing having aggregate Unfunded Vested Liabilities or the filing by a
Loan Party or any Subsidiary with a governmental regulator of a Canadian Pension
Plan or a Canadian Benefits Plan (in each case, a “Canadian Pension Regulator”)
of a notice of intent to terminate a Canadian Pension Plan or a Canadian Benefit
Plan having aggregate unfunded liabilities, in excess of $100,000 (or its
U.S. Dollar Equivalent) (collectively, a “Material Plan”); or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against any Loan Party or any
Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or (ii) the Canadian Pension Regulator instituting proceedings to
terminate, in whole or in part, any Canadian Pension Plan or Canadian Benefit
Plan or causing a trustee to be appointed to administer any Canadian Pension
Plan or Canadian Benefit Plan; or the Canadian Pension Regulator instituting a
proceeding against any Loan Party or any Subsidiary in respect of a Material
Plan and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the Canadian Pension
Regulator would be entitled to obtain a decree adjudicating that any Canadian
Pension Plan or Canadian Benefits Plan must be terminated;

(i) any Change of Control shall occur;

(j) any Loan Party or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, or any Canadian Insolvency Legislation or any analogous action is taken
under any applicable Law relating to bankruptcy or insolvency, including without
limitation an order or declaration by a court of competent jurisdiction that any
Loan Party or any Subsidiary is bankrupt or insolvent or any Loan Party or any
Subsidiary admitting that the material allegations in a petition, claim or other

 

-97-



--------------------------------------------------------------------------------

proceeding filed against it in any bankruptcy, insolvency or debt reorganization
proceeding (including without limitation under the United States Bankruptcy
Code, as amended, or any Canadian Insolvency Legislation), (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make an assignment for the benefit of creditors, (iv) apply for, seek,
consent to or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial part of its
Property, (v) institute any proceeding seeking to have entered against it an
order for relief under the United States Bankruptcy Code, as amended, or any
Canadian Insolvency Legislation to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any Law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (vi) take any action in furtherance of any matter described in parts (i)
through (v) above, (vii) fail to contest in good faith any appointment or
proceeding described in Section 8.1(k) hereof; or (viii) ceasing to carry on
business or a substantial part thereof; or

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any Subsidiary, or any substantial part
of any of its Property, or a proceeding described in Section 8.1(j)(v) shall be
instituted against any Loan Party or any Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.

Section 8.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 8.1 with respect to any
Borrower) has occurred and is continuing, Administrative Agent shall, by written
notice to Borrowers: (a) if so directed by the Required Lenders, terminate the
remaining Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that Borrowers
immediately deliver to Administrative Agent Cash Collateral in an amount equal
to 110% of the aggregate amount of each Letter of Credit then outstanding (in
the case of Canadian Borrower, its obligation to provide Cash Collateral being
limited to the outstanding Canadian Letters of Credit), and each Borrower agrees
to immediately make such payment and acknowledges and agrees that the Lenders
would not have an adequate remedy at Law for failure by Borrowers to honor any
such demand and that Administrative Agent, for the benefit of the Lenders, shall
have the right to require each Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. In addition, Administrative Agent may exercise on behalf
of itself, the Lenders and the L/C Issuer all rights and remedies available to
it, the Lenders and the L/C Issuer under the Loan Documents or applicable Law or
equity when any such Event of Default has occurred and is continuing.
Administrative Agent shall give notice to Borrowers under Section 8.1(c)
promptly upon being requested to do so by any Lender. Administrative Agent,
after giving notice to Borrowers pursuant to Section 8.1(c) or this Section 8.2,
shall also promptly send a copy of such notice to the other Lenders, but the
failure to do so shall not impair or annul the effect of such notice.

 

-98-



--------------------------------------------------------------------------------

Section 8.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 8.1 with respect to any Borrower has occurred
and is continuing, then all outstanding Loans shall immediately become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and Borrowers shall immediately deliver to Administrative
Agent Cash Collateral in an amount equal to 110% of the aggregate amount of each
Letter of Credit then outstanding (in the case of Canadian Borrower, its
obligation to provide Cash Collateral being limited to the outstanding Canadian
Letters of Credit), each Borrower acknowledging and agreeing that the Lenders
would not have an adequate remedy at Law for failure by such Borrower to honor
any such demand and that the Lenders, and Administrative Agent on their behalf,
shall have the right to require each Borrower to specifically perform such
undertaking whether or not any draws or other demands for payment have been made
under any of the Letters of Credit. In addition, Administrative Agent may
exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity when any such Event of Default has
occurred and is continuing.

Section 8.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Sections 2.3(b), 2.9(b), 2.19, 2.20, 8.2 or 8.3 above,
Borrowers shall forthwith pay the amount required to be so prepaid, to be held
by Administrative Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by Administrative Agent (to the
extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Secured Obligations owing by such Borrower. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of Administrative Agent as Secured Party. If and when
requested by the relevant Borrower, Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that Administrative Agent is irrevocably authorized to
sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from such Borrower to the L/C Issuer, Administrative Agent or the Lenders.
Subject to the terms of Sections 2.19 and 2.20, if Borrowers shall have made
payment of all obligations referred to in subsection (a) above required under
Section 2.9(b), at the request of Borrowers Administrative

 

-99-



--------------------------------------------------------------------------------

Agent shall release to the relevant Borrower amounts held in the Collateral
Account so long as at the time of the release and after giving effect thereto no
Default or Event of Default exists. After all Letters of Credit have expired or
been cancelled and the expiration or termination of all Commitments, at the
request of Borrowers, Administrative Agent shall release any remaining amounts
held in the Collateral Account following payment in full in cash of all Secured
Obligations.

Section 8.5. Post-Default Collections. Anything contained herein or in the other
Loan Documents to the contrary notwithstanding (including, without limitation,
Section 2.9(b)), all payments and collections received in respect of the
Obligations and all proceeds of the Collateral and payments made under or in
respect of the Guaranty Agreements received, in each instance, by Administrative
Agent or any of the Lenders after acceleration or the final maturity of the
Obligations or termination of the Commitments as a result of an Event of Default
shall be remitted to Administrative Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Loan Parties
have agreed to pay Administrative Agent under Section 11.4 (such funds to be
retained by Administrative Agent for its own account unless it has previously
been reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to Administrative Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(c) third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 8.4
(until Administrative Agent is holding an amount of cash equal to 110% of the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

(d) fourth, to the payment of all other unpaid Secured Obligations and all other
indebtedness, obligations, and liabilities of the Loan Parties secured by the
Loan Documents (including, without limitation, Bank Product Obligations) to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and

(e) finally, to the relevant Borrower or whoever else may be lawfully entitled
thereto.

 

-100-



--------------------------------------------------------------------------------

Section 8.6. Implementation of CAM. (a)(i) On the CAM Exchange Date, to the
extent not otherwise prohibited by a Legal Requirement or otherwise, each
U.S. Lender shall immediately be deemed to have acquired (and shall promptly
make payment therefor to Administrative Agent in accordance with Section 2.7)
participations in the Swing Loans in an amount equal to such U.S. Lender’s
Revolver Percentage of each Swing Loan outstanding on such date, (ii) except as
provided in clause (iv) below, all Loans outstanding in Canadian Dollars (“Loans
to be Converted”) shall be converted into U.S. Dollars (calculated on the basis
of the relevant exchange rate as of the Business Day immediately preceding the
CAM Exchange Date) (“Converted Loans”), (iii) all L/C Obligations outstanding in
Canadian Dollars (“L/C Obligations to be Converted”) shall be converted into
U.S. Dollars (calculated on the basis of the relevant exchange rate as of the
Business Day immediately preceding the CAM Exchange Date) (“Converted
L/C Obligations”), and (iv) on the CAM Exchange Date (with respect to Loans and
L/C Obligations), each Lender severally, unconditionally and irrevocably agrees
that it shall purchase or sell in U.S. Dollars a participating interest in the
Converted Loans and Converted L/C Obligations in an amount equal to its CAM
Percentage of (x) the outstanding principal amount of the Loans and (y) the
outstanding L/C Obligations, as applicable, such that in lieu of the interest of
each Lender in each Credit in which it shall participate prior to the CAM
Exchange Date, such Lender shall hold an interest in every one of the Credits
whether or not such Lender shall have previously participated therein, equal to
such Lender’s CAM Percentage thereof on the CAM Exchange Date. All Converted
Loans and Converted L/C Obligations (which shall have been converted into
Canadian Revolving Loans denominated in U.S. Dollars) shall bear interest at the
rate which would otherwise be applicable to Base Rate Loans. Each Lender, the
U.S. Borrower and the Canadian Borrower hereby consents and agrees to the CAM
Exchange, and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Credit. Each of the U.S. Borrower and the Canadian Borrower
agrees from time to time to execute and deliver to Administrative Agent all
instruments and documents as Administrative Agent shall reasonably request to
evidence and confirm the respective interests of the Lenders after giving effect
to the CAM Exchange.

(b) If, for any reason, the Loans to be Converted or the L/C Obligations to be
Converted, as the case may be, may not be converted into U.S. Dollars in the
manner contemplated by paragraph (a) of this Section 8.6, (i) Administrative
Agent shall determine the U.S. Dollar Equivalent of the Loans to be Converted or
the L/C Obligations to be Converted, as the case may be (calculated on the basis
of the exchange rate as of the Business Day immediately preceding the date on
which such conversion would otherwise occur pursuant to paragraph (a) of this
Section 8.6) and such determination shall be utilized to determine the CAM
Percentage of each Lender and the participations to be exchanged.

(c) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by Administrative Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by Administrative Agent
pursuant to any Collateral Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender upon or after the CAM
Exchange Date, including by way of setoff, in respect of an Obligation shall be
paid over to Administrative Agent for distribution to the Lenders in accordance
herewith.

 

-101-



--------------------------------------------------------------------------------

SECTION 9. ADMINISTRATIVE AGENT.

Section 9.1. Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints BMO Harris Bank N.A. to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of Administrative
Agent, the Lenders and the L/C Issuers, and no Borrower nor any other Loan Party
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2. Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3. Action by Administrative Agent; Exculpatory Provisions;.
(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of

 

-102-



--------------------------------------------------------------------------------

doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

(b) Neither Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by Administrative Agent under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2, 8.3, 8.4, 8.5 and 11.3), or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. Any such
action taken or failure to act pursuant to the foregoing shall be binding on all
Lenders. Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to Administrative Agent in writing by a Borrower, a
Lender, or the L/C Issuer.

(c) Neither Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 4.1 or 4.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to Administrative Agent.

Section 9.4. Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other

 

-103-



--------------------------------------------------------------------------------

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or L/C Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Administrative Agent may consult with legal counsel (who may
be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.5. Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Section 9.6. Resignation of Administrative Agent. (a) Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Borrowers, to appoint a successor,
which shall be a bank with an office in the United States of America, or an
Affiliate of any such bank with an office in the United States of America. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. If on the Resignation Effective Date
no successor

 

-104-



--------------------------------------------------------------------------------

has been appointed and accepted such appointment, Administrative Agent’s rights
in the Collateral Documents shall be assigned without representation, recourse
or warranty to the Lenders and L/C Issuer as their interests may appear. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 11.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 9.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Upon a Lender’s written request, Administrative Agent agrees to forward to such
Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for Administrative Agent with respect to any Borrower or
any Loan Party or the Collateral (herein, “Reports”). Each Lender hereby agrees
that (a) it has requested a copy of each Report prepared by or on behalf of
Administrative Agent; (b) Administrative Agent (i) makes no representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding Borrowers and the other Loan
Parties and will rely significantly upon the books and records of Borrowers and
the other Loan Parties, as well as on representations of personnel of Borrowers
and the other Loan Parties, and that Administrative Agent undertakes no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any other Person except as otherwise permitted pursuant to this Agreement;
and (e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold Administrative Agent and any such other Person preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including reasonable attorney fees) incurred by as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

 

-105-



--------------------------------------------------------------------------------

Section 9.8. L/C Issuer and Swing Line Lender. The relevant L/C Issuer shall act
on behalf of the Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the Swing Line Lender shall act on
behalf of the Lenders with respect to the Swing Loans made hereunder. Each
L/C Issuer and the Swing Line Lender shall each have all of the benefits and
immunities (i) provided to Administrative Agent in this Section 9 with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swing Line Lender in
connection with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 9, included such L/C Issuer and
the Swingline Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable. Any resignation by the Person then acting as
Administrative Agent pursuant to Section 9.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swing Line
Lender except as it may otherwise agree. If such Person then acting as L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of a L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Loans
or fund risk participations in Reimbursement Obligations pursuant to
Section 2.3. If such Person then acting as Swing Line Lender resigns, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Loans pursuant to Section 2.7.
Upon the appointment by Borrowers of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (other than any rights to indemnity payments or
other amounts that remain owing to the retiring L/C Issuer or Swing Line
Lender), and (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swing Line Loans, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

Section 9.9. Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 11.2, as the case may be, any Affiliate of such Lender with whom any
Borrower or any other Loan Party has entered into an agreement creating Hedging
Liability or Bank Product Obligations shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranty Agreements as more

 

-106-



--------------------------------------------------------------------------------

fully set forth in Section 8.5. In connection with any such distribution of
payments and collections, or any request for the release of the Guaranty
Agreements and Administrative Agent’s Liens in connection with the termination
of the Commitments and the payment in full of the Obligations, Administrative
Agent shall be entitled to assume no amounts are due to any Lender or its
Affiliate with respect to Hedging Liability or Bank Product Obligations unless
such Lender has notified Administrative Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution or payment
or release of Guaranty Agreements and Liens.

Section 9.10. Designation of Additional Agents. Administrative Agent shall have
the continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

Section 9.11. Authorization to Enter into, and Enforcement of, the Collateral
Documents; Possession of Collateral. Administrative Agent is hereby irrevocably
authorized by each of the Lenders and the L/C Issuer to execute and deliver the
Collateral Documents on behalf of each of the Lenders, the L/C Issuer, and their
Affiliates and to take such action and exercise such powers under the Collateral
Documents as Administrative Agent considers appropriate; provided Administrative
Agent shall not amend the Collateral Documents unless such amendment is agreed
to in writing by the Required Lenders. Upon the occurrence of an Event of
Default, Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction,
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and L/C Issuer. Each Lender and L/C Issuer acknowledges and agrees that
it will be bound by the terms and conditions of the Collateral Documents upon
the execution and delivery thereof by Administrative Agent. Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of Administrative Agent’s
Lien thereon, or any certificate prepared by any Loan Party in connection
therewith, nor shall Administrative Agent be responsible or liable to the
Lenders, the L/C Issuer or their Affiliates for any failure to monitor or
maintain any portion of the Collateral. The Lenders and L/C Issuer hereby
irrevocably authorize (and each of their Affiliates holding any Bank Product
Obligations and Hedging Liability entitled to the benefits of the Collateral
shall be deemed to authorize) Administrative Agent, based upon the instruction
of the Required Lenders, to credit bid and purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
sale thereof conducted by Administrative Agent (or any security trustee
therefore) under the provisions of the Uniform Commercial Code or PPSA,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable Law. Except as otherwise specifically provided for herein, no Lender,
L/C Issuer, or their

 

-107-



--------------------------------------------------------------------------------

Affiliates, other than Administrative Agent, shall have the right to institute
any suit, action or proceeding in equity or at Law for the foreclosure or other
realization upon any Collateral or for the execution of any trust or power in
respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders or L/C Issuer or
their Affiliates shall have any right in any manner whatsoever to affect,
disturb or prejudice the Lien of Administrative Agent (or any security trustee
therefor) under the Collateral Documents by its or their action or to enforce
any right thereunder, and that all proceedings at Law or in equity shall be
instituted, had, and maintained by Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders, the L/C Issuer, and their Affiliates. Each Lender and
L/C Issuer is hereby appointed agent for the purpose of perfecting
Administrative Agent’s security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code or other applicable Law can be
perfected only by possession. Should any Lender or L/C Issuer (other than
Administrative Agent) obtain possession of any Collateral, such Lender or L/C
Issuer shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

Section 9.12. Authorization to Release, Limit or Subordinate Liens or to Release
Guaranties. Administrative Agent is hereby irrevocably authorized by each of the
Lenders, the L/C Issuer, and their Affiliates to (a) release any Lien covering
any Collateral that is sold, transferred, or otherwise disposed of in accordance
with the terms and conditions of this Agreement and the relevant Collateral
Documents (including a sale, transfer, or disposition permitted by the terms of
Section 7.4 or which has otherwise been consented to in accordance with
Section 11.3), (b) release or subordinate any Lien on Collateral consisting of
goods financed with purchase money indebtedness or under a Capital Lease to the
extent such purchase money indebtedness or Capitalized Lease Obligation, and the
Lien securing the same, are permitted by Sections 7.1(b) and 7.2(d), (c) reduce
or limit the amount of the indebtedness secured by any particular item of
Collateral to an amount not less than the estimated value thereof to the extent
necessary to reduce mortgage registry, filing and similar tax, (d) release Liens
on the Collateral following termination or expiration of the Commitments and
payment in full in cash of the Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been Cash Collateralized to the
satisfaction of Administrative Agent and relevant L/C Issuer) and, if then due,
Hedging Liability and Bank Product Obligations, and (e) release any Subsidiary
from its obligations as a Guarantor if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents. Upon
Administrative Agent’s request, the Required Lenders will confirm in writing
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Property or to release any Person form its
obligations as a Guarantor under the Loan Documents.

Section 9.13. Authorization of Administrative Agent to File Proofs of Claim In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or

 

-108-



--------------------------------------------------------------------------------

otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and Administrative Agent under the Loan
Documents including, but not limited to, Sections 2.12, 3.4, 3.5, and 11.4)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.12 and 11.4. Nothing contained herein
shall be deemed to authorize Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or L/C Issuer or to authorize Administrative Agent
to vote in respect of the claim of any Lender or L/C Issuer in any such
proceeding.

SECTION 10. THE GUARANTEES.

Section 10.1. The Guarantees. (a) To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to Borrowers by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Domestic
Subsidiary party hereto (including any Domestic Subsidiary executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit G or such
other form acceptable to Administrative Agent) and U.S. Borrower (as to the
Secured Obligations of another Loan Party) hereby unconditionally and
irrevocably guarantees jointly and severally the due and punctual payment of all
present and future Secured Obligations (including the Secured Obligations of the
Canadian Loan Parties in addition to the Secured Obligations of the U.S. Loan
Parties), including, but not limited to, the due and punctual payment of
principal of and interest on the Loans, the Reimbursement Obligations, and the
due and punctual payment of all other Obligations now or hereafter owed by any
Borrower under the Loan Documents and the due and punctual payment of all
Hedging Liability and Bank Product Obligations, in each case as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against any
Borrower or

 

-109-



--------------------------------------------------------------------------------

such other obligor in a case under the United States Bankruptcy Code or Canadian
Insolvency Legislation or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Borrower or any
such obligor in any such proceeding); provided, however, that, with respect to
any Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations. In case of failure by a Borrower or other obligor
punctually to pay any Secured Obligations guaranteed hereby, each Guarantor
hereby unconditionally agrees to make such payment or to cause such payment to
be made punctually as and when the same shall become due and payable, whether at
stated maturity, by acceleration, or otherwise, and as if such payment were made
by the relevant Borrower or such obligor.

(b) Each Canadian Loan Party shall guarantee the Secured Obligations of the
other Canadian Loan Parties pursuant to the Canadian Guarantee Agreement.

Section 10.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 10 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of Law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against Administrative
Agent, any Lender, the L/C Issuer or any other Person, whether or not arising in
connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Loan Party or other obligor, regardless of what obligations of
any Loan Party or other obligor remain unpaid;

 

-110-



--------------------------------------------------------------------------------

(g) any invalidity or unenforceability relating to or against any Loan Party or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of applicable Law or regulation purporting
to prohibit the payment by any Loan Party or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or

(h) any other act or omission to act or delay of any kind by Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this subsection, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 10.

Section 10.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 10 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by Borrowers and the other Loan Parties under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Bank Product Obligations shall have been paid in full. If
at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Loan Party or other
obligor or any guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of such
Loan Party or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 10 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

Section 10.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Secured Obligations shall have been paid in full
subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Secured Obligations and all other amounts payable by the Loan Parties
hereunder and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of Administrative Agent, the Lenders, and the
L/C Issuer (and their Affiliates) and shall forthwith be paid to Administrative
Agent for the benefit of the Lenders and L/C Issuer (and their Affiliates) or be
credited and applied upon the Secured Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement.

Section 10.5. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations. During the
existence of any Event of Default, subject to Section 10.4, any such

 

-111-



--------------------------------------------------------------------------------

indebtedness, obligation, or liability of Borrower or other Loan Party owing to
such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the Secured
Obligations and the proceeds thereof shall be paid over to Administrative Agent
for application to the Secured Obligations (whether or not then due), but
without reducing or affecting in any manner the liability of such Guarantor
under this Section 10.

Section 10.6. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by Administrative Agent,
any Lender, the L/C Issuer, or any other Person against any Borrower or any
other Loan Party or other obligor, another guarantor, or any other Person.

Section 10.7. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 10 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 10 void or voidable under applicable Law,
including, without limitation, fraudulent conveyance law.

Section 10.8. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower or other Loan Party or other obligor under
this Agreement or any other Loan Document, or under any agreement relating to
Hedging Liability or Bank Product Obligations, is stayed upon the insolvency,
bankruptcy or reorganization of such Borrower or such other Loan Party or
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Bank Product Obligations, shall nonetheless be payable by
the Guarantors hereunder forthwith on demand by Administrative Agent made at the
request or otherwise with the consent of the Required Lenders.

Section 10.9. Benefit to Guarantors. The Loan Parties are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of Borrower and the other Loan Parties has a direct impact on the
success of each other Loan Party. Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder, and each Guarantor
acknowledges that this guarantee is necessary or convenient to the conduct,
promotion and attainment of its business.

Section 10.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 10.3. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

-112-



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS.

Section 11.1. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to any Borrower or any other Loan Party, to it at One Westbrook Corporate
Center, Suite 920, Westchester, Illinois 60154, Attention of W. Kent Robertson
(Facsimile No. n/a; Telephone No. (630) 480-6413);

(ii) if to Administrative Agent, to BMO Harris Bank N.A. at 111 West Monroe
Street, 5E, Chicago, Illinois 60603, Attention of Ken Kramer and Isabella
Battista (Facsimile No. 312-293-4044; Telephone No. 312-461-6378 (Kramer) and
312-461-5583 (Battista));

(iii) if to BMO Harris Bank N.A. in its capacity as L/C Issuer, to it at 111
West Monroe Street, 5E, Chicago, Illinois 60603, Attention of Ken Kramer and
Isabella Battista (Facsimile No. 312-293-4044; Telephone No. 312-461-6378
(Kramer) and 312-461-5583 (Battista)), and if to any other L/C Issuer, to it at
the address provided in writing to Administrative Agent and Borrowers at the
time of its appointment as an L/C Issuer hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Sections 2.1, 2.2,
2.3, 2.6 and 2.7 if such Lender or L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Sections by electronic communication. Administrative Agent or the relevant
Borrower may, in its discretion,

 

-113-



--------------------------------------------------------------------------------

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform. (i) Each Loan Party agrees that Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the L/C Issuers and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to any Borrower or the other Loan
Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to
Administrative Agent, any Lender or any L/C Issuer by means of electronic
communications pursuant to this Section, including through the Platform.

Section 11.2. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Loan Party may assign or

 

-114-



--------------------------------------------------------------------------------

otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Credit) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it (in each case with respect to any Credit) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date) shall not be less than U.S. $5,000,000 in the case of any assignment
in respect of the U.S. Revolving Credit, U.S. $1,000,000 in the case of any
assignment in respect of the Canadian Revolving Credit, or U.S. $1,000,000 in
the case of any assignment in respect of any Term Loan, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the relevant Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.

 

-115-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Borrowers
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
U.S. Revolving Credit or the Canadian Revolving Credit if such assignment is to
a Person that is not a Lender with a Commitment in respect of such Credit, an
Affiliate of such Lender or an Approved Fund with respect to such Lender, or
(ii) any Term Loans to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of each U.S. L/C Issuer and Swing Line Lender shall be required
for any assignment in respect of the U.S. Revolving Credit, and the consent of
each Canadian L/C Issuer shall be required for any assignment in respect of the
Canadian Revolving Credit.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or

 

-116-



--------------------------------------------------------------------------------

other compensating actions, including funding, with the consent of the relevant
Borrower and Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, each L/C Issuer, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 11.4 and 11.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrowers,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person or any Borrower or any other Loan Party or
any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this

 

-117-



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitments and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) Borrowers,
Administrative Agent, the L/C Issuers and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.4(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.3 that
expressly relate to amendments requiring the unanimous consent of the Lenders in
the Facility in which such Participant participates. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4, and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.1(g) (it being understood that the documentation required under
Section 3.1(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 3.7 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
relevant Borrower’s request and expense, to use reasonable efforts to cooperate
with Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.6 (Right of Setoff) as though it were a
Lender; provided that such Participant agrees to be subject to Section 11.7
(Sharing of Payments by Lenders) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
relevant Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

-118-



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.3. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) Borrowers, (b) the Required Lenders, and (c) if
the rights or duties of Administrative Agent, the L/C Issuer, or the Swing Line
Lender are affected thereby, Administrative Agent, the L/C Issuer, or the Swing
Line Lender, as applicable; provided that:

(i) no amendment or waiver pursuant to this Section 11.3 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the default rate provided in
Section 2.10 or to waive any obligation of any Borrower to pay interest or fees
at the default rate as set forth therein or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest or any fee payable hereunder;

(ii) no amendment or waiver pursuant to this Section 11.3 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 11.3, change Section 11.3 in a manner that would affect the
ratable sharing of setoffs required thereby, change the application of payments
contained in Section 2.13 or 8.5, release any material Guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder or under any other Loan Document;

(iii) no amendment or waiver pursuant to this Section 11.3 shall, unless signed
by each Lender affected thereby, extend the Termination Date, or extend the
stated expiration date of any Letter of Credit beyond the Termination Date; and

(iv) no amendment to Section 10 or the Canadian Guarantee Agreement shall be
made without the consent of the Guarantor(s) affected thereby.

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender

 

-119-



--------------------------------------------------------------------------------

more adversely than other affected Lenders shall require the consent of such
Defaulting Lender, (2) if Administrative Agent and Borrowers have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then Administrative Agent and
Borrowers shall be permitted to amend such provision, and (3) guarantees,
collateral security documents and related documents executed by any Borrower or
any other Loan Party in connection with this Agreement may be in a form
reasonably determined by Administrative Agent and may be amended, supplemented
or waived without the consent of any Lender if such amendment, supplement or
waiver is delivered in order to (x) comply with local Law or advice of local
counsel, (y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

Section 11.4. Costs and Expenses; Indemnification.

(a) Costs and Expenses. Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
and shall pay all fees and time charges and disbursements for attorneys who may
be employees of Administrative Agent, in connection with the syndication of the
Credits, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including, without
limitation, such fees and expenses incurred in connection with (x) the creation,
perfection or protection of the Liens under the Loan Documents (including all
search, filing and recording fees) and (y) environmental assessments, insurance
reviews, collateral audits and valuations, and field exams as provided herein,
(ii) all reasonable out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all out-of-pocket
expenses incurred by Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any counsel for Administrative
Agent, any Lender or any L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of Administrative Agent, any Lender or any
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code or
Canadian Insolvency Law involving any Borrower or any other Loan Party as a
debtor thereunder).

(b) Indemnification by the Loan Parties. Each Loan Party shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by

 

-120-



--------------------------------------------------------------------------------

any Indemnitee or asserted against any Indemnitee by any Person (including any
third party or any Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof), any Swing Line Lender and L/C Issuer, and their Related
Parties, the administration and enforcement of this Agreement and the other Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code or Canadian Insolvency Law
involving any Borrower or any other Loan Party as a debtor thereunder), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
Environmental Claim or Environmental Liability, including with respect to the
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, related
in any way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (including, without
limitation, any settlement arrangement arising from or relating to the
foregoing); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This subsection (b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by any of them to Administrative Agent (or any
sub-agent thereof), any L/C Issuer, any Swing Line Lender or any Related Party
or (ii) any liabilities, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever are imposed
on, incurred by, or asserted against, Administrative Agent, the L/C Issuer, any
Swing Line Lender or a Related Party in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted to be
taken by Administrative Agent, the L/C Issuer, any Swing Line Lender or a
Related Party in connection therewith, then, in each case, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), such L/C Issuer,
such Swing Line Lender or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s Percentage share
of the aggregate Credits at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such

 

-121-



--------------------------------------------------------------------------------

Lender); provided that with respect to such unpaid amounts owed to any L/C
Issuer or Swing Line Lender solely in its capacity as such, only the Lenders
party to the relevant Revolving Credit shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Lenders’ pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each such Lender’s Percentage share of
the relevant Revolving Credit at such time); and provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), such L/C Issuer or such Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent), such L/C Issuer or any such
Swing Line Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 11.15.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
10 days after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 11.5. No Waiver, Cumulative Remedies. No delay or failure on the part of
Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of Administrative
Agent, the L/C Issuer, the Lenders, and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

Section 11.6. Right of Setoff. In addition to any rights now or hereafter
granted under the Loan Documents or applicable Law and not by way of limitation
of any such rights, if an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in

 

-122-



--------------------------------------------------------------------------------

whatever currency) at any time owing, by such Lender, such L/C Issuer or any
such Affiliate, to or for the credit or the account of any Borrower or any other
Loan Party against any and all of the obligations of such Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer or their respective Affiliates, irrespective
of whether or not such Lender, L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the L/C Issuers, and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify Borrowers and Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 11.7. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 

-123-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 11.8. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 11.9. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 3.1, 3.4, 3.5, and
11.4, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

Section 11.10. Counterparts; Integration; Effectiveness.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement. For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender and L/C Issuer that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender or L/C
Issuer unless Administrative Agent shall have received notice from such Lender
or L/C Issuer prior to the Closing Date specifying its objection thereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state Laws based on the Uniform Electronic Transactions Act.

 

-124-



--------------------------------------------------------------------------------

Section 11.11. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 11.12. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of Law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 11.13. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries of a Loan Party shall only
apply during such times as such Loan Party has one or more Subsidiaries. NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

Section 11.14. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest (including all
amounts comprising “interest” as defined in the Criminal Code (Canada)) in
excess of the maximum amount of interest permitted by applicable Law (including,
the “criminal rate” as defined in the Criminal Code (Canada)) to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) no Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that Administrative Agent or any Lender
may have received hereunder shall, at the option of Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable Law), (ii) refunded to the relevant
Borrower, or (iii) any combination of the foregoing, (d) the interest rate
payable hereunder or under any other Loan Document shall be automatically
subject to reduction to the maximum lawful contract rate allowed under
applicable usury Laws (the “Maximum Rate”), and this Agreement and the other
Loan Documents shall be deemed to have been, and shall be, reformed and modified
to reflect such reduction in the relevant interest rate, and (e) no Borrower

 

-125-



--------------------------------------------------------------------------------

nor any guarantor or endorser shall have any action against Administrative Agent
or any Lender for any damages whatsoever arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any of a Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on such Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on such Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

Section 11.15. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

Section 11.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and Administrative
Agent, the L/C Issuer, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether Administrative Agent, the L/C Issuer, or any Lender has
advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by Administrative Agent, the L/C Issuer, and the Lenders are arm’s-length
commercial transactions between such Loan Parties and their Affiliates, on the
one hand, and Administrative Agent, the L/C Issuer, and the Lenders, on the
other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) Administrative Agent, the L/C Issuer, and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person; (ii) none of Administrative Agent, the
L/C Issuer, and the Lenders has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, the L/C Issuer, and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of any Loan Party and its Affiliates, and none of Administrative Agent, the L/C
Issuer, and the Lenders has any obligation to disclose any of such interests to
any Loan Party or its Affiliates. To the fullest extent permitted by Law, each
Loan Party hereby waives and releases any claims that it may have against
Administrative Agent, the L/C Issuer, and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

-126-



--------------------------------------------------------------------------------

Section 11.17. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE
SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that Administrative Agent, the L/C Issuer or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or any other Loan Party or its
respective properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.17(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy or e-mail) in Section 11.1.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

Section 11.18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

-127-



--------------------------------------------------------------------------------

Section 11.19. USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify, and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or L/C Issuer to identify each Borrower in accordance with the Act.

Section 11.20. Confidentiality. Each of Administrative Agent, the Lenders and
the L/C Issuers agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credits; (h) with the consent of either
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Borrower. For
purposes of this Section, “Information” means all information received from a
Loan Party or any of its Subsidiaries relating to a Loan Party or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by a Loan Party or any of
its Subsidiaries; provided that, in the case of information received from a Loan
Party or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 11.21. Canadian Anti-Money Laundering Legislation. Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
Laws (collectively, including any regulations, guidelines or orders made
thereunder, “Canadian AML Legislation”), Administrative

 

-128-



--------------------------------------------------------------------------------

Agent and each Lender may be required to obtain, verify and record information
regarding Borrowers and their respective directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of any Borrower, and
the transactions contemplated hereby Each Borrower shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by Administrative Agent and each Lender, or any
prospective assignee or participant of any of them, in order to comply with any
applicable Canadian AML Legislation, whether now or hereafter in existence.

Section 11.22. Currency. Each reference in this Agreement to U.S. Dollars or to
Canadian Dollars (the “relevant currency”) is of the essence. To the fullest
extent permitted by Law, the obligation of each Loan Party in respect of any
amount due in the relevant currency under this Agreement shall, notwithstanding
any payment in any other currency (whether pursuant to a judgment or otherwise),
be discharged only to the extent of the amount in the relevant currency that the
Person entitled to receive such payment may, in accordance with normal banking
procedures, purchase with the sum paid in such other currency (after any premium
and costs of exchange) on the Business Day immediately following the day on
which such Person receives such payment. If the amount of the relevant currency
so purchased is less than the sum originally due to such Person in the relevant
currency, the relevant Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Person against such loss.

Section 11.23. Time is of the Essence. Time is of the essence of this Agreement
and each of the other Loan Documents.

[SIGNATURE PAGES TO FOLLOW]

 

-129-



--------------------------------------------------------------------------------

This Multicurrency Credit Agreement is entered into between us for the uses and
purposes hereinabove set forth as of the date first above written.

 

“BORROWERS” FENIX PARTS, INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO FENIX PARTS CANADA, INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO “GUARANTORS” DON’S AUTOMOTIVE
MALL, INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO EISS BROTHERS, INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO GARY’S U-PULL IT, INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GREEN OAK INVESTMENTS LLC By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO HORSEHEADS AUTOMOTIVE RECYCLING,
INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO LEESVILLE AUTO WRECKERS, INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO STANDARD AUTO WRECKERS INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO JERRY BROWN, LTD. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO 2434861 ONTARIO INC. By:

/s/ Kent Robertson

Name: Kent Robertson Title: President and CEO

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT AND L/C ISSUER” BMO HARRIS BANK N.A. as L/C Issuer and as
    Administrative Agent By:

/s/ Kenneth J. Kramer

Name: Kenneth J. Kramer Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“LENDERS” BMO HARRIS BANK N.A. By:

/s/ Kenneth J. Kramer

Name: Kenneth J. Kramer Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“LENDERS” BANK OF MONTREAL By:

/s/ Isabella Battista

Name: Isabella Battista Title: Director

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF PAYMENT REQUEST

Date:             , 20    

 

To: [Name of Lender]

[Address]

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.

[[U.S./Canadian] Borrower has failed to pay its [U.S./Canadian] Reimbursement
Obligation in the amount of [$/Cdn $]        . Your [U.S./Canadian] Revolver
Percentage of the unpaid Reimbursement Obligation is [$/Cdn $]        ] or
[                    has been required to return a payment by the relevant
Borrower of a Reimbursement Obligation in the amount of [$/Cdn $]        . Your
[U.S./Canadian] Revolver Percentage of the returned Reimbursement Obligation is
[$/Cdn $]        .]

 

Very truly yours,                                           , as L/C Issuer By

 

Name Title



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:             , 20        

 

To: BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. U.S. Borrower, as agent for Borrowers, hereby gives you notice
irrevocably, pursuant to Section 2.6 of the Credit Agreement, of the Borrowing
specified below:

1. The Business Day of the proposed Borrowing is             ,         .

2. The aggregate amount of the proposed Borrowing is $        .

3. The Borrowing is being requested by U.S. Borrower advanced under the
[U.S. Revolving][Term] Credit. OR The Borrowing is being requested by Canadian
Borrower advanced under the Canadian Revolving Credit.

4. The Borrowing is to be comprised of U.S. $         of [Base Rate]
[Eurodollar] Loans. OR The Borrowing is to be comprised of [U.S. $         of
[Base Rate] [Eurodollar] Loans] [Cdn $         of Canadian Prime Rate Loans].

[5. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be          months.]



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties contained in Section 5 of the Credit
Agreement are true and correct as though made on and as of such date (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

FENIX PARTS, INC., as agent for Borrowers By

 

Name

 

Title

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:             , 20        

To: BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. U.S. Borrower, as agent for Borrowers, hereby gives you notice
irrevocably, pursuant to Section 2.6 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

1. The conversion/continuation Date is             ,         .

2. The aggregate amount of the [U.S. Revolving] [Canadian Revolving] [Term]
Loans to be [converted] [continued] is $        .

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

4. [If applicable:] The duration of the Interest Period for the [U.S. Revolving]
[Canadian Revolving] [Term] Loans included in the [conversion] [continuation]
shall be         months.

 

FENIX PARTS, INC., as agent for Borrowers By

 

Name

 

Title

 



--------------------------------------------------------------------------------

EXHIBIT D-1

TERM NOTE

 

U.S. $                     ,         

FOR VALUE RECEIVED, the undersigned, Fenix Parts, Inc., a Delaware corporation
(the “U.S. Borrower”), hereby unconditionally promises to pay to
                     (the “Lender”) or its registered assigns at the principal
office of BMO Harris Bank N.A., a national banking association, as
Administrative Agent, in Chicago, Illinois (or such other location as
Administrative Agent may designate to such Borrower), in immediately available
funds, the principal sum of          Dollars ($        ) or, if less, the
aggregate unpaid principal amount of the Term Loans made or maintained by the
Lender to U.S. Borrower pursuant to the Credit Agreement, in installments in the
amounts called for by Section 2.8(a) of the Credit Agreement, together with
interest on the principal amount of such Term Loans from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.

This Term Note (this “Note”) is one of the Term Notes referred to in the
Multicurrency Credit Agreement dated as of May 19, 2015, among U.S. Borrower,
Fenix Parts Canada, Inc., a Canadian corporation (the “Canadian Borrower” and,
together with the U.S. Borrower, the “Borrowers” and individually a “Borrower”),
the Guarantors party thereto, the Lenders party thereto, and BMO Harris Bank
N.A., a national banking association, as Administrative Agent and L/C Issuer (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal Laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

U.S. Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

FENIX PARTS, INC. By

 

Name

 

Title

 



--------------------------------------------------------------------------------

EXHIBIT D-2

U.S. REVOLVING NOTE

 

U.S. $                     ,         

FOR VALUE RECEIVED, the undersigned, Fenix Parts, Inc., a Delaware corporation
(the “U.S. Borrower”), hereby unconditionally promises to pay to
                     (the “Lender”) on its registered assigns, on the
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of BMO Harris Bank N.A., a national banking association, as
Administrative Agent, in Chicago, Illinois (or such other location as
Administrative Agent may designate to such Borrower), in immediately available
funds, the principal sum of          Dollars ($        ) or, if less, the
aggregate unpaid principal amount of all U.S. Revolving Loans made by the Lender
to U.S. Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each U.S. Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

This U.S. Revolving Note (this “Note”) is one of the U.S. Revolving Notes
referred to in the Multicurrency Credit Agreement dated as of May 19, 2015,
among U.S. Borrower, Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal Laws of
the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

U.S. Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

FENIX PARTS, INC. By

 

Name

 

Title

 



--------------------------------------------------------------------------------

EXHIBIT D-3

CANADIAN REVOLVING NOTE

            ,         

FOR VALUE RECEIVED, the undersigned, Fenix Parts Canada, Inc., a Canadian
corporation (the “Canadian Borrower”), hereby unconditionally promises to pay to
                     (the “Lender”) on its registered assigns, on the
Termination Date of the hereinafter defined Credit Agreement, at such location
as Administrative Agent may designate to such Borrower, in immediately available
funds, the aggregate unpaid principal amount of all Canadian Revolving Loans
made by the Lender to Canadian Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Canadian Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

This Canadian Revolving Note (this “Note”) is one of the Canadian Revolving
Notes referred to in the Multicurrency Credit Agreement dated as of May 19,
2015, among Canadian Borrower, Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower” and, together with the Canadian Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal Laws of
the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

Canadian Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

 

FENIX PARTS CANADA, INC. By

 

Name

 

Title

 



--------------------------------------------------------------------------------

EXHIBIT D-4

SWING NOTE

 

U.S. $                     ,         

FOR VALUE RECEIVED, the undersigned, Fenix Parts, Inc., a Delaware corporation
(the “U.S. Borrower”), hereby unconditionally promises to pay to BMO Harris Bank
N.A. (the “Lender”) or its registered assigns, on the Termination Date of the
hereinafter defined Credit Agreement, at the principal office of BMO Harris Bank
N.A., a national banking association, as Administrative Agent, in Chicago,
Illinois (or such other location as Administrative Agent may designate to such
Borrower), in immediately available funds, the principal sum of          Dollars
($        ) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to U.S. Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

This Swing Note (this “Note”) is the Swing Note referred to in the Multicurrency
Credit Agreement dated as of May 19, 2015, among U.S. Borrower, Fenix Parts
Canada, Inc., a Canadian corporation (the “Canadian Borrower” and, together with
the U.S. Borrower, the “Borrowers” and individually a “Borrower”), the
Guarantors party thereto, the Lenders party thereto, and BMO Harris Bank N.A., a
national banking association, as Administrative Agent and L/C Issuer (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal Laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

U.S. Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

FENIX PARTS, INC. By

 

Name

 

Title

 



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING BASE CERTIFICATE

Date:             , 20    

 

To: BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. This Borrowing Base Certificate is furnished to Administrative Agent
and the Lenders pursuant to the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected/appointed                      of U.S. Borrower.

2. Schedule I hereto sets forth financial data and computations evidencing
Borrowers’ calculation of the U.S. Borrowing Base and the Canadian Borrowing
Base, all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Credit Agreement.



--------------------------------------------------------------------------------

In the event of a conflict between Schedule I and the related calculations of
the U.S. Borrowing Base and the Canadian Borrowing Base and any certifications
relating thereto and the Credit Agreement and related definitions used in
calculating the U.S. Borrowing Base and the Canadian Borrowing Base, the Credit
Agreement and such related definitions shall govern and control. The foregoing
certifications, together with the computations set forth in Schedule I hereto,
are made and delivered as of the date first above written.

 

FENIX PARTS, INC., as agent for Borrowers By

 

Name

 

Title

 

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO

BORROWING BASE CERTIFICATE

FENIX PARTS, INC. AND FENIX PARTS CANADA, INC.

BORROWING BASE CALCULATIONS

FOR MULTICURRENCY CREDIT AGREEMENT DATED AS OF MAY 19, 2015

CALCULATIONS AS OF             ,         

 

 

 

PART 1: U.S. BORROWING BASE:

 

A. Receivables in U.S. Borrowing Base 1. Gross Receivables owing to U.S. Loan
Parties              Less (a)

Ineligible sales

             (b)

Owed by an account debtor who is an Affiliate

             (c)

Owed by an account debtor who is in an insolvency or reorganization proceeding

             (d)

Credits/allowances

             (e)

Unpaid more than 90 days from invoice date

             (f)

Unpaid more than 60 days from due date

             (g)

Government receivables not supported by complying assignment of claims

             (h)

Otherwise ineligible

             2. Total Deductions (sum of lines A1a - A1h)              3.
Eligible Receivables (line A1 minus line A2)              4. Eligible
Receivables in U.S. Borrowing Base (line A3 x 80%)             



--------------------------------------------------------------------------------

B. Inventory in U.S. Borrowing Base 1. Gross inventory of Finished Goods and Raw
Materials held by U.S. Loan Parties, per gross margin retail method of inventory
valuation net of amounts for any step-up              2. Less (a)

Finished Goods and Raw Materials not located at approved locations

             (b)

Obsolete, slow moving, or not merchantable

             (c)

Otherwise ineligible

             3. Total Deductions (sum of lines B2a - B2c above)              4.
Eligible Inventory (line B1 minus line B2)              5. Eligible Inventory in
U.S. Borrowing Base (line B3 x 50%)              C. Total U.S. Borrowing Base 1.
Line A4              2. Line B4              3. Priority Payables of U.S. Loan
Parties              4. Customer credits              5. Reserves for returns
             6. Other reserves (if any)              7.

Sum of Lines C1 and C2, minus C3, C4, C5 and C6 (U.S. Borrowing Base)

             D. U.S. Revolving Credit 1. U.S. Loans              2. U.S. Letters
of Credit              3. Total Outstandings (line D1 plus D2)              E.
Available U.S. Borrowing Base Collateral (line C4 minus line D3)             

 

E-2



--------------------------------------------------------------------------------

PART 2: CANADIAN BORROWING BASE:

 

A. Receivables in Canadian Borrowing Base 1. Gross Receivables owing to Canadian
Loan Parties              Less (a) Ineligible sales              (b) Owed by an
account debtor who is an Affiliate              (c) Owed by an account debtor
who is in an insolvency or reorganization proceeding              (d)
Credits/allowances              (e) Unpaid more than 90 days from invoice date
             (f) Unpaid more than 60 days from due date              (g)
Government receivables not supported by complying assignment of claims
             (h) Otherwise ineligible              2. Total Deductions (sum of
lines A1a - A1h)              3. Eligible Receivables (line A1 minus line A2)
             4.

Eligible Receivables in Canadian Borrowing Base

(line A3 x 80%)

            

 

B. Inventory in Canadian Borrowing Base 1. Gross inventory of Finished Goods and
Raw Materials held by Canadian Loan Parties, per gross margin retail method of
inventory valuation net of amounts for any step-up              2. Less (a)
Finished Goods and Raw Materials not located at approved locations             
(b) Obsolete, slow moving, or not merchantable              (c) Otherwise
ineligible             

 

E-3



--------------------------------------------------------------------------------

2. Total Deductions (sum of lines B2a - B2c above)              3. Eligible
Inventory (line B1 minus line B2)              4. Eligible Inventory in Canadian
Borrowing Base (line B3 × 50%)              C. Total Canadian Borrowing Base 1.
Line A4              2. Line B4              3. Priority Payables of Canadian
Loan Parties              4. Customer credits              5. Reserves for
returns              6. Other reserves (if any)              7.

Sum of Lines C1 and C2, minus C3, C4, C5 and C6 (Canadian Borrowing Base)

             D. Canadian Revolving Credit 1. Canadian Loans              2.
Canadian Letters of Credit              3. Total Outstandings (line D1 plus D2)
             E. Available Canadian Borrowing Base Collateral (line C4 minus line
D3)             

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

FENIX PARTS, INC. AND FENIX PARTS CANADA, INC.

COMPLIANCE CERTIFICATE

Date:             , 20    

 

To: BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. This Compliance Certificate is furnished to Administrative Agent and
the Lenders pursuant to the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected/appointed                      of U.S. Borrower.

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrowers and their Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below.

4. The financial statements required by Section 6.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby.



--------------------------------------------------------------------------------

5. Schedule I hereto sets forth financial data and computations evidencing
Borrowers’ compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement. In the event of a conflict between the attached spreadsheet
and any certifications relating thereto and the Credit Agreement and related
definitions used in calculating such covenants, the Credit Agreement and such
related definitions shall govern and control.

6. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto, are made and delivered as of the date first above written.

 

FENIX PARTS, INC., as agent for Borrowers By

 

Name

 

Title

 

 

F-2



--------------------------------------------------------------------------------

SCHEDULE I

TO

COMPLIANCE CERTIFICATE

FENIX PARTS, INC. AND FENIX PARTS CANADA, INC.

COMPLIANCE CALCULATIONS

FOR MULTICURRENCY CREDIT AGREEMENT DATED AS OF MAY 19, 2015

CALCULATIONS AS OF             ,         

 

 

 

 

A. Net Worth (Section 7.11(a)) 1. Net Worth $                 2. Line B1 shall
not be less than ($             plus (ii) 50% of Net Income for each fiscal
quarter of Borrower ending on June 30, 2015, and thereafter for which such Net
Income is a positive amount): $                 3. Borrowers are in compliance
(circle yes or no)   yes/no    B. Total Leverage Ratio (Section 7.11(b)) 1.
Total Funded Debt $                 2. Net Income for past 4 quarters  
                3. Interest Expense for past 4 quarters                   4.
Income taxes for past 4 quarters                   5. Depreciation and
Amortization Expense for past 4 quarters                   6. Non-cash stock
compensation expense for past 4 quarters                   7. For periods ending
on or before June 30, 2016, the following adjustment to the extent relating to
the relevant period: (i) Non-recurring expenses aggregating not more than
$4,747,000 (or its U.S. Dollar Equivalent) incurred prior to, or within 30 days
after, the Closing Date in connection with this Agreement, the public offering
of U.S. Borrower’s common stock set forth in the Initial Registration Statement
and the acquisition of, and combination with, the initial Subsidiaries of
Borrowers described therein                   (ii) Non-recurring acquisition
adjustments to Net Income for periods prior to the Closing Date aggregating not
more than                  



--------------------------------------------------------------------------------

$9,565,000, minus the sum of (x) $1,127,000 in the aggregate representing
adjustments for other income for periods prior to the Closing Date and
(y) $1,642,000 in the aggregate representing adjustments for elimination of
variable interest entity income and related rent expense for periods prior to
the Closing Date (iii) Non-recurring salary and expenses aggregating not more
than $1,568,000 (or its U.S. Dollar Equivalent) incurred prior to the Closing
Date relating to former owners of the Subsidiaries of Borrowers acquired
pursuant to the combinations expressly described in the Initial Registration
Statement to the extent no longer employed by the Loan Parties after the Closing
Date                   (iv) Non-recurring standard lost margin from fire
aggregating not more than $1,009,000 incurred prior to the Closing Date  
                (v) Non-recurring accounting, tax, and legal expenses
aggregating $1,126,000                   (vi) Standard non-recurring items not
otherwise referenced above aggregating not more than $1,204,000               
   8. Pro forma adjustments for Permitted Acquisitions approved by
Administrative Agent (plus or minus), excluding those covered in Line B6 above  
                9. Sum of Lines B2, B3, B4, B5, B6, B7, and B8 (“EBITDA”)  
                10. Ratio of Line B1 to B9       :1.0    11. Line B10 ratio must
not exceed       :1.0    12. Borrowers are in compliance (circle yes or no)  
yes/no    C. Fixed Charge Coverage Ratio (Section 7.11(c)) 1. EBITDA for past 4
quarters (Line B9 above) $                 2. Unfinanced Capital Expenditures
for past 4 quarter $                 3. Line C1 minus C2 $                 4.
Principal payments for past 4 quarter, including earnouts $                 5.
Interest Expense for past 4 quarters $                 6. Income taxes for past
4 quarters $                 7. Restricted Payments for past 4 quarters $
                8. Pro forma adjustments for Permitted Acquisitions approved by
Administrative Agent $                

 

-2-



--------------------------------------------------------------------------------

9. Sum of Lines C4, C5, C6, C7, and C8 $                   10. Ratio of Line C3
to Line C9       :1.0    11. Line C10 ratio must not be less than       :1.0   
12. Borrowers are in compliance (circle yes or no)   yes/no   

 

-3-



--------------------------------------------------------------------------------

EXHIBIT G

ADDITIONAL GUARANTOR SUPPLEMENT

Date:             , 20    

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders and L/C Issuer
party to the Multicurrency Credit Agreement, dated as of May 19, 2015, by and
among Fenix Parts, Inc., a Delaware corporation (the “U.S. Borrower”), Fenix
Parts Canada, Inc., a Canadian corporation (the “Canadian Borrower” and,
together with the U.S. Borrower, the “Borrowers” and individually a “Borrower”),
the Guarantors party thereto, the Lenders party thereto, and Administrative
Agent (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct as of such
earlier date) and the undersigned shall comply with each of the covenants set
forth in Sections 6 and 7 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 10 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.



--------------------------------------------------------------------------------

The undersigned acknowledges that this Additional Guarantor Supplement shall be
effective upon its execution and delivery by the undersigned to Administrative
Agent, and it shall not be necessary for Administrative Agent, the L/C Issuer,
or any Lender, or any of their Affiliates entitled to the benefits hereof, to
execute this Additional Guarantor Supplement or any other acceptance hereof.
This Additional Guarantor Supplement shall be governed by and construed in
accordance with the internal Laws of the State of Illinois.

 

Very truly yours, [INSERT NAME OF SUBSIDIARY GUARANTOR] By

 

Name

 

Title

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:                                          
                                          [Assignor [is] [is not] a Defaulting
Lender] 2. Assignee[s]:                                          
                                          [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender] 3. Borrower(s): Fenix Parts,
Inc., a Delaware corporation (the “U.S. Borrower”), Fenix Parts Canada, Inc., a
Canadian corporation (the “Canadian Borrower” and, together with the
U.S. Borrower, the “Borrowers” and individually a “Borrower”) 4. Administrative
Agent: BMO Harris Bank N.A., as Administrative Agent under the Credit Agreement
5. Credit Agreement: Multicurrency Credit Agreement, dated as of May 19, 2015,
by and among Borrowers, the Guarantors party thereto, the Lenders party thereto,
and BMO Harris Bank N.A., a national banking association, as Administrative
Agent and L/C Issuer (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement”)

 

-2-



--------------------------------------------------------------------------------

  6. Assigned Interest[s]:

 

ASSIGNOR[S]5

   ASSIGNEE[S]6    FACILITY
ASSIGNED7    AGGREGATE AMOUNT
OF
COMMITMENT/LOANS
FOR ALL LENDERS8    AMOUNT OF
COMMITMENT/LOANS
ASSIGNED8    PERCENTAGE
ASSIGNED OF
COMMITMENT/
LOANS9            $                $                               %          
$                $                               %           $               
$                               % 

 

  [7. Trade Date:                     ]10

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“U.S. Revolving Credit Commitment,” “Canadian Revolving Credit Commitment,” or
“Term Loan Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-3-



--------------------------------------------------------------------------------

Effective Date:             , 20     [To be inserted by Administrative Agent and
which shall be the effective date of recordation of transfer in the register
therefor.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:

 

Name:

 

Title:

 

[NAME OF ASSIGNOR] By:

 

Name:

 

Title:

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:

 

Name:

 

Title:

 

[NAME OF ASSIGNEE] By:

 

Name:

 

Title:

 

 

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

-4-



--------------------------------------------------------------------------------

[Consented to and]13 Accepted: BMO HARRIS BANK N.A., as     Administrative Agent
By:

 

Name:

 

Title:

 

[Consented to:]14 [NAME OF RELEVANT PARTY] By:

 

Name:

 

Title:

 

[NAME OF RELEVANT PARTY] By:

 

Name:

 

Title:

 

 

 

13  To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

14  To be added only if the consent of Borrowers and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

SECTION 1. REPRESENTATIONS AND WARRANTIES.

Section 1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Section 1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.2(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.2(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.5 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, [the][any] Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not



--------------------------------------------------------------------------------

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

SECTION 2. PAYMENTS.

From and after the Effective Date, Administrative Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

SECTION 3. GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the Law of the State of Illinois.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrowers and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrowers and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF LENDER] By

 

Name

 

Title

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By

 

Name

 

Title

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By

 

Name

 

Title

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Multicurrency Credit Agreement, dated as of May 19,
2015, by and among Fenix Parts, Inc., a Delaware corporation (the
“U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian corporation (the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” and
individually a “Borrower”), the Guarantors party thereto, the Lenders party
thereto, and BMO Harris Bank N.A., a national banking association, as
Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrowers with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrowers and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrowers and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J

INCREASE REQUEST

Dated             ,         

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders and L/C Issuer
party to the Multicurrency Credit Agreement, dated as of May 19, 2015, by and
among Fenix Parts, Inc., a Delaware corporation (the “U.S. Borrower”), Fenix
Parts Canada, Inc., a Canadian corporation (the “Canadian Borrower” and,
together with the U.S. Borrower, the “Borrowers” and individually a “Borrower”),
the Guarantors party thereto, the Lenders party thereto, and Administrative
Agent (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:

The U.S. Borrower hereby refers to the Credit Agreement and requests that
Administrative Agent consent to an increase in the aggregate U.S. Revolving
Credit Commitments (the “Revolver Increase”), in accordance with Section 2.21 of
the Credit Agreement, to be effected [an increase in the U.S. Revolving Credit
Commitment of [name of existing U.S. Lender]] [the addition of [name of new
U.S. Lender] (the “New Lender”), as a U.S. Lender under the terms of the Credit
Agreement]. Capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.

After giving effect to such Revolver Increase, the U.S. Revolving Credit
Commitment of the [Lender] [New Lender] shall be $        .

[Include paragraphs 1-4 for a New Lender]

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
its own credit analysis and decisions relating to the Credit Agreement. The New
Lender further acknowledges and agrees that Administrative Agent has not made
any representations or warranties about the credit worthiness of any Loan Party
or any of its Subsidiaries or any other party to the Credit Agreement or any
other Loan Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement or any other Loan Document or the value
of any security therefor.



--------------------------------------------------------------------------------

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by Administrative Agent, the New Lender (i) shall be
deemed automatically to have become a party to the Credit Agreement and have all
the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3. The New Lender shall deliver to Administrative Agent a completed
Administrative Questionnaire.

4. The New Lender has delivered to Borrowers and Administrative Agent (or is
delivering to Borrower and Administrative Agent concurrently herewith), as
required, the Tax forms referred to in Section 3.1 of the Credit Agreement.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

The Revolver Increase shall be effective when the executed consent of
Administrative Agent is received or otherwise in accordance with Section 2.22 of
the Credit Agreement, but not in any case prior to             ,         . It
shall be a condition to the effectiveness of the Revolver Increase that all
expenses referred to in Section 2.22 of the Credit Agreement shall have been
paid.

U.S. Borrower hereby certifies that (a) no Default or Event of Default has
occurred and is continuing and (b) each of the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and remain true and correct on the effective date of this Revolver Increase,
except to the extent the same expressly relate to an earlier date, in which case
they shall be true and correct as of such earlier date.

[SIGNATURE PAGES TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

Please indicate your consent to such Revolver Increase by signing the enclosed
copy of this letter in the space provided below.

 

Very truly yours, FENIX PARTS, INC. By

 

Name

 

Title

 

[NEW OR EXISTING U.S. LENDER INCREASING     REVOLVING CREDIT COMMITMENTS] By

 

Name

 

Title

 

 

The undersigned hereby consents on this      day of             , 20    , to the
above-requested Revolver Increase

BMO HARRIS BANK N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

By

 

Name

 

Title

 



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

NAME OF LENDER   

TERM LOAN

COMMITMENTS

    

U.S. REVOLVING

CREDIT COMMITMENTS

    

CANADIAN

REVOLVING CREDIT

COMMITMENTS

 

BMO Harris Bank N.A.

   U.S.$ 10,000,000.00       U.S.$ 20,000,000.00      

Bank of Montreal

         U.S.$ 5,000,000.00   

TOTAL

   U.S.$ 10,000,000.00       U.S.$ 20,000,000.00       U.S.$ 5,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.2

SUBSIDIARIES

 

NAME   

JURISDICTION

OF

ORGANIZATION

  

PERCENTAGE

OWNERSHIP

   OWNER

Don’s Automotive Mall, Inc.

   New York    100%    U.S. Borrower

Eiss Brothers, Inc.

   New York    100%    U.S. Borrower

Gary’s U-Pull It, Inc.

   New York    100%    U.S. Borrower

Green Oak Investments LLC

   Delaware    100%    U.S. Borrower

Horseheads Automotive Recycling, Inc.

   New York    100%    U.S. Borrower

Leesville Auto Wreckers, Inc.

   New Jersey    100%    U.S. Borrower

Standard Auto Wreckers Inc.

   New York    100%    U.S. Borrower

Jerry Brown, Ltd.

   New York    100%    U.S. Borrower

Fenix Parts Canada, Inc.

   Canada    66%, but 100% voting control*    U.S. Borrower*

2434861 Ontario Inc.

   Ontario    100%    Canadian Borrower

 

* U.S. Borrower owns 100% of the common stock of Canadian Borrower and sellers
of the initial Loan Parties (excluding Borrowers) hold 1,197,000 exchangeable
preferred shares of Canadian Borrower, representing approx. 34% of the total
equity of Canadian Borrower.



--------------------------------------------------------------------------------

SCHEDULE 7.1

PERMITTED INDEBTEDNESS

U.S. Borrower’s promissory note in the amount of $200,000 payable to GO Pull-It,
LLC, a Florida limited liability company (the “Company”), in payment of the
balance of the purchase price due for the purchase of a five percent
(5%) membership interest in the Company, pursuant to that certain GO Pull-It
Purchase and Option Agreement dated May 19, 2015 among U.S. Borrower, Adam
Mervis, Michael Mervis, Brian Shell, Jason Finley, Michael Stanley, and the
Company



--------------------------------------------------------------------------------

SCHEDULE 7.3

PERMITTED INVESTMENTS

Five percent (5%) membership interest owned by U.S. Borrower in GO Pull-It, LLC,
a Florida limited liability company (the “Company”), and the option to acquire
any or all of the remaining membership interests of the Company, pursuant to
that certain GO Pull-It Purchase and Option Agreement dated May 19, 2015 among
U.S. Borrower, Adam Mervis, Michael Mervis, Brian Shell, Jason Finley, Michael
Stanley, and the Company (it being agreed that any exercise of such option shall
be subject to compliance with the Credit Agreement).